UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-10197 Nuveen California Dividend Advantage Municipal Fund 2 (Exact name of registrant as specified in charter) Nuveen Investments 333 West Wacker Drive Chicago, IL 60606 (Address of principal executive offices) (Zip code) Kevin J. McCarthy Nuveen Investments 333 West Wacker Drive Chicago, IL 60606 (Name and address of agent for service) Registrant's telephone number, including area code: (312) 917-7700 Date of fiscal year end:February 28 Date of reporting period: August 31, 2014 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. REPORTS TO STOCKHOLDERS. NUVEEN INVESTMENTS ACQUIRED BY TIAA-CREF On October 1, 2014, TIAA-CREF completed its previously announced acquisition of Nuveen Investments, Inc., the parent company of your fund’s investment adviser, Nuveen Fund Advisors, LLC (“NFAL”) and the Nuveen affiliates that act as sub-advisers to the majority of the Nuveen Funds. TIAA-CREF is a national financial services organization with approximately $613 billion in assets under management as of June 30, 2014 and is a leading provider of retirement services in the academic, research, medical and cultural fields. Nuveen expects to operate as a separate subsidiary within TIAA-CREF’s asset management business. Nuveen’s existing leadership and key investment teams have remained in place following the transaction. Your fund investment will not change as a result of Nuveen’s change of ownership. You will still own the same fund shares and the underlying value of those shares will not change as a result of the transaction. NFAL and your fund’s sub-adviser(s) will continue to manage your fund according to the same objectives and policies as before, and we do not anticipate any changes to your fund’s operations. Table of Contents Chairman’s Letter to Shareholders 4 Portfolio Manager’s Comments 5 Fund Leverage 10 Common Share Information 12 Risk Considerations 14 Performance Overview and Holding Summaries 15 Shareholder Meeting Report 21 Portfolios of Investments 29 Statement of Assets and Liabilities 86 Statement of Operations 88 Statement of Changes in Net Assets 90 Statement of Cash Flows 92 Financial Highlights 94 Notes to Financial Statements Additional Fund Information Glossary of Terms Used in this Report Reinvest Automatically, Easily and Conveniently Annual Investment Management Agreement Approval Process Nuveen Investments 3 Chairman’s Letter to Shareholders Dear Shareholders, Over the past year, global financial markets were generally strong as stocks of many countries rose due to strengthening economies and abundant central bank support. A low and stable interest rate environment allowed the bond market to generate modest but positive returns. More recently, markets have been less certain as economic growth is strengthening in some parts of the world, but in other areas recovery has been slow or uneven at best. Despite increasing market volatility, geopolitical turmoil and concerns over rising rates, better-than-expected earnings results and economic data have supported U.S. stocks. Europe continues to face challenges as disappointing growth and inflation measures led the European Central Bank to further cut interest rates. Japan is suffering from the burden of the recent consumption tax as the government’s structural reforms continue to steadily progress. Flare-ups in hotspots, such as the ongoing Russia-Ukraine conflict and Middle East, have not yet been able to derail the markets, though that remains a possibility. With all the challenges facing the markets, accommodative monetary policy around the world has helped lessen the impact of these events. It is in such changeable markets that professional investment management is most important. Investment teams who have experienced challenging markets in the past understand how their asset class can behave in rapidly changing times. Remaining committed to their investment disciplines during these times is a critical component to achieving long-term success. In fact, many strong investment track records are established during challenging periods because experienced investment teams understand that volatile markets place a premium on companies and investment ideas that can weather the short-term volatility. By maintaining appropriate time horizons, diversification and relying on practiced investment teams, we believe that investors can achieve their long-term investment objectives. As always, I encourage you to communicate with your financial consultant if you have any questions about your investment in a Nuveen Fund. On behalf of the other members of the Nuveen Fund Board, we look forward to continuing to earn your trust in the months and years ahead. William J. Schneider Chairman of the Board October 23, 2014 4 Nuveen Investments Portfolio Manager’s Comments Nuveen California Municipal Value Fund, Inc. (NCA) Nuveen California Municipal Value Fund 2 (NCB) Nuveen California AMT-Free Municipal Income Fund (NKX) Nuveen California Dividend Advantage Municipal Fund (NAC) Nuveen California Dividend Advantage Municipal Fund 2 (NVX) Nuveen California Dividend Advantage Municipal Fund 3 (NZH) These Funds feature portfolio management by Nuveen Asset Management, LLC, an affiliate of Nuveen Investments, Inc. Portfolio manager Scott R. Romans, PhD, reviews key investment strategies and the six-month performance of the Nuveen California Municipal Funds. Scott has managed NCA, NKX, NAC, NVX and NZH since 2003 and NCB since its inception in 2009. What key strategies were used to manage the California Funds during the six-month reporting period ended August 31, 2014? During this reporting period, the rally in the municipal market continued, driven by strong demand and tight supply and reinforced by a market environment of solid fundamentals and improving technical factors. For the reporting period, municipal bond prices generally rose, while interest rates declined. California municipal paper as a whole outperformed the national market, due in part to increased demand triggered by recent changes in the state tax code as well as improving economic conditions in the state. During this time, we continued to take a bottom-up approach to discovering sectors that appeared undervalued as well as individual credits that we believed had the potential to perform well over the long term. Despite the decline in new municipal issuance both nationally and to a greater extent in California, we continued to find opportunities to purchase bonds in both the primary and secondary markets that helped us keep the Funds fully invested. As the municipal market improved, we tried to position our portfolios somewhat more defensively by focusing on higher grade bonds that offered good liquidity and that were positioned in the longer-intermediate part of the yield curve, (i.e., 18 to 22 years, rather than 25 to 30 years). In the current rate environment, we believe it is advantageous to think of purchases as short-term holdings that can be swapped for credit positions with better embedded yields when interest rates start to rise. We successfully used this strategy when rates rose in 2013 to swap out of bonds with 5% coupons and into bonds with higher coupons. In addition, many of those bonds had been purchased at significant premiums. Because premiums must be amortized, that cut into the amount of income available for distribution from the coupon. By executing a bond swap in a rising interest rate environment, the amortization expense was basically Certain statements in this report are forward-looking statements. Discussions of specific investments are for illustration only and are not intended as recommendations of individual investments. The forward-looking statements and other views expressed herein are those of the portfolio manager as of the date of this report. Actual future results or occurrences may differ significantly from those anticipated in any forward-looking statements, and the views expressed herein are subject to change at any time, due to numerous market and other factors. The Funds disclaim any obligation to update publicly or revise any forward-looking statements or views expressed herein. Ratings shown are the highest rating given by one of the following national rating agencies: Standard & Poor’s (S&P), Moody’s Investors Service, Inc. (Moody’s) or Fitch, Inc. (Fitch). Credit ratings are subject to change. AAA, AA, A, and BBB are investment grade ratings; BB, B, CCC, CC, C and D are below investment grade ratings. Certain bonds backed by U.S. government or agency securities are regarded as having an implied rating equal to the rating of such securities. Holdings designated N/R are not rated by these national rating agencies. Bond insurance guarantees only the payment of principal and interest on the bond when due, and not the value of the bonds themselves, which will fluctuate with the bond market and the financial success of the issuer and the insurer. Insurance relates specifically to the bonds in the portfolio and not to the share prices of a Fund. No representation is made as to the insurers’ ability to meet their commitments. Nuveen Investments 5 Portfolio Manager’s Comments (continued) converted into a loss, so that more of the income from the coupon could be distributed to shareholders. An additional benefit of this strategy was the generation of tax loss carry-forwards that could be used to offset future capital gains. During this reporting period, we also took advantage of some opportunities to trade tobacco bonds. Bonds from certain tobacco issuers tend to be more liquid because they were part of a larger issuance. Because of this liquidity, these bonds are preferred by nontraditional municipal investors such as hedge funds. By swapping the Funds’ more liquid tobacco bonds for ones with less liquidity, we were able to pick up bonds with better credit quality and structure and higher yields, while also harvesting tax losses. Overall, our emphasis in purchase activity was on relative value and credit quality, rather than sector. That is, when considering the purchase of a lower rated bond or a slightly less liquid issue, we looked carefully at the compensation offered by the bond in question relative to its credit quality or liquidity to determine that, if the bond were held for the long term rather than swapped when interest rates rise, the Funds would be well compensated for that. During this reporting period, our purchases of high grade, liquid bonds included California general obligation (GO) bonds as well as California State Public Works credits, both of which we bought until the credit upgrade on California GOs (see next paragraph). As spreads on these bonds tightened following the upgrade, we shifted our focus to other bonds in the high-grade end of the spectrum. All of the additions to our portfolios during this reporting period consisted of California paper. In June 2014, Moody’s upgraded its credit rating on California GO debt to Aa3 from A1, the highest level since 2001, citing California’s “rapidly improving financial position, high but declining debt metrics, adjusted net pension liability ratios…and robust employment growth.” Earlier in 2014, S&P had revised its outlook for the state to positive from stable, while affirming an A-rating. Fitch continued to rate the state at A with a stable outlook. Also during this reporting period, S&P upgraded its credit rating on National Public Finance Guarantee Corp. (NPFG), the insurance subsidiary of MBIA, to AA- rated from A-rated, citing NPFG’s strong operating performance and competitive position in the financial guarantee market. As a result, the ratings on the Funds’ holdings of bonds backed by insurance from NPFG were similarly upgraded to AA- as of mid-March 2014. This action produced an increase in the percentage of our portfolios held in the AA-rated credit quality category (and a corresponding decrease in the A-rated category), improving the overall credit quality of the Funds. During this reporting period, S&P also upgraded its rating on Assured Guaranty Municipal (AGM) as well as AGM’s municipal-only insurer Municipal Assurance Corp. to AA from AA-. Cash for purchases was generated primarily by proceeds from called and matured bonds, which we worked to redeploy to keep the Funds fully invested and support their income streams. The decline in municipal yields and the flattening of the municipal yield curve relative to the Treasury curve helped to make refunding deals more attractive and we saw an increase in this activity during the reporting period, as bond issuers sought to lower costs through refinancings. This provided ample cash for purchases and drove most of our trading activity for the reporting period. As of August 31, 2014, all six of these Funds continued to use inverse floating rate securities. We employ inverse floaters for a variety of reasons, including duration management, income enhancement and total return enhancement. 6 Nuveen Investments How did the Funds perform during the six-month reporting period ended August 31, 2014? The tables in the Performance Overview and Holding Summaries section of this report provide total returns for each Fund for the six-month, one-year, five-year, ten-year and/or since inception periods ended August 31, 2014. Each Fund’s returns at net asset value (NAV) are compared with the performance of corresponding market indexes and Lipper classification average. For the six months ended August 31, 2014, the total returns at common share NAV for all six of these Funds exceeded the return for the S&P Municipal Bond California Index as well as that for the national S&P Municipal Bond Index. For this same period, NKX, NAC and NZH outperformed the average return for the Lipper California Municipal Debt Funds Classification Average, while NCA, NCB and NVX trailed this Lipper California average. Key management factors that influenced the Funds’ returns included duration and yield curve positioning, credit exposure and sector allocation. In addition, the use of regulatory leverage was an important factor affecting the performance of these Funds. Among the primary reasons that the returns of NCA and NCB lagged those of the other Funds for this six-month reporting period was that these two Funds do not use regulatory leverage. Leverage is discussed in more detail later in this report. Given the combination of declining interest rates and a flattening yield curve during this reporting period, municipal bonds with longer maturities generally outperformed those with shorter maturities. Overall, credits with maturities of 15 years or more, especially those at the longest end of the municipal yield curve, outperformed the general municipal market, while bonds at the shortest end of the curve produced the weakest results. In general, the Funds’ durations and yield curve positioning were positive for their performance. Consistent with our long-term strategy, all of these Funds tended to be overweighted in the longer parts of the yield curve that performed best and underweighted in the underperforming shorter end of the curve. This was especially true in NKX and NAC, which had the longest durations among these Funds, while NVX had the shortest duration among the leveraged Funds. Between the two Funds that do not use leverage, NCA benefited from having a longer duration than NCB. During this reporting period, lower rated bonds generally outperformed higher quality bonds, as the municipal market rally continued and investors became more willing to accept risk. In general, these Funds tended to have good weightings in the lower quality categories and underweights in the highest AAA-rated category, which helped their performance. Overall, NKX was the most advantageously positioned among these Funds in terms of credit exposure, while NVX received less of a contribution from its ratings positioning. Health care bonds generally were the top performer among the municipal market, while industrial development revenue (IDR), transportation (led by tollroads), education, and water and sewer credits also outperformed the general municipal market. Among these Funds, NCB, NAC and NZH had the heaviest weightings in the health care sector, which boosted their performance. Conversely, health care was a negative factor in NVX due to where its health care holdings were weighted along the curve. The Funds also benefited from solid performance from their holdings of tax increment financing (TIF) district bonds, an area on which we have focused in recent years. Benefiting from the improving housing market and overall economy, land-secured deals such as TIF bonds led the outperformance of the tax-supported sector. However, the Funds tended to be underweighted in tax-supported Nuveen Investments 7 Portfolio Manager’s Comments (continued) bonds as a whole. During this reporting period, lower rated tobacco credits backed by the 1998 master tobacco settlement agreement tended to perform in the middle of the pack. All of these Funds had allocations of tobacco bonds issued by various California agencies, with NKX and NZH having the heaviest weighting in these credits and NCA the smallest. In contrast, pre-refunded bonds, which are often backed by U.S. Treasury securities, were among the poorest performing market segments. The underperformance of these bonds relative to the market can be attributed primarily to their shorter effective maturities and higher credit quality. All of these Funds had allocations of pre-refunded bonds, with NCA having by far the heaviest weighting and NCB and NZH the smallest exposures. In addition, GO credits generally trailed the revenue sectors as well as the municipal market as a whole for the reporting period. This included California state GOs, which underperformed despite their upgrade by Moody’s in June 2014. We also continue to monitor ongoing economic developments in Puerto Rico for any impact on the Funds’ holdings and performance. Shareholders should note that NCB had no exposure to Puerto Rico bonds during this reporting period, while NVX had less than 2% and the other four Funds had allocations of less than 1% at the end of the reporting period. The Puerto Rico credits offered higher yields, added diversification, and triple exemption (i.e., exemption from most federal, state, and local taxes). However, Puerto Rico’s continued economic weakening, escalating debt service obligations, and long-standing inability to deliver a balanced budget led to multiple downgrades on its debt over the past two years. Following the latest rating reduction by Moody’s in July 2014, Puerto Rico general obligation debt was rated B2/BB+/BB (below investment grade) by Moody’s, S&P and Fitch, respectively, with negative outlooks. In late June 2014, Puerto Rico approved new legislation creating a judicial framework and formal process that would allow several of the commonwealth’s public corporations to restructure their public debt. As of September 2014, the Nuveen complex held $70.9 million in bonds backed by public corporations in Puerto Rico that could be restructured under this legislation, representing less than 0.1% of our municipal assets under management. In light of the evolving economic situation in Puerto Rico, Nuveen’s credit analysis of the commonwealth had previously considered the possibility of a default and the restructuring of public corporations, and we had adjusted our portfolios to prepare for such an outcome, although no such default or restructuring has occurred to date. The Nuveen complex’s entire exposure to obligations of the government of Puerto Rico and other Puerto Rico issuers totals 0.35% of assets under management, as of September 30, 2014. For the reporting period ended August 31, 2014, Puerto Rico paper underperformed the municipal market as a whole. FUND REORGANIZATIONS Effective before the opening of business on June 9, 2014, certain California Funds (the Target Funds) were reorganized into larger California Funds included in this report (the Acquiring Funds) as follows: The approved reorganizations are as follows: Target Funds Acquiring Funds Nuveen California Performance Plus Municipal Fund, Inc. (NCP) Nuveen California Dividend Advantage Municipal Fund (NAC) Nuveen California Municipal Market Opportunity Fund, Inc. (NCO) Nuveen California Investment Quality Municipal Fund, Inc. (NQC) Nuveen California Select Quality Municipal Fund, Inc. (NVC) Nuveen California Quality Income Municipal Fund, Inc. (NUC) Nuveen California Premium Income Municipal Fund (NCU) Nuveen California AMT-Free Municipal Income Fund (NKX) 8 Nuveen Investments Upon the closing of a reorganization, a Target Fund transfers its assets to the Acquiring Fund in exchange for common and preferred shares of the Acquiring Fund, and the assumption by the Acquiring Fund of the liabilities of the Target Fund. Each Target Fund is then liquidated, dissolved and terminated in accordance with its Declaration of Trust. Shareholders of each Target Fund become shareholders of the Acquiring Fund. Holders of common shares receive newly issued common shares of their Acquiring Fund, the aggregate net asset value of which equal the aggregate net asset value of the common shares of the Target Fund held immediately prior to the reorganization (including for this purpose fractional Acquiring Fund shares to which shareholders are entitled). Fractional shares are sold on the open market and shareholders received cash in lieu of such fractional shares. Holders of preferred shares of each Target Fund receive on a one-for-one basis newly issued preferred shares of their Acquiring Fund, in exchange for preferred shares of the Target Fund held immediately prior to the reorganizations. Nuveen Investments 9 Fund Leverage IMPACT OF THE FUNDS’ LEVERAGE STRATEGY ON PERFORMANCE One important factor impacting the returns of the Funds relative to their comparative benchmarks was the Funds’ use of leverage through their issuance of preferred shares and/or investments in inverse floating rate securities, which represent leveraged investments in underlying bonds. As mentioned previously, NCA and NCB do not use regulatory leverage. The Funds use leverage because our research has shown that, over time, leveraging provides opportunities for additional income, particularly in the recent market environment where short-term market rates are at or near historical lows, meaning that the short-term rates the Fund has been paying on its leveraging instruments have been much lower than the interest the Fund has been earning on its portfolio of long-term bonds that it has bought with the proceeds of that leverage. However, use of leverage also can expose the Fund to additional price volatility. When a Fund uses leverage, the Fund will experience a greater increase in its net asset value if the municipal bonds acquired through the use of leverage increase in value, but it will also experience a correspondingly larger decline in its net asset value if the bonds acquired through leverage decline in value, which will make the Fund’s net asset value more volatile, and its total return performance more variable over time. In addition, income in levered funds will typically decrease in comparison to unlevered funds when short-term interest rates increase and increase when short-term interest rates decrease. Leverage had a positive impact on the performance of the Funds over this reporting period. For NCA, the impact was minimal due to the low level of leverage used in the Fund. As of August 31, 2014, the Funds’ percentages of leverage are as shown in the accompanying table. NCA NCB NKX NAC NVX NZH Effective Leverage* % Regulatory Leverage* % * Effective leverage is a Fund’s effective economic leverage, and includes both regulatory leverage and the leverage effects of certain derivative and other investments in a Fund’s portfolio that increase the Fund’s investment exposure. Currently, the leverage effects of Tender Option Bond (TOB) inverse floater holdings are included in effective leverage values, in addition to any regulatory leverage. Regulatory leverage consists of preferred shares issued or borrowings of a Fund. Both of these are part of a Fund’s capital structure. Regulatory leverage is subject to asset coverage limits set forth in the Investment Company Act of 1940. 10 Nuveen Investments THE FUNDS’ REGULATORY LEVERAGE As of August 31, 2014, the following Funds have issued and outstanding MuniFund Term Preferred (MTP) Shares and Variable Rate Demand Preferred (VRDP) Shares as shown in the accompanying table. As mentioned previously, NCA and NCB do not use regulatory leverage. MTP Shares VRDP Shares Series Shares Issued at Liquidation Value Annual Dividend Rate NYSE/ NYSE MKT Ticker Series Shares Issued at Liquidation Value Total NKX * $ 2.00% NKX PRC 2 $ 3 $ 4 $ 5 $ NAC — — 1 $ 2 * $ 3 * $ 4 * $ 5 * $ 6 * $ $ $ NVX — — 1 $ $ NZH — — 1 $ $ * MTP Shares and/or VRDP Shares issued in connection with the reorganization. Refer to Notes to Financial Statements, Note 1 — General Information and Significant Accounting Policies for further details on MTP and VRDP Shares. Nuveen Investments 11 Common Share Information COMMON SHARE DISTRIBUTION INFORMATION The following information regarding the Funds’ distributions is current as of August 31, 2014. Each Fund’s distribution levels may vary over time based on each Fund’s investment activity and portfolio investment value changes. During the current reporting period, each Fund’s distributions to common shareholders were as shown in the accompanying table. Per Common Share Amounts Ex-Dividend Date NCA NCB NKX NAC NVX NZH March 2014 $ April May June* July August 2014 Market Yield** % Taxable-Equivalent Yield** % * In connection with NKX’s reorganization, the Fund declared a dividend of $0.0700 per common share with an ex-dividend date of June 4, 2014, payable on July 1, 2014 and a dividend of $0.0700 per common share with an ex-dividend date of June 4, 2014, payable on August 1, 2014. In connection with NAC’s reorganization, the Fund declared a dividend of $0.0740 per common share with an ex-dividend date of June 4, 2014, payable on July 1, 2014, a dividend of $0.0686 per common share with an ex-dividend date of June 4, 2014, payable on August 1, 2014 and a dividend of $0.0054 per common share with an ex-dividend date of June 17, 2014, payable on August 1, 2014. ** Market Yield is based on the Fund’s current annualized monthly distribution divided by the Fund’s market price as of the end of the reporting period. Taxable-Equivalent Yield represents the yield that must be earned on a fully taxable investment in order to equal the yield of the Fund on an after-tax basis. It is based on a combined federal and state income tax rate of 34.7%. When comparing a Fund to investments that generate qualified dividend income, the Taxable-Equivalent Yield is lower. Each Fund in this report seeks to pay regular monthly dividends out of its net investment income at a rate that reflects its past and projected net income performance. To permit each Fund to maintain a more stable monthly dividend, the Fund may pay dividends at a rate that may be more or less than the amount of net income actually earned by the Fund during the period. If a Fund has cumulatively earned more than it has paid in dividends, it will hold the excess in reserve as undistributed net investment income (UNII) as part of the Fund’s net asset value. Conversely, if a Fund has cumulatively paid in dividends more than it has earned, the excess will constitute a negative UNII that will likewise be reflected in the Fund’s net asset value. Each Fund will, over time, pay all its net investment income as dividends to shareholders. As of August 31, 2014, all of the Funds in this report had positive UNII balances, based upon our best estimate, for tax purposes and positive UNII balances for financial reporting purposes. All monthly dividends paid by the Funds during the six months ended August 31, 2014 were paid from net investment income. If a portion of a Fund’s monthly distributions was sourced from or comprised of elements other than net investment income, including capital gains and/or a return of capital, the Funds’ shareholders would have received a notice to that effect. The composition and per share amounts of each Fund’s monthly dividends for the reporting period are presented in the Statement of Changes in Net Assets and Financial Highlights, respectively (for reporting purposes) and in Note 6 — Income Tax Information within the accompany Notes to Financial Statements (for income tax purposes), later in this report. 12 Nuveen Investments COMMON SHARE REPURCHASES As of August 31, 2014, and since the inception of the Funds’ repurchase programs, the Funds have cumulatively repurchased and retired their outstanding common shares as shown in the accompanying table. NCA NCB NKX NAC NVX NZH Common Shares Cumulatively Repurchased and Retired 0 0 0 0 Common Shares Authorized for Repurchase During the current reporting period, the Funds did not repurchase any of their outstanding common shares. COMMON SHARE EQUITY SHELF PROGRAMS During the reporting period, the following Funds were authorized to issue additional common shares through their ongoing equity shelf programs. Under these programs, each Fund, subject to market conditions, may raise additional capital from time to time in varying amounts and offering methods at a net price at or above the Fund’s NAV per common share. Under the equity shelf programs, the Funds are authorized to issue the following number of additional common shares. NCA NKX NAC Additional Common Shares Authorized During the current reporting period, the Funds did not sell any of their common shares through their equity shelf program. As June 30, 2014, NCA’s, NKX’s and NAC’s shelf offering registration statement were no longer effective. Therefore, the Funds may not issue additional common shares under their equity shelf programs until a new registration statement is effective. On October 3, 2014 (subsequent to the close of this reporting period), a new registration statement for NCA became effective and therefore, the Fund may issue additional common shares under its equity shelf program. OTHER COMMON SHARE INFORMATION As of August 31, 2014, and during the current reporting period, the Funds’ common share prices were trading at a premium/(discount) to their common share NAVs as shown in the accompanying table. NCA NCB NKX NAC NVX NZH Common Share NAV $ Common Share Price $ Premium/(Discount) to NAV )% )% )% )% )% )% 6-Month Average Premium/(Discount) to NAV )% )% )% )% )% )% Nuveen Investments 13 Risk Considerations Fund shares are not guaranteed or endorsed by any bank or other insured depository institution, and are not federally insured by the Federal Deposit Insurance Corporation. Past performance is no guarantee of future results. Fund common shares are subject to a variety of risks, including: Investment, Price and Market Risk. An investment in common shares is subject to investment risk, including the possible loss of the entire principal amount that you invest. Your investment in common shares represents an indirect investment in the municipal securities owned by the Fund, which generally trade in the over-the-counter markets. Shares of closed-end investment companies like these Funds frequently trade at a discount to their net asset value (NAV). Your common shares at any point in time may be worth less than your original investment, even after taking into account the reinvestment of Fund dividends and distributions. Leverage Risk. Each Fund’s use of leverage creates the possibility of higher volatility for the Fund’s per share NAV, market price, distributions and returns. There is no assurance that a Fund’s leveraging strategy will be successful. Certain aspects of the recently adopted Volcker Rule may limit the availability of tender option bonds, which are used by the Funds for leveraging and duration management purposes. The effects of this new Rule, expected to take effect in mid-2015, may make it more difficult for a Fund to maintain current or desired levels of leverage and may cause the Fund to incur additional expenses to maintain its leverage. Tax Risk. The tax treatment of Fund distributions may be affected by new IRS interpretations of the Internal Revenue Code and future changes in tax laws and regulations. Issuer Credit Risk. This is the risk that a security in a Fund’s portfolio will fail to make dividend or interest payments when due. Interest Rate Risk. Fixed-income securities such as bonds, preferred, convertible and other debt securities will decline in value if market interest rates rise. Reinvestment Risk. If market interest rates decline, income earned from a Fund’s portfolio may be reinvested at rates below that of the original bond that generated the income. Call Risk or Prepayment Risk. Issuers may exercise their option to prepay principal earlier than scheduled, forcing a Fund to reinvest in lower-yielding securities. Inverse Floater Risk. The Funds invest in inverse floaters. Due to their leveraged nature, these investments can greatly increase a Fund’s exposure to interest rate risk and credit risk. In addition, investments in inverse floaters involve the risk that the Fund could lose more than its original principal investment. 14 Nuveen Investments NCA Nuveen California Municipal Value Fund, Inc. Performance Overview and Holding Summaries as of August 31, 2014 Refer to the Glossary of Terms Used in this Report for further definition of the terms used within this section. Average Annual Total Returns as of August 31, 2014 Cumulative Average Annual 6-Month 1-Year 5-Year 10-Year NCA at Common Share NAV 6.48% 14.66% 7.36% 5.38% NCA at Common Share Price 8.90% 17.04% 7.40% 6.32% S&P Municipal Bond California Index 4.78% 12.30% 6.53% 5.18% S&P Municipal Bond Index 4.21% 10.55% 5.65% 4.82% Lipper California Municipal Debt Funds Classification Average 7.96% 21.18% 9.63% 5.72% Past performance is not predictive of future results. Current performance may be higher or lower than the data shown. Returns do not reflect the deduction of taxes that shareholders may have to pay on Fund distributions or upon the sale of Fund shares. Returns at NAV are net of Fund expenses, and assume reinvestment of distributions. Comparative index and Lipper return information is provided for the Fund’s shares at NAV only. Indexes and Lipper averages are not available for direct investment. This data relates to the securities held in the Fund’s portfolio of investments as of the end of the reporting period. It should not be construed as a measure of performance for the Fund itself. Holdings are subject to change. Ratings shown are the highest rating given by one of the following national rating agencies: Standard & Poor’s Group, Moody’s Investors Service, Inc. or Fitch, Inc. Credit ratings are subject to change. AAA, AA, A and BBB are investment grade ratings; BB, B, CCC, CC, C and D are below-investment grade ratings. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. Holdings designated N/R are not rated by these national rating agencies. Fund Allocation (% of net assets) Municipal Bonds 99.1% Short-Term Investments 0.4% Floating Rate Obligations (1.7)% Other Assets Less Liabilities 2.2% Portfolio Composition (% of total investments) Tax Obligation/Limited 23.7% Health Care 17.7% U.S. Guaranteed 17.5% Tax Obligation/General 16.9% Water and Sewer 7.0% Transportation 5.7% Other Industries 11.5% Credit Quality (% of total investment exposure) AAA/U.S. Guaranteed 16.9% AA 35.0% A 20.3% BBB 11.5% BB or Lower 8.6% N/R (not rated) 7.7% Nuveen Investments 15 NCB Nuveen California Municipal Value Fund 2 Performance Overview and Holding Summaries as of August 31, 2014 Refer to the Glossary of Terms Used in this Report for further definition of the terms used within this section. Average Annual Total Returns as of August 31, 2014 Cumulative Average Annual Since 6-Month 1-Year 5-Year Inception1 NCB at Common Share NAV 5.89% 15.02% 7.91% 8.93% NCB at Common Share Price 9.43% 18.03% 7.86% 7.36% S&P Municipal Bond California Index 4.78% 12.30% 6.53% 6.84% S&P Municipal Bond Index 4.21% 10.55% 5.65% 6.06% Lipper California Municipal Debt Funds Classification Average 7.96% 21.18% 9.63% 8.97% Past performance is not predictive of future results. Current performance may be higher or lower than the data shown. Returns do not reflect the deduction of taxes that shareholders may have to pay on Fund distributions or upon the sale of Fund shares. Returns at NAV are net of Fund expenses, and assume reinvestment of distributions. Comparative index and Lipper return information is provided for the Fund’s shares at NAV only. Indexes and Lipper averages are not available for direct investment. This data relates to the securities held in the Fund’s portfolio of investments as of the end of the reporting period. It should not be construed as a measure of performance for the Fund itself. Holdings are subject to change. Ratings shown are the highest rating given by one of the following national rating agencies: Standard & Poor’s Group, Moody’s Investors Service, Inc. or Fitch, Inc. Credit ratings are subject to change. AAA, AA, A and BBB are investment grade ratings; BB, B, CCC, CC, C and D are below-investment grade ratings. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. Holdings designated N/R are not rated by these national rating agencies. Fund Allocation (% of net assets) Municipal Bonds 98.5% Short-Term Investments 1.0% Other Assets Less Liabilities 0.5% Portfolio Composition (% of total investments) Tax Obligation/Limited 23.1% Health Care 21.8% Utilities 14.1% Tax Obligation/General 11.1% Water and Sewer 7.4% Housing/Single Family 5.7% Consumer Staples 5.0% Other Industries 11.8% Credit Quality (% of total investment exposure) AAA/U.S. Guaranteed 15.9% AA 19.9% A 43.5% BBB 11.0% BB or Lower 7.6% N/R (not rated) 2.1% 1 Since inception returns are from April 28, 2009. 16 Nuveen Investments NKX Nuveen California AMT-Free Municipal Income Fund Performance Overview and Holding Summaries as of August 31, 2014 Refer to the Glossary of Terms Used in this Report for further definition of the terms used within this section. Average Annual Total Returns as of August 31, 2014 Cumulative Average Annual 6-Month 1-Year 5-Year 10-Year NKX at Common Share NAV 10.82% 25.31% 8.95% 6.43% NKX at Common Share Price 8.08% 23.14% 8.23% 5.80% S&P Municipal Bond California Index 4.78% 12.30% 6.53% 5.18% S&P Municipal Bond Index 4.21% 10.55% 5.65% 4.82% Lipper California Municipal Debt Funds Classification Average 7.96% 21.18% 9.63% 5.72% Past performance is not predictive of future results. Current performance may be higher or lower than the data shown. Returns do not reflect the deduction of taxes that shareholders may have to pay on Fund distributions or upon the sale of Fund shares. Returns at NAV are net of Fund expenses, and assume reinvestment of distributions. Comparative index and Lipper return information is provided for the Fund’s shares at NAV only. Indexes and Lipper averages are not available for direct investment. This data relates to the securities held in the Fund’s portfolio of investments as of the end of the reporting period. It should not be construed as a measure of performance for the Fund itself. Holdings are subject to change. Ratings shown are the highest rating given by one of the following national rating agencies: Standard & Poor’s Group, Moody’s Investors Service, Inc. or Fitch, Inc. Credit ratings are subject to change. AAA, AA, A and BBB are investment grade ratings; BB, B, CCC, CC, C and D are below-investment grade ratings. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. Holdings designated N/R are not rated by these national rating agencies. Fund Allocation (% of net assets) Municipal Bonds 141.5% Short-Term Investments 1.2% Floating Rate Obligations (0.9)% MTP Shares, at Liquidation Value (4.7)% VRDP Shares, at Liquidation Value (39.1)% Other Assets Less Liabilities 2.0% Portfolio Composition (% of total investments) Tax Obligation/Limited 34.6% Tax Obligation/General 21.1% Health Care 14.7% Water and Sewer 10.4% Transportation 4.4% Other Industries 14.8% Credit Quality (% of total investment exposure) AAA/U.S. Guaranteed 4.7% AA 54.4% A 17.7% BBB 9.3% BB or Lower 7.1% N/R (not rated) 6.8% Nuveen Investments 17 NAC Nuveen California Dividend Advantage Municipal Fund Performance Overview and Holding Summaries as of August 31, 2014 Refer to the Glossary of Terms Used in this Report for further definition of the terms used within this section. Average Annual Total Returns as of August 31, 2014 Cumulative Average Annual 6-Month 1-Year 5-Year 10-Year NAC at Common Share NAV 9.52% 24.46% 10.02% 6.51% NAC at Common Share Price 4.62% 23.99% 10.03% 6.30% S&P Municipal Bond California Index 4.78% 12.30% 6.53% 5.18% S&P Municipal Bond Index 4.21% 10.55% 5.65% 4.82% Lipper California Municipal Debt Funds Classification Average 7.96% 21.18% 9.63% 5.72% Past performance is not predictive of future results. Current performance may be higher or lower than the data shown. Returns do not reflect the deduction of taxes that shareholders may have to pay on Fund distributions or upon the sale of Fund shares. Returns at NAV are net of Fund expenses, and assume reinvestment of distributions. Comparative index and Lipper return information is provided for the Fund’s shares at NAV only. Indexes and Lipper averages are not available for direct investment. This data relates to the securities held in the Fund’s portfolio of investments as of the end of the reporting period. It should not be construed as a measure of performance for the Fund itself. Holdings are subject to change. Ratings shown are the highest rating given by one of the following national rating agencies: Standard & Poor’s Group, Moody’s Investors Service, Inc. or Fitch, Inc. Credit ratings are subject to change. AAA, AA, A and BBB are investment grade ratings; BB, B, CCC, CC, C and D are below-investment grade ratings. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. Holdings designated N/R are not rated by these national rating agencies. Fund Allocation (% of net assets) Municipal Bonds 144.2% Short-Term Investments 1.6% Floating Rate Obligations (6.0)% VRDP Shares, at Liquidation Value (41.7)% Other Assets Less Liabilities 1.9% Portfolio Composition (% of total investments) Tax Obligation/Limited 23.9% Health Care 22.5% Tax Obligation/General 20.5% Water and Sewer 8.7% U.S. Guaranteed 5.6% Transportation 4.9% Other Industries 13.9% Credit Quality (% of total investment exposure) AAA/U.S. Guaranteed 8.5% AA 46.4% A 19.4% BBB 11.7% BB or Lower 8.2% N/R (not rated) 5.8% 18 Nuveen Investments NVX Nuveen California Dividend Advantage Municipal Fund 2 Performance Overview and Holding Summaries as of August 31, 2014 Refer to the Glossary of Terms Used in this Report for further definition of the terms used within this section. Average Annual Total Returns as of August 31, 2014 Cumulative Average Annual 6-Month 1-Year 5-Year 10-Year NVX at Common Share NAV 7.19% 20.71% 8.91% 6.40% NVX at Common Share Price 4.51% 16.57% 8.70% 6.33% S&P Municipal Bond California Index 4.78% 12.30% 6.53% 5.18% S&P Municipal Bond Index 4.21% 10.55% 5.65% 4.82% Lipper California Municipal Debt Funds Classification Average 7.96% 21.18% 9.63% 5.72% Past performance is not predictive of future results. Current performance may be higher or lower than the data shown. Returns do not reflect the deduction of taxes that shareholders may have to pay on Fund distributions or upon the sale of Fund shares. Returns at NAV are net of Fund expenses, and assume reinvestment of distributions. Comparative index and Lipper return information is provided for the Fund’s shares at NAV only. Indexes and Lipper averages are not available for direct investment. This data relates to the securities held in the Fund’s portfolio of investments as of the end of the reporting period. It should not be construed as a measure of performance for the Fund itself. Holdings are subject to change. Ratings shown are the highest rating given by one of the following national rating agencies: Standard & Poor’s Group, Moody’s Investors Service, Inc. or Fitch, Inc. Credit ratings are subject to change. AAA, AA, A and BBB are investment grade ratings; BB, B, CCC, CC, C and D are below-investment grade ratings. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. Holdings designated N/R are not rated by these national rating agencies. Fund Allocation (% of net assets) Municipal Bonds 130.9% Short-Term Investments 9.5% Floating Rate Obligations (0.4)% VRDP Shares, at Liquidation Value (42.9)% Other Assets Less Liabilities 2.9% Portfolio Composition (% of total investments) Tax Obligation/General 22.4% Tax Obligation/Limited 17.5% Health Care 16.7% Utilities 10.1% Housing/Multifamily 7.4% Transportation 5.9% Water and Sewer 5.9% Consumer Staples 5.2% Other Industries 8.9% Credit Quality (% of total investment exposure) AAA/U.S. Guaranteed 13.8% AA 39.0% A 18.9% BBB 13.4% BB or Lower 9.7% N/R (not rated) 5.2% Nuveen Investments 19 NZH Nuveen California Dividend Advantage Municipal Fund 3 Performance Overview and Holding Summaries as of August 31, 2014 Refer to the Glossary of Terms Used in this Report for further definition of the terms used within this section. Average Annual Total Returns as of August 31, 2014 Cumulative Average Annual 6-Month 1-Year 5-Year 10-Year NZH at Common Share NAV 9.54% 23.50% 9.74% 5.98% NZH at Common Share Price 7.94% 18.49% 7.91% 6.07% S&P Municipal Bond California Index 4.78% 12.30% 6.53% 5.18% S&P Municipal Bond Index 4.21% 10.55% 5.65% 4.82% Lipper California Municipal Debt Funds Classification Average 7.96% 21.18% 9.63% 5.72% Past performance is not predictive of future results. Current performance may be higher or lower than the data shown. Returns do not reflect the deduction of taxes that shareholders may have to pay on Fund distributions or upon the sale of Fund shares. Returns at NAV are net of Fund expenses, and assume reinvestment of distributions. Comparative index and Lipper return information is provided for the Fund’s shares at NAV only. Indexes and Lipper averages are not available for direct investment. This data relates to the securities held in the Fund’s portfolio of investments as of the end of the reporting period. It should not be construed as a measure of performance for the Fund itself. Holdings are subject to change. Ratings shown are the highest rating given by one of the following national rating agencies: Standard & Poor’s Group, Moody’s Investors Service, Inc. or Fitch, Inc. Credit ratings are subject to change. AAA, AA, A and BBB are investment grade ratings; BB, B, CCC, CC, C and D are below-investment grade ratings. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. Holdings designated N/R are not rated by these national rating agencies. Fund Allocation (% of net assets) Municipal Bonds 138.1% Short-Term Investments 5.6% Floating Rate Obligations (0.2)% VRDP Shares, at Liquidation Value (46.1)% Other Assets Less Liabilities 2.6% Portfolio Composition (% of total investments) Tax Obligation/Limited 32.5% Health Care 20.6% Tax Obligation/General 9.0% Water and Sewer 7.3% Transportation 5.6% Consumer Staples 5.3% Utilities 4.8% Other Industries 14.9% Credit Quality (% of total investment exposure) AAA/U.S. Guaranteed 5.4% AA 45.5% A 22.1% BBB 12.5% BB or Lower 8.5% N/R (not rated) 6.0% 20 Nuveen Investments Shareholder Meeting Report The annual meeting of shareholders was held in the offices of Nuveen Investments on February 24, 2014, for NCP, NCO, NQC, NVC, NAC and NUC; at this meeting the shareholders were asked to vote on the election of Board Members, the approval of an Agreement and Plan of Reorganization, the Issuance of Additional Common Shares and the approval of an Agreement and Plan of Reorganization and to approve the amendment and restatement of the Statement Establishing and Fixing the Rights and Preferences of Variable Rate Demand Preferred Shares. The meeting was subsequently adjourned to March 17, 2014 and April 4, 2014 for NCO, NQC, NVC, NAC and NUC and again for NQC and NVC to May 2, 2014. The annual meeting of shareholders was held in the offices of Nuveen Investments on February 24, 2014, for NCU and NKX; at this meeting the shareholders were asked to vote on the election of Board Members, the approval of an Agreement and Plan of Reorganization and to approve the amendment and restatement of the Statement Establishing and Fixing the Rights and Preferences of Variable Rate Demand Preferred Shares. The meeting was subsequently adjourned for NCU to March 17, 2014, April 4, 2014 and again to May 2, 2014. The annual meeting of shareholders was held in the offices of Nuveen Investments on August 5, 2014, for NCA, NCB, NVX, NZH, NAC and NKX; at this meeting the shareholders were asked to vote to approve a new investment management agreement, to approve a new sub-advisory agreement and to elect Board Members. NCA NCB NCP NCO Common Shares Common Shares Common and Preferred shares voting together as a class Preferred shares Common and Preferred shares voting together as a class Preferred shares To approve an Agreement and Plan of Reorganization For — — Against — Abstain — Broker Non-Votes — Total — — To approve the issuance of additional common shares in connection with each Reorganization. For — Against — Abstain — Total — To approve the Amendment and Restatement of Statement Establishing and Fixing the Rights and Preferences of Variable Rate Demand Preferred Shares of Dividend Advantage For — Against — Abstain — Total — To approve a new investment management agreement For — Against — Abstain — Broker Non-Votes — Total — Nuveen Investments 21 Shareholder Meeting Report (continued) NCA NCB NCP NCO Common Shares Common Shares Common and Preferred shares voting together as a class Preferred shares Common and Preferred shares voting together as a class Preferred shares To approve a new sub-advisory agreement For — Against — Abstain — Broker Non-Votes — Total — Approval of the Board Members was reached as follows: William Adams IV For — Withhold — Total — William C. Hunter For — Withhold — Total — David J. Kundert For — Withhold — Total — John K. Nelson For — Withhold — Total — William J. Schneider For — Withhold — Total — Terence J. Toth For — Withhold — Total — 22 Nuveen Investments NQC NVC NUC Common and Preferred shares voting together as a class Preferred Shares Common and Preferred shares voting together as a class Preferred shares Common and Preferred shares voting together as a class Preferred shares To approve an Agreement and Plan of Reorganization For Against — — — Abstain — — — Broker Non-Votes — — — Total To approve the issuance of additional common shares in connection with each Reorganization. For — Against — Abstain — Total — To approve the Amendment and Restatement of Statement Establishing and Fixing the Rights and Preferences of Variable Rate Demand Preferred Shares of Dividend Advantage For — Against — Abstain — Total — To approve a new investment management agreement For — Against — Abstain — Broker Non-Votes — Total — Nuveen Investments 23 Shareholder Meeting Report (continued) NQC NVC NUC Common and Preferred shares voting together as a class Preferred Shares Common and Preferred shares voting together as a class Preferred shares Common and Preferred shares voting together as a class Preferred shares To approve a new sub-advisory agreement For — Against — Abstain — Broker Non-Votes — Total — Approval of the Board Members was reached as follows: William Adams IV For — Withhold — Total — William C. Hunter For — Withhold — Total — David J. Kundert For — Withhold — Total — John K. Nelson For — Withhold — Total — William J. Schneider For — Withhold — Total — Terence J. Toth For — Withhold — Total — 24 Nuveen Investments NCU NAC Common and Preferred shares voting together as a class Preferred shares Common Shares Common and Preferred shares voting together as a class Preferred shares voting together as a class Preferred shares To approve an Agreement and Plan of Reorganization For — — — Against — Abstain — Broker Non-Votes — Total — — — To approve the issuance of additional common shares in connection with each Reorganization. For — Against — Abstain — Total — To approve the Amendment and Restatement of Statement Establishing and Fixing the Rights and Preferences of Variable Rate Demand Preferred Shares of Dividend Advantage For — Against — Abstain — Total — To approve a new investment management agreement For — Against — Abstain — Broker Non-Votes — Total — Nuveen Investments 25 Shareholder Meeting Report (continued) NCU NAC Common and Preferred shares voting together as a class Preferred shares Common Shares Common and Preferred shares voting together as a class Preferred shares voting together as a class Preferred shares To approve a new sub-advisory agreement For — Against — Abstain — Broker Non-Votes — Total — Approval of the Board Members was reached as follows: William Adams IV For — Withhold — Total — William C. Hunter For — Withhold — Total — David J. Kundert For — Withhold — Total — John K. Nelson For — Withhold — Total — William J. Schneider For — Withhold — Total — Terence J. Toth For — Withhold — Total — 26 Nuveen Investments NVX NZH NKX Common and Preferred shares voting together as a class Preferred Shares Common and Preferred shares voting together as a class Preferred shares Common and Preferred shares voting together as a class Preferred shares voting together as a class To approve an Agreement and Plan of Reorganization For — Against — Abstain — Broker Non-Votes — Total — To approve the issuance of additional common shares in connection with each Reorganization. For — Against — Abstain — Total — To approve the Amendment and Restatement of Statement Establishing and Fixing the Rights and Preferences of Variable Rate Demand Preferred Shares of Dividend Advantage For — Against — Abstain — Total — To approve a new investment management agreement For — — — Against — — — Abstain — — — Broker Non-Votes — — — Total — — — Nuveen Investments 27 Shareholder Meeting Report (continued) NVX NZH NKX Common and Preferred shares voting together as a class Preferred Shares Common and Preferred shares voting together as a class Preferred shares Common and Preferred shares voting together as a class Preferred shares voting together as a class To approve a new sub-advisory agreement For — — — Against — — — Abstain — — — Broker Non-Votes — — — Total — — — Approval of the Board Members was reached as follows: William Adams IV For — — — Withhold — — — Total — — — William C. Hunter For — — — Withhold — Total — — — David J. Kundert For — — — Withhold — — — Total — — — John K. Nelson For — — — Withhold — — — Total — — — William J. Schneider For — — — Withhold — Total — — — Terence J. Toth For — — — Withhold — — — Total — — — 28 Nuveen Investments NCA Nuveen California Municipal Value Fund, Inc. Portfolio of Investments August 31, 2014 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value LONG-TERM INVESTMENTS – 99.1% (99.6% of Total Investments) MUNICIPAL BONDS – 99.1% (99.6% of Total Investments) Consumer Staples – 4.1% (4.1% of Total Investments) $ California County Tobacco Securitization Agency, Tobacco Settlement Asset-Backed Bonds, Los Angeles County Securitization Corporation, Series 2006A, 5.650%, 6/01/41 12/18 at 100.00 B+ $ California County Tobacco Securitization Agency, Tobacco Settlement Asset-Backed Bonds, Sonoma County Tobacco Securitization Corporation, Series 2005, 4.250%, 6/01/21 6/15 at 100.00 BB+ Golden State Tobacco Securitization Corporation, California, Tobacco Settlement Asset-Backed Bonds, Series 2007A-1, 5.000%, 6/01/33 6/17 at 100.00 B Golden State Tobacco Securitization Corporation, California, Tobacco Settlement Asset-Backed Bonds, Series 2007A-2, 5.300%, 6/01/37 6/22 at 100.00 B Tobacco Securitization Authority of Northern California, Tobacco Settlement Asset-Backed Bonds, Series 2005A-1, 5.500%, 6/01/45 6/15 at 100.00 B– Total Consumer Staples Education and Civic Organizations – 0.6% (0.6% of Total Investments) California Educational Facilities Authority, Revenue Bonds, University of Redlands, Series 2005A, 5.000%, 10/01/35 10/15 at 100.00 A3 95 California Educational Facilities Authority, Revenue Bonds, University of the Pacific, Series 2006, 5.000%, 11/01/21 11/15 at 100.00 A2 California Municipal Finance Authority, Charter School Revenue Bonds, Rocketship Education – Multiple Projects, Series 2014A, 7.250%, 6/01/43 6/22 at 102.00 N/R California Statewide Communities Development Authority, School Facility Revenue Bonds, Alliance College-Ready Public Schools, Series 2011A, 7.000%, 7/01/46 7/21 at 100.00 BBB– Total Education and Civic Organizations Health Care – 17.2% (17.3% of Total Investments) California Health Facilities Financing Authority, Revenue Bonds, Lucile Salter Packard Children’s Hospital, Series 2014A, 5.000%, 8/15/43 8/24 at 100.00 AA California Health Facilities Financing Authority, Revenue Bonds, Providence Health & Services, Series 2014A, 5.000%, 10/01/38 10/24 at 100.00 AA California Health Facilities Financing Authority, Revenue Bonds, Providence Health & Services, Series 2014B, 5.000%, 10/01/44 10/24 at 100.00 AA California Health Facilities Financing Authority, Revenue Bonds, Rady Children’s Hospital – San Diego, Series 2011: 5.000%, 8/15/31 8/21 at 100.00 A1 5.250%, 8/15/41 8/21 at 100.00 A1 California Health Facilities Financing Authority, Revenue Bonds, Sutter Health, Series 2007A, 5.250%, 11/15/46 (UB) 11/16 at 100.00 AA– California Health Facilities Financing Authority, Revenue Bonds, Sutter Health, Series 2011B, 6.000%, 8/15/42 8/20 at 100.00 AA– California Municipal Financing Authority, Certificates of Participation, Community Hospitals of Central California, Series 2007, 5.250%, 2/01/27 2/17 at 100.00 Baa1 California Statewide Communities Development Authority, Revenue Bonds, Adventist Health System West, Series 2005A, 5.000%, 3/01/35 3/15 at 100.00 A California Statewide Communities Development Authority, Revenue Bonds, Kaiser Permanente, Series 2012A, 5.000%, 4/01/42 4/22 at 100.00 A+ California Statewide Communities Development Authority, Revenue Bonds, ValleyCare Health System, Series 2007A, 5.125%, 7/15/31 7/17 at 100.00 N/R Nuveen Investments 29 NCA Nuveen California Municipal Value Fund, Inc. Portfolio of Investments (continued) August 31, 2014 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Health Care (continued) $ California Statewide Community Development Authority, Health Facility Revenue Bonds, Catholic Healthcare West, Series 2008C, 5.625%, 7/01/35 7/18 at 100.00 A $ California Statewide Community Development Authority, Insured Health Facility Revenue Bonds, Catholic Healthcare West, Series 2008K, 5.500%, 7/01/41 – AGC Insured 7/17 at 100.00 AA California Statewide Community Development Authority, Revenue Bonds, Kaiser Permanente System, Series 2001C, 5.250%, 8/01/31 8/16 at 100.00 A+ California Statewide Community Development Authority, Revenue Bonds, Sherman Oaks Health System, Series 1998A, 5.000%, 8/01/22 – AMBAC Insured No Opt. Call Aa3 California Statewide Community Development Authority, Revenue Bonds, Sutter Health, Series 2005A, 5.000%, 11/15/43 11/15 at 100.00 AA– Loma Linda, California, Hospital Revenue Bonds, Loma Linda University Medical Center, Series 2005A, 5.000%, 12/01/22 12/15 at 100.00 BBB Loma Linda, California, Hospital Revenue Bonds, Loma Linda University Medical Center, Series 2008A, 8.250%, 12/01/38 12/17 at 100.00 BBB Palomar Pomerado Health Care District, California, Certificates of Participation, Series 2009, 6.750%, 11/01/39 11/19 at 100.00 Ba1 Palomar Pomerado Health Care District, California, Certificates of Participation, Series 2010, 6.000%, 11/01/41 11/20 at 100.00 Ba1 San Buenaventura, California, Revenue Bonds, Community Memorial Health System, Series 2011, 7.500%, 12/01/41 12/21 at 100.00 BB Santa Clara County Financing Authority, California, Insured Revenue Bonds, El Camino Hospital, Series 2007A, 5.750%, 2/01/41 – AMBAC Insured 8/17 at 100.00 A+ Total Health Care Housing/Multifamily – 2.3% (2.3% of Total Investments) California Municipal Finance Authority, Mobile Home Park Revenue Bonds, Caritas Projects Series 2010A, 6.400%, 8/15/45 8/20 at 100.00 BBB California Municipal Finance Authority, Mobile Home Park Revenue Bonds, Caritas Projects Series 2012A, 5.500%, 8/15/47 8/22 at 100.00 BBB California Municipal Finance Authority, Mobile Home Park Senior Revenue Bonds, Caritas Affordable Housing, Inc. Projects, Series 2014A: 65 5.250%, 8/15/39 8/24 at 100.00 BBB 5.250%, 8/15/49 8/24 at 100.00 BBB California Statewide Community Development Authority, Multifamily Housing Revenue Bonds, Harbor City Lights, Series 1999Y, 6.650%, 7/01/39 (Alternative Minimum Tax) 1/15 at 100.00 N/R San Dimas Housing Authority, California, Mobile Home Park Revenue Bonds, Charter Oak Mobile Home Estates Acquisition Project, Series 1998A, 5.700%, 7/01/28 1/15 at 100.00 N/R Total Housing/Multifamily Housing/Single Family – 0.9% (0.8% of Total Investments) California Department of Veteran Affairs, Home Purchase Revenue Bonds, Series 2007, 5.000%, 12/01/42 (Alternative Minimum Tax) 12/16 at 100.00 AA 70 California Housing Finance Agency, Home Mortgage Revenue Bonds, Series 2006H, 5.750%, 8/01/30 – FGIC Insured (Alternative Minimum Tax) 2/16 at 100.00 A– Total Housing/Single Family Long-Term Care – 1.8% (1.8% of Total Investments) ABAG Finance Authority for Non-Profit Corporations, California, Health Facility Revenue Bonds, The Institute on Aging, Series 2008A, 5.650%, 8/15/38 8/18 at 100.00 A California Statewide Community Development Authority, Certificates of Participation, Internext Group, Series 1999, 5.375%, 4/01/17 10/14 at 100.00 BBB+ Total Long-Term Care 30 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Tax Obligation/General – 16.8% (16.9% of Total Investments) California State, General Obligation Bonds, Various Purpose Series 2009: $ 6.000%, 4/01/38 4/19 at 100.00 Aa3 $ 6.000%, 11/01/39 11/19 at 100.00 Aa3 California State, General Obligation Bonds, Various Purpose Series 2010, 5.500%, 3/01/40 3/20 at 100.00 Aa3 California State, General Obligation Bonds, Various Purpose Series 2013: 5.000%, 2/01/29 No Opt. Call Aa3 5.000%, 4/01/37 4/23 at 100.00 Aa3 5.000%, 2/01/43 No Opt. Call Aa3 5.000%, 11/01/43 11/23 at 100.00 Aa3 California State, General Obligation Bonds, Various Purpose Series 2014, 5.000%, 5/01/32 5/24 at 100.00 Aa3 Oceanside Unified School District, San Diego County, California, General Obligation Bonds, Election 2008 Series 2010B, 0.000%, 8/01/49 – AGM Insured No Opt. Call AA Puerto Rico, General Obligation and Public Improvement Bonds, Series 2002A, 5.500%, 7/01/20 – NPFG Insured No Opt. Call AA– San Mateo Union High School District, San Mateo County, California, General Obligation Bonds, Election 2010 Series 2011A, 0.000%, 9/01/41 9/36 at 100.00 AA+ Tahoe Forest Hospital District, Placer and Nevada Counties, California, General Obligation Bonds, Series 2010B, 5.500%, 8/01/35 8/18 at 100.00 Aa3 Yosemite Community College District, California, General Obligation Bonds, Capital Appreciation, Election 2004, Series 2010D, 0.000%, 8/01/42 No Opt. Call Aa2 Total Tax Obligation/General Tax Obligation/Limited – 23.5% (23.7% of Total Investments) Artesia Redevelopment Agency, California, Tax Allocation Revenue Bonds, Artesia Redevelopment Project Area, Series 2007, 5.375%, 6/01/27 6/15 at 100.00 BBB+ Bell Community Redevelopment Agency, California, Tax Allocation Bonds, Bell Project Area, Series 2003: 5.500%, 10/01/23 – RAAI Insured 10/14 at 100.00 N/R 5.625%, 10/01/33 – RAAI Insured 10/14 at 100.00 N/R Calexico Community Redevelopment Agency, California, Tax Allocation Bonds, Merged Central Business and Residential District Project, Series 2003C, 5.000%, 8/01/28 – AMBAC Insured 8/15 at 100.00 A– California State Public Works Board, Lease Revenue Bonds, Department of Corrections & Rehabilitation, Various Correctional Facilities Series 2013F, 5.250%, 9/01/33 9/23 at 100.00 A1 California State Public Works Board, Lease Revenue Bonds, Various Capital Projects, Series 2009G-1, 5.750%, 10/01/30 10/19 at 100.00 A1 California State Public Works Board, Lease Revenue Bonds, Various Capital Projects, Series 2009-I, 6.375%, 11/01/34 11/19 at 100.00 A1 California State Public Works Board, Lease Revenue Bonds, Various Capital Projects, Series 2012G, 5.000%, 11/01/37 11/22 at 100.00 A1 Capistrano Unified School District, Orange County, California, Special Tax Bonds, Community Facilities District 98-2, Series 2005, 5.000%, 9/01/24 – FGIC Insured 9/15 at 100.00 AA– Chino Redevelopment Agency, California, Merged Chino Redevelopment Project Area Tax Allocation Bonds, Series 2006, 5.000%, 9/01/38 – AMBAC Insured 9/16 at 101.00 A Folsom Public Financing Authority, California, Special Tax Revenue Bonds, Refunding Series 2007A, 5.000%, 9/01/23 – AMBAC Insured 9/17 at 100.00 N/R Fontana Redevelopment Agency, San Bernardino County, California, Tax Allocation Bonds, Jurupa Hills Redevelopment Project, Refunding Series 1997A, 5.500%, 10/01/27 10/14 at 100.00 A– Golden State Tobacco Securitization Corporation, California, Enhanced Tobacco Settlement Asset-Backed Revenue Bonds, Series 2005A, 5.000%, 6/01/45 – AMBAC Insured 6/15 at 100.00 A1 Inglewood Redevelopment Agency, California, Tax Allocation Bonds, Merged Redevelopment Project, Subordinate Lien Series 2007A-1, 5.000%, 5/01/25 – AMBAC Insured 5/17 at 100.00 BBB+ Nuveen Investments 31 NCA Nuveen California Municipal Value Fund, Inc. Portfolio of Investments (continued) August 31, 2014 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Tax Obligation/Limited (continued) Irvine Unified School District, California, Special Tax Bonds, Community Facilities District Series 2006A: $ 5.000%, 9/01/26 9/16 at 100.00 N/R $ 5.125%, 9/01/36 9/16 at 100.00 N/R Kern County Board of Education, California, Certificates of Participation, Series 2006A, 5.000%, 6/01/31 – NPFG Insured 6/16 at 100.00 AA– Lancaster Redevelopment Agency, California, Tax Allocation Bonds, Combined Redevelopment Project Areas Housing Programs, Series 2009, 6.000%, 8/01/24 8/19 at 100.00 BBB Los Angeles County Public Works Financing Authority, California, Lease Revenue Bonds, Multiple Capital Facilities Project II, Series 2012, 5.000%, 8/01/42 No Opt. Call AA National City Community Development Commission, California, Tax Allocation Bonds, National City Redevelopment Project, Series 2011, 6.500%, 8/01/24 8/21 at 100.00 A– Novato Redevelopment Agency, California, Tax Allocation Bonds, Hamilton Field Redevelopment Project, Series 2011, 6.750%, 9/01/40 9/21 at 100.00 BBB+ Palmdale Elementary School District, Los Angeles County, California, Special Tax Bonds, Community Facilities District 90-1, Series 1999, 5.800%, 8/01/29 No Opt. Call AA Patterson Public Finance Authority, California, Revenue Bonds, Community Facilities District 2001-1, Senior Series 2013A: 5.250%, 9/01/30 9/23 at 100.00 N/R 5.750%, 9/01/39 9/23 at 100.00 N/R Patterson Public Finance Authority, California, Revenue Bonds, Community Facilities District 2001-1, Subordinate Lien Series 2013B, 5.875%, 9/01/39 9/23 at 100.00 N/R Perris Union High School District Financing Authority, Riverside County, California, Revenue Bonds, Series 2011: 6.000%, 9/01/33 9/14 at 100.00 N/R 6.125%, 9/01/41 9/14 at 100.00 N/R Pittsburg Redevelopment Agency, California, Tax Allocation Bonds, Los Medanos Community Development Project, Refunding Series 2008A, 6.500%, 9/01/28 9/18 at 100.00 BBB– Rancho Santa Fe CSD Financing Authority, California, Revenue Bonds, Superior Lien Series 2011A, 5.750%, 9/01/30 9/21 at 100.00 BBB+ 80 Riverside County Redevelopment Agency, California, Tax Allocation Bonds, Jurupa Valley Project Area, Series 2011B, 6.500%, 10/01/25 10/21 at 100.00 A– Riverside County Redevelopment Agency, California, Tax Allocation Housing Bonds, Series 2004A, 5.000%, 10/01/37 – SYNCORA GTY Insured 10/14 at 100.00 A– Roseville, California, Special Tax Bonds, Community Facilities District 1, Fiddyment Ranch, Series 2005, 5.050%, 9/01/30 9/15 at 100.00 N/R San Diego County Regional Transportation Commission, California, Sales Tax Revenue Bonds, Series 2012A, 5.000%, 4/01/42 4/22 at 100.00 AAA San Francisco City and County Redevelopment Agency Successor Agency, California, Special Tax Bonds, Community Facilities District 7, Hunters Point Shipyard Phase One Improvements, Refunding Series 2014, 5.000%, 8/01/39 No Opt. Call N/R 65 San Francisco Redevelopment Finance Authority, California, Tax Allocation Revenue Bonds, Mission Bay North Redevelopment Project, Series 2011C, 6.750%, 8/01/41 2/21 at 100.00 A– San Francisco Redevelopment Financing Authority, California, Tax Allocation Revenue Bonds, Mission Bay South Redevelopment Project, Series 2011D: 65 7.000%, 8/01/33 2/21 at 100.00 BBB+ 80 7.000%, 8/01/41 2/21 at 100.00 BBB+ San Jose Financing Authority, California, Lease Revenue Refunding Bonds, Convention Center Project, Series 2001F, 5.000%, 9/01/20 – NPFG Insured 9/14 at 100.00 AA San Jose Redevelopment Agency, California, Tax Allocation Bonds, Merged Area Redevelopment Project, Series 2006C: 5.000%, 8/01/24 – NPFG Insured 8/17 at 100.00 AA– 5.000%, 8/01/25 – NPFG Insured 8/17 at 100.00 AA– 32 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Tax Obligation/Limited (continued) $ San Jose Redevelopment Agency, California, Tax Allocation Bonds, Merged Area Redevelopment Project, Series 2006D, 5.000%, 8/01/23 – AMBAC Insured 8/17 at 100.00 BBB $ Santa Clara Valley Transportation Authority, California, Sales Tax Revenue Bonds, Series 2007A, 5.000%, 4/01/36 – AMBAC Insured 4/17 at 100.00 AA+ Signal Hill Redevelopment Agency, California, Project 1 Tax Allocation Bonds, Series 2011, 7.000%, 10/01/26 4/21 at 100.00 N/R Tehachapi Redevelopment Agency, California, Tax Allocation Bonds, Series 2007, 5.250%, 12/01/37 – RAAI Insured 12/17 at 100.00 BB– Travis Unified School District, Solano County, California, Certificates of Participation, Series 2006, 5.000%, 9/01/26 – FGIC Insured 9/16 at 100.00 A3 Vista Joint Powers Financing Authority, California, Special Tax Lease Revenue Refunding Bonds, Community Facilities District 90-2, Series 1997A, 5.875%, 9/01/20 9/14 at 100.00 N/R West Contra Costa Healthcare District, California, Certificates of Participation, Series 2004, 5.375%, 7/01/21 – AMBAC Insured 1/15 at 100.00 A– Yorba Linda Redevelopment Agency, Orange County, California, Tax Allocation Revenue Bonds, Yorba Linda Redevelopment Project, Subordinate Lien Series 2011A, 6.500%, 9/01/32 9/21 at 100.00 A– Total Tax Obligation/Limited Transportation – 5.7% (5.7% of Total Investments) Foothill/Eastern Transportation Corridor Agency, California, Toll Road Revenue Refunding Bonds, Junior Lien Series 2013C, 6.500%, 1/15/43 1/24 at 100.00 BB+ Foothill/Eastern Transportation Corridor Agency, California, Toll Road Revenue Refunding Bonds, Series 2013A: 5.000%, 1/15/42 – AGM Insured 1/24 at 100.00 AA 5.750%, 1/15/46 1/24 at 100.00 BBB– 6.000%, 1/15/53 1/24 at 100.00 BBB– Palm Springs Financing Authority, California, Palm Springs International Airport Revenue Bonds, Series 2006, 5.550%, 7/01/28 (Alternative Minimum Tax) 7/16 at 100.00 N/R Port of Oakland, California, Revenue Bonds, Refunding Series 2012P, 5.000%, 5/01/29 (Alternative Minimum Tax) No Opt. Call A+ Total Transportation U.S. Guaranteed – 17.4% (17.5% of Total Investments) (4) Bay Area Toll Authority, California, Revenue Bonds, San Francisco Bay Area Toll Bridge, Series 2006F, 5.000%, 4/01/31 (Pre-refunded 4/01/16) (UB) 4/16 at 100.00 AA (4) California Department of Water Resources, Water System Revenue Bonds, Central Valley Project, Series 2005AD, 5.000%, 12/01/22 (Pre-refunded 6/01/15) – AGM Insured 6/15 at 100.00 AAA Contra Costa County, California, GNMA Mortgage-Backed Securities Program Home Mortgage Revenue Bonds, Series 1988, 8.250%, 6/01/21 (Alternative Minimum Tax) (ETM) No Opt. Call Aaa Los Angeles Unified School District, California, General Obligation Bonds, Series 2006F, 5.000%, 7/01/24 (Pre-refunded 7/01/16) – FGIC Insured 7/16 at 100.00 Aa2 (4) Merced Irrigation District, California, Certificates of Participation, Water and Hydroelectric Series 2008B, 0.000%, 9/01/23 (Pre-refunded 9/01/16) 9/16 at 64.56 A (4) Palmdale, California, GNMA Mortgage-Backed Securities Program Single Family Mortgage Revenue Bonds, Series 1988A, 0.000%, 3/01/17 (ETM) No Opt. Call AA+ (4) Roseville Joint Union High School District, Placer County, California, General Obligation Bonds, Series 2006B, 5.000%, 8/01/27 (Pre-refunded 8/01/15) – FGIC Insured 8/15 at 100.00 AA (4) San Bernardino County, California, GNMA Mortgage-Backed Securities Program Single Family Home Mortgage Revenue Bonds, Series 1988A, 0.000%, 9/01/21 (Alternative Minimum Tax) (ETM) No Opt. Call Aaa San Mateo Union High School District, San Mateo County, California, Certificates of Participation, Phase 1, Series 2007A, 5.000%, 12/15/30 (Pre-refunded 12/15/17) – AMBAC Insured 12/17 at 100.00 N/R (4) Total U.S. Guaranteed Nuveen Investments 33 NCA Nuveen California Municipal Value Fund, Inc. Portfolio of Investments (continued) August 31, 2014 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Utilities – 1.9% (1.9% of Total Investments) $ California Statewide Community Development Authority, Certificates of Participation Refunding, Rio Bravo Fresno Project, Series 1999A, 6.500%, 12/01/18 12/14 at 100.00 N/R $ Long Beach Bond Finance Authority, California, Natural Gas Purchase Revenue Bonds, Series 2007A, 5.500%, 11/15/37 No Opt. Call A Merced Irrigation District, California, Electric System Revenue Bonds, Series 2005, 5.125%, 9/01/31 – SYNCORA GTY Insured 9/15 at 100.00 N/R Total Utilities Water and Sewer – 6.9% (7.0% of Total Investments) Bay Area Water Supply and Conservation Agency, California, Revenue Bonds, Capital Cost Recovery Prepayment Program, Series 2013A, 5.000%, 10/01/29 4/23 at 100.00 AA– California Pollution Control Financing Authority, Water Furnishing Revenue Bonds, Poseidon Resources Channelside LP Desalination Project, Series 2012: 5.000%, 7/01/37 (Alternative Minimum Tax) No Opt. Call Baa3 5.000%, 11/21/45 (Alternative Minimum Tax) No Opt. Call Baa3 Castaic Lake Water Agency, California, Certificates of Participation, Series 2006C, 5.000%, 8/01/36 – NPFG Insured 8/16 at 100.00 AA– Healdsburg Public Financing Authority, California, Wastewater Revenue Bonds, Series 2006, 5.000%, 4/01/36 – NPFG Insured 4/16 at 100.00 AA– Los Angeles Department of Water and Power, California, Waterworks Revenue Bonds, Series 2007A-2, 5.000%, 7/01/44 – AMBAC Insured 7/17 at 100.00 AA Madera Irrigation District. California, Water Revenue Refunding Bonds, Series 2008: 5.500%, 1/01/33 1/18 at 100.00 A– 5.500%, 1/01/38 1/18 at 100.00 A– Total Water and Sewer $ Total Long-Term Investments (cost $233,692,802) 34 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value SHORT-TERM INVESTMENTS – 0.4% (0.4% of Total Investments) MUNICIPAL BONDS – 0.4% (0.4% of Total Investments) Health Care – 0.4% (0.4% of Total Investments) $ California Statewide Community Development Authority, Revenue Bonds, Daughters of Charity Health System, Series 2014A, 6.000%, 7/10/15 (5) No Opt. Call N/R $ California Statewide Community Development Authority, Revenue Bonds, Daughters of Charity Health System, Series 2014B, 6.000%, 7/10/15 (5) No Opt. Call N/R California Statewide Community Development Authority, Revenue Bonds, Daughters of Charity Health System, Series 2014C, 6.000%, 7/10/15 (5) No Opt. Call N/R $ Total Short-Term Investments (cost $1,110,000) Total Investments (cost $234,802,802) – 99.5% Floating Rate Obligations – (1.7)% ) Other Assets Less Liabilities – 2.2% Net Assets Applicable to Common Shares – 100% $ All percentages shown in the Portfolio of Investments are based on net assets applicable to common shares unless otherwise noted. Optional Call Provisions: Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings: Using the highest of Standard & Poor’s Group (“Standard & Poor’s”), Moody’s Investors Service, Inc. (“Moody’s”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. Investment valued at fair value using methods determined in good faith by, or at the discretion of, the Board. For fair value measurement disclosure purposes, investment categorized as Level 3. See Notes to Financial Statements, Note 2 – Investment Valuation and Fair Value Measurements for more information. (ETM) Escrowed to maturity. (UB) Underlying bond of an inverse floating rate trust reflected as a financing transaction. See Notes to Financial Statements, Note 3 – Portfolio Securities and Investments in Derivatives, Inverse Floating Rate Securities for more information. See accompanying notes to financial statements. Nuveen Investments 35 NCB Nuveen California Municipal Value Fund 2 Portfolio of Investments August 31, 2014 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value LONG-TERM INVESTMENTS – 98.5% (99.0% of Total Investments) MUNICIPAL BONDS – 98.5% (99.0% of Total Investments) Consumer Staples – 5.0% (5.0% of Total Investments) $ Golden State Tobacco Securitization Corporation, California, Tobacco Settlement Asset-Backed Bonds, Series 2007A-1, 5.000%, 6/01/33 6/17 at 100.00 B $ Tobacco Securitization Authority of Northern California, Tobacco Settlement Asset-Backed Bonds, Series 2005A-1, 5.500%, 6/01/45 6/15 at 100.00 B– Total Consumer Staples Education and Civic Organizations – 3.1% (3.1% of Total Investments) California Educational Facilities Authority, Revenue Bonds, University of Redlands, Series 2005A, 5.000%, 10/01/25 10/15 at 100.00 A3 California Educational Facilities Authority, Revenue Bonds, University of the Pacific, Series 2009, 5.500%, 11/01/39 11/19 at 100.00 A2 California Municipal Finance Authority, Charter School Revenue Bonds, Rocketship Education – Multiple Projects, Series 2014A, 7.250%, 6/01/43 6/22 at 102.00 N/R California Statewide Communities Development Authority, School Facility Revenue Bonds, Alliance College-Ready Public Schools, Series 2011A, 7.000%, 7/01/46 7/21 at 100.00 BBB– Total Education and Civic Organizations Health Care – 20.7% (20.8% of Total Investments) ABAG Finance Authority for Non-Profit Corporations, California, Cal-Mortgage Insured Health Facility Revenue Bonds, Saint Rose Hospital, Series 2009A, 6.000%, 5/15/29 5/19 at 100.00 A California Health Facilities Financing Authority, Revenue Bonds, Catholic Healthcare West, Series 2009A, 6.000%, 7/01/39 7/19 at 100.00 A California Health Facilities Financing Authority, Revenue Bonds, Children’s Hospital of Orange County, Series 2009A, 6.500%, 11/01/38 11/19 at 100.00 A 70 California Health Facilities Financing Authority, Revenue Bonds, Lucile Salter Packard Children’s Hospital, Series 2014A, 5.000%, 8/15/43 8/24 at 100.00 AA 75 California Health Facilities Financing Authority, Revenue Bonds, Providence Health & Services, Series 2014A, 5.000%, 10/01/38 10/24 at 100.00 AA California Health Facilities Financing Authority, Revenue Bonds, Providence Health & Services, Series 2014B, 5.000%, 10/01/44 10/24 at 100.00 AA California Municipal Financing Authority, Certificates of Participation, Community Hospitals of Central California, Series 2007, 5.250%, 2/01/27 2/17 at 100.00 Baa1 California Statewide Communities Development Authority, Revenue Bonds, Adventist Health System West, Series 2007B, 5.000%, 3/01/37 – AGC Insured 3/18 at 100.00 AA California Statewide Community Development Authority, Revenue Bonds, Kaiser Permanente System, Series 2006: 5.000%, 3/01/41 3/16 at 100.00 A+ 5.250%, 3/01/45 3/16 at 100.00 A+ Delaware County Hospital Authority, Indiana, Hospital Revenue Bonds, Cardinal Health System, Series 2006, 5.000%, 8/01/24 8/16 at 100.00 A3 Illinois Finance Authority, Revenue Bonds, Sherman Health Systems, Series 2007A, 5.500%, 8/01/37 8/17 at 100.00 A Palomar Pomerado Health Care District, California, Certificates of Participation, Series 2009, 6.625%, 11/01/29 11/19 at 100.00 Ba1 36 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Health Care (continued) $ Palomar Pomerado Health Care District, California, Certificates of Participation, Series 2010, 6.000%, 11/01/41 11/20 at 100.00 Ba1 $ San Buenaventura, California, Revenue Bonds, Community Memorial Health System, Series 2011, 7.500%, 12/01/41 12/21 at 100.00 BB Total Health Care Housing/Multifamily – 1.2% (1.2% of Total Investments) California Municipal Finance Authority, Mobile Home Park Revenue Bonds, Caritas Projects Series 2010A, 6.400%, 8/15/45 8/20 at 100.00 BBB 70 California Municipal Finance Authority, Mobile Home Park Revenue Bonds, Caritas Projects Series 2012A, 5.500%, 8/15/47 8/22 at 100.00 BBB California Municipal Finance Authority, Mobile Home Park Revenue Bonds, Caritas Projects Series 2012B, 7.250%, 8/15/47 8/22 at 100.00 A1 California Municipal Finance Authority, Mobile Home Park Senior Revenue Bonds, Caritas Affordable Housing, Inc. Projects, Series 2014A: 15 5.250%, 8/15/39 8/24 at 100.00 BBB 40 5.250%, 8/15/49 8/24 at 100.00 BBB Total Housing/Multifamily Housing/Single Family – 5.7% (5.7% of Total Investments) California Housing Finance Agency, California, Home Mortgage Revenue Bonds, Series 2008L, 5.500%, 8/01/38 2/18 at 100.00 A– California Housing Finance Agency, Home Mortgage Revenue Bonds, Series 2006K, 4.625%, 8/01/26 (Alternative Minimum Tax) 2/16 at 100.00 A– Total Housing/Single Family Materials – 1.0% (1.0% of Total Investments) Courtland Industrial Development Board, Alabama, Solid Waste Revenue Bonds, International Paper Company Project, Series 2005A, 5.200%, 6/01/25 (Alternative Minimum Tax) 6/15 at 100.00 BBB Tax Obligation/General – 11.1% (11.1% of Total Investments) California State, General Obligation Bonds, Various Purpose Series 2007, 5.000%, 6/01/37 – NPFG Insured 6/17 at 100.00 AA– Carlsbad Unified School District, San Diego County, California, General Obligation Bonds, Series 2009B, 0.000%, 5/01/34 5/24 at 100.00 AA Oakland, California, General Obligation Bonds, Measure DD Series 2009B, 5.250%, 1/15/29 1/19 at 100.00 Aa2 Oceanside Unified School District, San Diego County, California, General Obligation Bonds, Election 2008 Series 2010B, 0.000%, 8/01/49 – AGM Insured No Opt. Call AA Western Riverside Water & Wastewater Financing Authority, California, Revenue Bonds, Western Municipal Water District, Series 2009, 5.625%, 9/01/39 – AGC Insured 8/19 at 100.00 AA Total Tax Obligation/General Tax Obligation/Limited – 22.9% (23.1% of Total Investments) California Health Facilities Financing Authority, Insured Revenue Bonds, Community Program for Persons with Developmental Disabilities, Series 2011A, 6.250%, 2/01/26 2/21 at 100.00 A California State Public Works Board, Lease Revenue Bonds, Department of Education Riverside Campus Project, Series 2009B, 5.750%, 4/01/23 4/19 at 100.00 A1 California State Public Works Board, Lease Revenue Bonds, Various Capital Projects, Series 2010A-1, 6.000%, 3/01/35 3/20 at 100.00 A1 Fontana Redevelopment Agency, San Bernardino County, California, Tax Allocation Bonds, Jurupa Hills Redevelopment Project, Refunding Series 1997A, 5.500%, 10/01/27 10/14 at 100.00 A– Nuveen Investments 37 NCB Nuveen California Municipal Value Fund 2 Portfolio of Investments (continued) August 31, 2014 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Tax Obligation/Limited (continued) $ Inglewood Redevelopment Agency, California, Tax Allocation Bonds, Merged Redevelopment Project, Subordinate Lien Series 2007A-1, 5.000%, 5/01/25 – AMBAC Insured 5/17 at 100.00 BBB+ $ Lancaster Redevelopment Agency, California, Tax Allocation Bonds, Combined Redevelopment Project Areas Housing Programs, Series 2009, 6.875%, 8/01/39 No Opt. Call BBB National City Community Development Commission, California, Tax Allocation Bonds, National City Redevelopment Project, Series 2011: 5.000%, 8/01/16 No Opt. Call A– 80 6.500%, 8/01/24 8/21 at 100.00 A– 30 Novato Redevelopment Agency, California, Tax Allocation Bonds, Hamilton Field Redevelopment Project, Series 2011, 6.750%, 9/01/40 9/21 at 100.00 BBB+ Patterson Public Finance Authority, California, Revenue Bonds, Community Facilities District 2001-1, Senior Series 2013A: 5.250%, 9/01/30 9/23 at 100.00 N/R 5.750%, 9/01/39 9/23 at 100.00 N/R 35 Patterson Public Finance Authority, California, Revenue Bonds, Community Facilities District 2001-1, Subordinate Lien Series 2013B, 5.875%, 9/01/39 9/23 at 100.00 N/R Perris Union High School District Financing Authority, Riverside County, California, Revenue Bonds, Series 2011: 30 6.000%, 9/01/33 9/14 at 103.00 N/R 60 6.125%, 9/01/41 9/14 at 103.00 N/R Pittsburg Redevelopment Agency, California, Tax Allocation Bonds, Los Medanos Community Development Project, Refunding Series 2008A, 6.500%, 9/01/28 9/18 at 100.00 BBB– 95 Rancho Santa Fe CSD Financing Authority, California, Revenue Bonds, Superior Lien Series 2011A, 5.750%, 9/01/30 9/21 at 100.00 BBB+ 15 Riverside County Redevelopment Agency, California, Tax Allocation Bonds, Jurupa Valley Project Area, Series 2011B, 6.500%, 10/01/25 10/21 at 100.00 A– 35 San Francisco City and County Redevelopment Agency Successor Agency, California, Special Tax Bonds, Community Facilities District 7, Hunters Point Shipyard Phase One Improvements, Refunding Series 2014, 5.000%, 8/01/39 No Opt. Call N/R San Francisco City and County Redevelopment Financing Authority, California, Tax Allocation Revenue Bonds, San Francisco Redevelopment Projects, Series 2009B, 6.625%, 8/01/39 8/19 at 100.00 A San Francisco City and County, California, Certificates of Participation, Multiple Capital Improvement Projects, Series 2009A, 5.250%, 4/01/31 4/19 at 100.00 AA 15 San Francisco Redevelopment Finance Authority, California, Tax Allocation Revenue Bonds, Mission Bay North Redevelopment Project, Series 2011C, 6.750%, 8/01/41 2/21 at 100.00 A– San Francisco Redevelopment Financing Authority, California, Tax Allocation Revenue Bonds, Mission Bay South Redevelopment Project, Series 2011D: 15 7.000%, 8/01/33 2/21 at 100.00 BBB+ 15 7.000%, 8/01/41 2/21 at 100.00 BBB+ San Jose Redevelopment Agency, California, Tax Allocation Bonds, Merged Area Redevelopment Project, Series 2006C, 5.000%, 8/01/25 – NPFG Insured 8/17 at 100.00 AA– San Jose Redevelopment Agency, California, Tax Allocation Bonds, Merged Area Redevelopment Project, Series 2006D, 5.000%, 8/01/22 – AMBAC Insured 8/17 at 100.00 BBB 25 Signal Hill Redevelopment Agency, California, Project 1 Tax Allocation Bonds, Series 2011, 7.000%, 10/01/26 4/21 at 100.00 N/R Westlake Village, California, Certificates of Participation, Financing Project, Series 2009, 5.000%, 6/01/39 6/16 at 100.00 AA+ 40 Yorba Linda Redevelopment Agency, Orange County, California, Tax Allocation Revenue Bonds, Yorba Linda Redevelopment Project, Subordinate Lien Series 2011A, 6.000%, 9/01/26 9/21 at 100.00 A– Total Tax Obligation/Limited 38 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Transportation – 4.9% (4.9% of Total Investments) $ Foothill/Eastern Transportation Corridor Agency, California, Toll Road Revenue Refunding Bonds, Junior Lien Series 2013C, 6.500%, 1/15/43 1/24 at 100.00 BB+ $ Foothill/Eastern Transportation Corridor Agency, California, Toll Road Revenue Refunding Bonds, Series 2013A: 5.750%, 1/15/46 1/24 at 100.00 BBB– 6.000%, 1/15/53 1/24 at 100.00 BBB– Port of Oakland, California, Revenue Bonds, Refunding Series 2012P, 5.000%, 5/01/31 (Alternative Minimum Tax) No Opt. Call A+ Total Transportation U.S. Guaranteed – 1.6% (1.6% of Total Investments) (4) California Educational Facilities Authority, Revenue Bonds, University of the Pacific, Series 2009: 55 5.500%, 11/01/39 (Pre-refunded 11/01/19) 11/19 at 100.00 N/R (4) 80 5.500%, 11/01/39 (Pre-refunded 11/01/19) 11/19 at 100.00 A2 (4) Lancaster Redevelopment Agency, California, Tax Allocation Bonds, Combined Redevelopment Project Areas Housing Programs, Series 2009, 6.875%, 8/01/39 (Pre-refunded 8/01/19) 8/19 at 100.00 N/R (4) Total U.S. Guaranteed Utilities – 14.0% (14.1% of Total Investments) M-S-R Energy Authority, California, Gas Revenue Bonds, Citigroup Prepay Contracts, Series 2009C, 6.500%, 11/01/39 No Opt. Call A Roseville Natural Gas Financing Authority, California, Gas Revenue Bonds, Series 2007, 5.000%, 2/15/17 No Opt. Call A Southern California Public Power Authority, Natural Gas Project 1 Revenue Bonds, Series 2007A, 5.250%, 11/01/24 No Opt. Call A Tuolumne Wind Project Authority, California, Revenue Bonds, Tuolumne Company Project, Series 2009A, 5.625%, 1/01/29 1/19 at 100.00 AA– Total Utilities Water and Sewer – 7.3% (7.4% of Total Investments) California Pollution Control Financing Authority, Water Furnishing Revenue Bonds, Poseidon Resources Channelside LP Desalination Project, Series 2012, 5.000%, 11/21/45 (Alternative Minimum Tax) No Opt. Call Baa3 Orange County Sanitation District, California, Certificates of Participation, Tender Option Bond Trust 3020, 17.794%, 2/01/35 (IF) (5) 2/19 at 100.00 AAA Total Water and Sewer $ Total Long-Term Investments (cost $47,154,595) Nuveen Investments 39 NCB Nuveen California Municipal Value Fund 2 Portfolio of Investments (continued) August 31, 2014 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value SHORT-TERM INVESTMENTS – 1.0% (1.0% of Total Investments) MUNICIPAL BONDS – 1.0% (1.0% of Total Investments) Health Care – 1.0% (1.0% of Total Investments) $ California Statewide Community Development Authority, Revenue Bonds, Daughters of Charity Health System, Series 2014A, 6.000%, 7/10/15 (6) No Opt. Call N/R $ California Statewide Community Development Authority, Revenue Bonds, Daughters of Charity Health System, Series 2014B, 6.000%, 7/10/15 (6) No Opt. Call N/R California Statewide Community Development Authority, Revenue Bonds, Daughters of Charity Health System, Series 2014C, 6.000%, 7/10/15 (6) No Opt. Call N/R $ Total Short-Term Investments (cost $540,000) Total Investments (cost $47,694,595) – 99.5% Other Assets Less Liabilities – 0.5% Net Assets Applicable to Common Shares – 100% $ All percentages shown in the Portfolio of Investments are based on net assets applicable to common shares unless otherwise noted. Optional Call Provisions: Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings: Using the highest of Standard & Poor’s Group (“Standard & Poor’s”), Moody’s Investors Service, Inc. (“Moody’s”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. Investment, or portion of investment, has been pledged to collateralize the net payment obligations for investments in inverse floating rate transactions. Investment valued at fair value using methods determined in good faith by, or at the discretion of, the Board. For fair value measurement disclosure purposes, investment categorized as Level 3. See Notes to Financial Statements, Note 2 – Investment Valuation and Fair Value Measurements for more information. (IF) Inverse floating rate investment. See accompanying notes to financial statements. 40 Nuveen Investments NKX Nuveen California AMT-Free Municipal Income Fund Portfolio of Investments August 31, 2014 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value LONG-TERM INVESTMENTS – 141.5% (99.2% of Total Investments) MUNICIPAL BONDS – 141.5% (99.2% of Total Investments) Consumer Staples – 5.2% (3.7% of Total Investments) $ California County Tobacco Securitization Agency, Tobacco Settlement Asset-Backed Bonds, Alameda County Tobacco Asset Securitization Corporation, Series 2002, 5.750%, 6/01/29 12/14 at 100.00 Baa1 $ California County Tobacco Securitization Agency, Tobacco Settlement Asset-Backed Bonds, Los Angeles County Securitization Corporation, Series 2006A: 5.600%, 6/01/36 12/18 at 100.00 B+ 5.650%, 6/01/41 12/18 at 100.00 B+ 5.700%, 6/01/46 12/18 at 100.00 B+ California County Tobacco Securitization Agency, Tobacco Settlement Asset-Backed Bonds, Sonoma County Tobacco Securitization Corporation, Series 2005, 4.250%, 6/01/21 6/15 at 100.00 BB+ California Statewide Financing Authority, Tobacco Settlement Asset-Backed Bonds, Pooled Tobacco Securitization Program, Series 2002A, 5.625%, 5/01/29 11/14 at 100.00 BBB Golden State Tobacco Securitization Corporation, California, Tobacco Settlement Asset-Backed Bonds, Series 2007A-1: 5.750%, 6/01/47 6/17 at 100.00 B 5.125%, 6/01/47 6/17 at 100.00 B Golden State Tobacco Securitization Corporation, California, Tobacco Settlement Asset-Backed Bonds, Series 2007A-2, 5.300%, 6/01/37 6/22 at 100.00 B Tobacco Securitization Authority of Northern California, Tobacco Settlement Asset-Backed Bonds, Series 2005A-1: 5.375%, 6/01/38 6/15 at 100.00 B– 5.500%, 6/01/45 6/15 at 100.00 B– Total Consumer Staples Education and Civic Organizations – 2.1% (1.5% of Total Investments) ABAG Finance Authority for Non-Profit Corporations, California, Revenue Bonds, The Jackson Laboratory, Series 2012, 5.000%, 7/01/37 7/22 at 100.00 A1 70 California Educational Facilities Authority, Revenue Bonds, University of Redlands, Series 2005A, 5.000%, 10/01/35 10/15 at 100.00 A3 45 California Educational Facilities Authority, Revenue Bonds, University of the Pacific, Series 2006, 5.000%, 11/01/21 11/15 at 100.00 A2 California Municipal Finance Authority Charter School Revenue Bonds, Albert Einstein Academies Project, Series 2013A , 7.125%, 8/01/43 8/23 at 100.00 BB California Municipal Finance Authority, Charter School Revenue Bonds, Rocketship Education – Multiple Projects, Series 2014A, 7.250%, 6/01/43 6/22 at 102.00 N/R California Municipal Finance Authority, Revenue Bonds, Goodwill Industries of Sacramento Valley & Northern Nevada Project, Series 2012A, 6.875%, 1/01/42 1/22 at 100.00 N/R California State University, Systemwide Revenue Bonds, Series 2005A, 5.000%, 11/01/25 – AMBAC Insured 5/15 at 100.00 Aa2 California Statewide Communities Development Authority, School Facility Revenue Bonds, Alliance College-Ready Public Schools, Series 2011A, 7.000%, 7/01/46 7/21 at 100.00 BBB– California Statewide Communities Development Authority, Charter School Revenue Bonds, Rocketship 4 – Mosaic Elementary Charter School, Series 2011A, 8.500%, 12/01/41 12/21 at 100.00 N/R San Diego County, California, Certificates of Participation, Burnham Institute, Series 2006, 5.000%, 9/01/34 9/15 at 102.00 Baa1 Total Education and Civic Organizations Nuveen Investments 41 NKX Nuveen California AMT-Free Municipal Income Fund Portfolio of Investments (continued) August 31, 2014 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Health Care – 19.9% (13.9% of Total Investments) $ Antelope Valley Healthcare District, California, Revenue Bonds, Series 2011A, 6.875%, 3/01/26 No Opt. Call Ba2 $ California Health Facilities Financing Authority, Revenue Bonds, Children’s Hospital Los Angeles, Series 2010A, 5.250%, 7/01/38 – AGC Insured 7/20 at 100.00 AA California Health Facilities Financing Authority, Revenue Bonds, Children’s Hospital Los Angeles, Series 2012A, 5.000%, 11/15/29 No Opt. Call BBB+ California Health Facilities Financing Authority, Revenue Bonds, City of Hope National Medical Center, Series 2012A, 5.000%, 11/15/35 No Opt. Call AA– California Health Facilities Financing Authority, Revenue Bonds, Lucile Salter Packard Children’s Hospital, Series 2014A, 5.000%, 8/15/43 8/24 at 100.00 AA California Health Facilities Financing Authority, Revenue Bonds, Memorial Health Services, Series 2012A, 5.000%, 10/01/33 No Opt. Call AA– California Health Facilities Financing Authority, Revenue Bonds, Providence Health & Services, Series 2014A, 5.000%, 10/01/38 10/24 at 100.00 AA California Health Facilities Financing Authority, Revenue Bonds, Providence Health & Services, Series 2014B, 5.000%, 10/01/44 10/24 at 100.00 AA California Health Facilities Financing Authority, Revenue Bonds, Rady Children’s Hospital – San Diego, Series 2011, 5.250%, 8/15/41 8/21 at 100.00 A1 California Health Facilities Financing Authority, Revenue Bonds, Sutter Health, Series 2007A, 5.250%, 11/15/46 11/16 at 100.00 AA– California Municipal Finance Authority, Revenue Bonds, Eisenhower Medical Center, Series 2010A, 5.750%, 7/01/40 7/20 at 100.00 Baa2 California Municipal Financing Authority, Certificates of Participation, Community Hospitals of Central California, Series 2007, 5.250%, 2/01/46 2/17 at 100.00 Baa1 California Statewide Communities Development Authority, Revenue Bonds, Adventist Health System West, Series 2005A, 5.000%, 3/01/35 3/15 at 100.00 A California Statewide Communities Development Authority, Revenue Bonds, Saint Joseph Health System, Trust 2554, 18.294%, 7/01/47 – AGM Insured (IF) 7/18 at 100.00 AA California Statewide Communities Development Authority, Revenue Bonds, ValleyCare Health System, Series 2007A, 5.125%, 7/15/31 7/17 at 100.00 N/R California Statewide Community Development Authority, Insured Health Facility Revenue Bonds, Catholic Healthcare West, Series 2008K, 5.500%, 7/01/41 – AGC Insured 7/17 at 100.00 AA California Statewide Community Development Authority, Revenue Bonds, Children’s Hospital of Los Angeles, Series 2007: 5.000%, 8/15/39 – NPFG Insured 8/17 at 100.00 AA– 5.000%, 8/15/47 8/17 at 100.00 BBB+ California Statewide Community Development Authority, Revenue Bonds, Daughters of Charity Health System, Series 2005A: 5.250%, 7/01/24 (4) 7/15 at 100.00 B– 5.250%, 7/01/30 (4) 7/15 at 100.00 B– California Statewide Community Development Authority, Revenue Bonds, Kaiser Permanente System, Series 2001C, 5.250%, 8/01/31 8/16 at 100.00 A+ California Statewide Community Development Authority, Revenue Bonds, Kaiser Permanente System, Series 2006, 5.000%, 3/01/41 3/16 at 100.00 A+ California Statewide Community Development Authority, Revenue Bonds, Kaiser Permanente System, Series 2006, 5.000%, 3/01/41 – BHAC Insured (UB) 3/16 at 100.00 AA+ California Statewide Community Development Authority, Revenue Bonds, Methodist Hospital Project, Series 2009, 6.750%, 2/01/38 8/19 at 100.00 Aa2 California Statewide Community Development Authority, Revenue Bonds, Sherman Oaks Health System, Series 1998A, 5.000%, 8/01/22 – AMBAC Insured No Opt. Call Aa3 California Statewide Community Development Authority, Revenue Bonds, St. Joseph Health System, Series 2007A, 5.750%, 7/01/47 – FGIC Insured 7/18 at 100.00 AA– 42 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Health Care (continued) $ California Statewide Community Development Authority, Revenue Bonds, Sutter Health, Series 2005A, 5.000%, 11/15/43 11/15 at 100.00 AA– $ California Statewide Community Development Authority, Revenue Bonds, Sutter Health, Series 2007C, 5.000%, 8/15/38 – AMBAC Insured 8/17 at 100.00 AA– Loma Linda, California, Hospital Revenue Bonds, Loma Linda University Medical Center, Series 2008A, 8.250%, 12/01/38 12/17 at 100.00 BBB Marysville, California, Revenue Bonds, The Fremont-Rideout Health Group, Series 2011, 5.250%, 1/01/42 1/21 at 100.00 A Palomar Pomerado Health Care District, California, Certificates of Participation, Series 2009: 6.625%, 11/01/29 11/19 at 100.00 Ba1 6.750%, 11/01/39 11/19 at 100.00 Ba1 Palomar Pomerado Health Care District, California, Certificates of Participation, Series 2010: 6.000%, 11/01/30 11/20 at 100.00 Ba1 6.000%, 11/01/41 11/20 at 100.00 Ba1 Rancho Mirage Joint Powers Financing Authority, California, Revenue Bonds, Eisenhower Medical Center, Series 2007A, 5.000%, 7/01/38 7/17 at 100.00 Baa2 San Buenaventura, California, Revenue Bonds, Community Memorial Health System, Series 2011, 7.500%, 12/01/41 12/21 at 100.00 BB Santa Clara County Financing Authority, California, Insured Revenue Bonds, El Camino Hospital, Series 2007A, 5.750%, 2/01/41 – AMBAC Insured 8/17 at 100.00 A+ Sierra View Local Health Care District, California, Revenue Bonds, Series 2007, 5.250%, 7/01/37 9/17 at 100.00 A The Regents of the University of California, Medical Center Pooled Revenue Bonds, Series 2009E, 5.000%, 5/15/38 5/17 at 101.00 AA– Total Health Care Housing/Multifamily – 2.5% (1.7% of Total Investments) California Municipal Finance Authority, Mobile Home Park Revenue Bonds, Caritas Projects Series 2010A, 6.400%, 8/15/45 8/20 at 100.00 BBB California Municipal Finance Authority, Mobile Home Park Revenue Bonds, Caritas Projects Series 2012A, 5.500%, 8/15/47 8/22 at 100.00 BBB California Municipal Finance Authority, Mobile Home Park Revenue Bonds, Caritas Projects Series 2012B, 7.250%, 8/15/47 8/22 at 100.00 A1 California Municipal Finance Authority, Mobile Home Park Revenue Bonds, Windsor Mobile Country Club Series 2013A: 5.625%, 11/15/33 11/23 at 100.00 BBB– 6.000%, 11/15/48 11/23 at 100.00 BBB– California Municipal Finance Authority, Mobile Home Park Senior Revenue Bonds, Caritas Affordable Housing, Inc. Projects, Series 2014A: 5.250%, 8/15/39 8/24 at 100.00 BBB 5.250%, 8/15/49 8/24 at 100.00 BBB Independent Cities Finance Authority, California, Mobile Home Park Revenue Bonds, Rancho Vallecitos Mobile Home Park, Series 2013, 5.000%, 4/15/38 4/23 at 100.00 BBB La Verne, California, Mobile Home Park Revenue Refunding Bonds, Copacabana Mobile Home Park, Series 2014: 5.000%, 6/15/44 6/24 at 100.00 A 5.000%, 6/15/49 6/24 at 100.00 A Poway, California, Housing Revenue Bonds, Revenue Bonds, Poinsettia Mobile Home Park, Series 2003, 5.000%, 5/01/23 5/15 at 100.00 AA– Total Housing/Multifamily Housing/Single Family – 0.2% (0.1% of Total Investments) California Housing Finance Agency, California, Home Mortgage Revenue Bonds, Series 2008L, 5.500%, 8/01/38 2/18 at 100.00 A– Nuveen Investments 43 NKX Nuveen California AMT-Free Municipal Income Fund Portfolio of Investments (continued) August 31, 2014 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Long-Term Care – 0.9% (0.6% of Total Investments) $ ABAG Finance Authority for Non-Profit Corporations, California, Cal-Mortgage Insured Revenue Bonds, Channing House, Series 2010, 6.125%, 5/15/40 5/20 at 100.00 A $ California Health Facilities Financing Authority, Insured Revenue Bonds, California-Nevada Methodist Homes, Series 2006, 5.000%, 7/01/36 7/16 at 100.00 A California Statewide Communities Development Authority, Revenue Bonds, Front Porch Communities and Services Project, Series 2007A, 5.125%, 4/01/37 4/17 at 100.00 BBB+ Total Long-Term Care Tax Obligation/General – 30.1% (21.1% of Total Investments) Alhambra Unified School District, Los Angeles County, California, General Obligation Bonds, Refunding Series 2012A, 5.000%, 8/01/29 – AGM Insured 8/22 at 100.00 Aa3 Bassett Unified School District, Los Angeles County, California, General Obligation Bonds, Series 2006B, 5.250%, 8/01/30 – FGIC Insured 8/16 at 100.00 AA– California State, General Obligation Bonds, Refunding Series 2011, 5.250%, 9/01/25 9/21 at 100.00 Aa3 California State, General Obligation Bonds, Various Purpose and Refunding Series 2014, 5.000%, 12/01/43 12/23 at 100.00 Aa3 California State, General Obligation Bonds, Various Purpose Series 2009: 6.000%, 11/01/39 11/19 at 100.00 Aa3 5.500%, 11/01/39 11/19 at 100.00 Aa3 California State, General Obligation Bonds, Various Purpose Series 2010, 6.000%, 3/01/33 3/20 at 100.00 Aa3 California State, General Obligation Bonds, Various Purpose Series 2011: 5.000%, 9/01/31 No Opt. Call Aa3 5.000%, 9/01/41 9/21 at 100.00 Aa3 5.000%, 10/01/41 10/21 at 100.00 Aa3 California State, General Obligation Bonds, Various Purpose Series 2013: 5.000%, 4/01/37 4/23 at 100.00 Aa3 5.000%, 2/01/43 No Opt. Call Aa3 5.000%, 11/01/43 11/23 at 100.00 Aa3 Coachella Valley Unified School District, Riverside County, California, General Obligation Bonds, Election 2005 Series 2010C, 0.000%, 8/01/43 – AGM Insured No Opt. Call AA Coast Community College District, Orange County, California, General Obligation Bonds, Series 2006C, 5.000%, 8/01/31 – AGM Insured 8/18 at 100.00 Aa1 Corona-Norco Unified School District, Riverside County, California, General Obligation Bonds, Election 2006 Series 2009B, 5.375%, 2/01/34 – AGC Insured 8/18 at 100.00 AA East Side Union High School District, Santa Clara County, California, General Obligation Bonds, 2008 Election Series 2010B: 5.000%, 8/01/27 – AGC Insured 8/19 at 100.00 AA 5.000%, 8/01/28 – AGC Insured 8/19 at 100.00 AA 5.000%, 8/01/29 – AGC Insured 8/19 at 100.00 AA El Monte Union High School District, Los Angeles County, California, General Obligation Bonds, Series 2003A, 5.000%, 6/01/28 – AGM Insured 12/14 at 100.00 AA Fontana Unified School District, San Bernardino County, California, General Obligation Bonds, Tender Option Bond Trust 2668, 9.696%, 2/01/16 – AGM Insured (IF) No Opt. Call AA Grossmont Healthcare District, California, General Obligation Bonds, Series 2007A, 5.000%, 7/15/37 – AMBAC Insured 7/17 at 100.00 Aa2 Hartnell Community College District, California, General Obligation Bonds, Series 2006B, 5.000%, 6/01/29 – AGM Insured (UB) 6/16 at 100.00 AA Los Angeles Community College District, Los Angeles County, California, General Obligation Bonds, Series 2005A, 5.000%, 8/01/24 – AGM Insured 8/15 at 100.00 Aa1 Los Angeles Unified School District, California, General Obligation Bonds, Series 2005A-2, 5.000%, 7/01/24 – NPFG Insured 7/15 at 100.00 Aa2 Los Angeles Unified School District, Los Angeles County, California, General Obligation Bonds, Refunding Series 2014C, 5.000%, 7/01/29 No Opt. Call Aa2 44 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Tax Obligation/General (continued) $ Mount Diablo Unified School District, Contra Costa County, California, General Obligation Bonds, Series 2010A, 0.000%, 8/01/30 – AGM Insured 8/25 at 100.00 AA $ Murrieta Valley Unified School District, Riverside County, California, General Obligation Bonds, Series 2007, 4.500%, 9/01/30 – AGM Insured 9/17 at 100.00 AA New Haven Unified School District, Alameda County, California, General Obligation Bonds, Series 2004A, 0.000%, 8/01/26 – NPFG Insured No Opt. Call AA– Oakland Unified School District, Alameda County, California, General Obligation Bonds, Series 2002, 5.250%, 8/01/21 – FGIC Insured 2/15 at 100.00 AA– San Diego Unified School District, San Diego County, California, General Obligation Bonds, Election of 1998, Series 1999A, 0.000%, 7/01/21 – FGIC Insured No Opt. Call AA– San Diego Unified School District, San Diego County, California, General Obligation Bonds, Refunding Series 2012R-1, 0.000%, 7/01/31 No Opt. Call AA– San Francisco Community College District, California, General Obligation Bonds, Series 2002A, 5.000%, 6/15/26 – FGIC Insured 12/14 at 100.00 A2 San Jacinto Unified School District, Riverside County, California, General Obligation Bonds, Series 2007, 5.250%, 8/01/32 – AGM Insured 8/17 at 100.00 AA San Jose-Evergreen Community College District, Santa Clara County, California, General Obligation Bonds, Series 2005A, 5.000%, 9/01/25 – NPFG Insured No Opt. Call Aa1 San Juan Capistrano, California, General Obligation Bonds, Open Space Program, Tender Option Bond Trust 3646, 18.035%, 8/01/17 (IF) No Opt. Call AAA San Ysidro School District, San Diego County, California, General Obligation Bonds, 1997 Election Series 2011F: 0.000%, 8/01/42 – AGM Insured 8/21 at 21.00 AA 0.000%, 8/01/43 – AGM Insured 8/21 at 19.43 AA 0.000%, 8/01/44 – AGM Insured 8/21 at 17.98 AA 0.000%, 8/01/45 – AGM Insured 8/21 at 16.64 AA 0.000%, 8/01/46 – AGM Insured 8/21 at 15.39 AA Southwestern Community College District, San Diego County, California, General Obligation Bonds, Election of 2008, Series 2011C, 0.000%, 8/01/41 No Opt. Call Aa2 Stockton Unified School District, San Joaquin County, California, General Obligation Bonds, Election 2008 Series 2011D: 7.400%, 8/01/47 – AGC Insured 8/37 at 100.00 AA 0.000%, 8/01/50 – AGM Insured 8/37 at 100.00 AA Sylvan Union School District, Stanislaus County, California, General Obligation Bonds, Election of 2006, Series 2010, 0.000%, 8/01/49 – AGM Insured No Opt. Call AA West Kern Community College District, California, General Obligation Bonds, Election 2004, Series 2007C, 5.000%, 10/01/32 – SYNCORA GTY Insured 11/17 at 100.00 A+ Yosemite Community College District, California, General Obligation Bonds, Capital Appreciation, Election 2004, Series 2010D, 0.000%, 8/01/42 No Opt. Call Aa2 Yuba Community College District, California, General Obligation Bonds, Election 2006 Series 2011C, 5.250%, 8/01/47 8/21 at 100.00 Aa2 Total Tax Obligation/General Tax Obligation/Limited – 49.3% (34.6% of Total Investments) Antioch Public Financing Authority, California, Lease Revenue Refunding Bonds, Municipal Facilities Project, Refunding Series 2002A, 5.500%, 1/01/32 – NPFG Insured 1/15 at 100.00 AA– Baldwin Park Public Financing Authority, California, Sales Tax and Tax Allocation Bonds, Puente Merced Redevelopment Project, Series 2003, 5.250%, 8/01/21 8/17 at 100.00 BBB Beaumont Financing Authority, California, Local Agency Revenue Bonds, Improvement Area 19C, Series 2013A, 5.000%, 9/01/27 9/23 at 100.00 N/R Bell Community Redevelopment Agency, California, Tax Allocation Bonds, Bell Project Area, Series 2003, 5.625%, 10/01/33 – RAAI Insured 10/14 at 100.00 N/R Nuveen Investments 45 NKX Nuveen California AMT-Free Municipal Income Fund Portfolio of Investments (continued) August 31, 2014 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Tax Obligation/Limited (continued) $ Brea and Olinda Unified School District, Orange County, California, Certificates of Participation Refunding, Series 2002A, 5.125%, 8/01/26 – AGM Insured 2/15 at 100.00 AA $ Burbank Public Financing Authority, California, Revenue Refunding Bonds, Golden State Redevelopment Project, Series 2003A, 5.250%, 12/01/22 – AMBAC Insured 12/14 at 100.00 A California Health Facilities Financing Authority, Insured Revenue Bonds, Community Program for Persons with Developmental Disabilities, Series 2011A, 6.250%, 2/01/26 2/21 at 100.00 A California Infrastructure and Economic Development Bank, Los Angeles County, Revenue Bonds, Department of Public Social Services, Series 2003, 5.000%, 9/01/28 – AMBAC Insured 9/14 at 100.00 AA California Infrastructure and Economic Development Bank, Revenue Bonds, North County Center for Self-Sufficiency Corporation, Series 2004: 5.000%, 12/01/19 – AMBAC Insured 12/14 at 100.00 AA+ 5.000%, 12/01/20 – AMBAC Insured 12/14 at 100.00 AA+ 5.000%, 12/01/21 – AMBAC Insured 12/14 at 100.00 AA+ 5.000%, 12/01/22 – AMBAC Insured 12/14 at 100.00 AA+ 5.000%, 12/01/23 – AMBAC Insured 12/14 at 100.00 AA+ 5.000%, 12/01/24 – AMBAC Insured 12/14 at 100.00 AA+ California State Public Works Board, Lease Revenue Bonds, Department of Corrections & Rehabilitation, Various Correctional Facilities Series 2013F, 5.250%, 9/01/31 9/23 at 100.00 A1 California State Public Works Board, Lease Revenue Bonds, Department of Education, Riverside Campus Project, Series 2012H: 5.000%, 4/01/30 No Opt. Call A1 5.000%, 4/01/31 No Opt. Call A1 California State Public Works Board, Lease Revenue Bonds, Department of General Services, Capital East End Project, Series 2002A, 5.000%, 12/01/27 – AMBAC Insured 12/14 at 100.00 A1 California State Public Works Board, Lease Revenue Bonds, Department of Health Services, Richmond Lab, Series 2005B, 5.000%, 11/01/30 – SYNCORA GTY Insured 11/15 at 100.00 A1 California State Public Works Board, Lease Revenue Bonds, Department of Veterans Affairs, Southern California Veterans Home – Chula Vista Facility, Series 1999A, 5.600%, 11/01/19 – AMBAC Insured 11/14 at 100.00 A1 California State Public Works Board, Lease Revenue Bonds, Judicial Council of California, New Stockton Courthouse, Series 2014B, 5.000%, 10/01/39 10/24 at 100.00 A1 California State Public Works Board, Lease Revenue Bonds, Judicial Council of California, Various Projects Series 2013A, 5.000%, 3/01/33 No Opt. Call A1 California State Public Works Board, Lease Revenue Bonds, Various Capital Projects, Series 2009G-1, 5.750%, 10/01/30 10/19 at 100.00 A1 California State Public Works Board, Lease Revenue Bonds, Various Capital Projects, Series 2009-I, 6.375%, 11/01/34 11/19 at 100.00 A1 Capistrano Unified School District, Orange County, California, Special Tax Bonds, Community Facilities District 98-2, Series 2005, 5.000%, 9/01/24 – FGIC Insured 9/15 at 100.00 AA– Chino Redevelopment Agency, California, Merged Chino Redevelopment Project Area Tax Allocation Bonds, Series 2006, 5.000%, 9/01/38 – AMBAC Insured 9/16 at 101.00 A Chula Vista Public Financing Authority, California, Pooled Community Facility District Assessment Revenue Bonds, Series 2005A, 4.500%, 9/01/27 – NPFG Insured 9/15 at 100.00 AA– Cloverdale Community Development Agency, California, Tax Allocation Bonds, Cloverdale Redevelopment Project, Refunding Series 2006, 5.000%, 8/01/36 – AMBAC Insured 8/16 at 100.00 N/R Compton Community Redevelopment Agency, California, Tax Allocation Revenue Bonds, Redevelopment Projects, Second Lien Series 2010B: 5.000%, 8/01/25 8/20 at 100.00 N/R 5.750%, 8/01/26 8/20 at 100.00 N/R Culver City Redevelopment Agency, California, Tax Allocation Revenue Bonds, Redevelopment Project, Series 2002A, 5.125%, 11/01/25 – NPFG Insured 11/14 at 100.00 AA– 46 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Tax Obligation/Limited (continued) El Monte, California, Senior Lien Certificates of Participation, Department of Public Services Facility Phase II, Series 2001: $ 5.000%, 1/01/21 – AMBAC Insured 1/15 at 100.00 A2 $ 5.250%, 1/01/34 – AMBAC Insured 1/15 at 100.00 A2 Escondido Joint Powers Financing Authority, California, Revenue Bonds, Water System Financing, Series 2012, 5.000%, 9/01/41 3/22 at 100.00 AA– Fontana Redevelopment Agency, San Bernardino County, California, Tax Allocation Bonds, Jurupa Hills Redevelopment Project, Refunding Series 1997A, 5.500%, 10/01/27 10/14 at 100.00 A– Fullerton Community Facilities District 1, California, Special Tax Bonds, Amerige Heights, Refunding Series 2012, 5.000%, 9/01/32 9/22 at 100.00 A– Golden State Tobacco Securitization Corporation, California, Enhanced Tobacco Settlement Asset-Backed Bonds, Series 2013A, 5.000%, 6/01/30 6/23 at 100.00 A1 Golden State Tobacco Securitization Corporation, California, Enhanced Tobacco Settlement Asset-Backed Revenue Bonds, Series 2005A: 5.000%, 6/01/35 – FGIC Insured 6/15 at 100.00 AA 5.000%, 6/01/45 6/15 at 100.00 A1 5.000%, 6/01/45 – AMBAC Insured 6/15 at 100.00 A1 5.000%, 6/01/45 – AGC Insured 6/15 at 100.00 AA Golden State Tobacco Securitization Corporation, California, Enhanced Tobacco Settlement Asset-Backed Revenue Bonds, Tender Option Bonds Trust 4686, 8.943%, 6/01/45 – AGC Insured (IF) (5) 6/15 at 100.00 AA Golden State Tobacco Securitization Corporation, California, Enhanced Tobacco Settlement Revenue Bonds, Tender Option Bonds Trust 2040, 11.852%, 6/01/45 – FGIC Insured (IF) 6/15 at 100.00 A1 Hesperia Community Redevelopment Agency, California, Tax Allocation Bonds, Series 2005A, 5.000%, 9/01/35 – SYNCORA GTY Insured 9/15 at 100.00 BB+ Hesperia Public Financing Authority, California, Redevelopment and Housing Projects Tax Allocation Bonds, Series 2007A, 5.000%, 9/01/37 – SYNCORA GTY Insured 9/17 at 100.00 N/R Hesperia Unified School District, San Bernardino County, California, Certificates of Participation, Capital Improvement, Series 2007, 5.000%, 2/01/41 – AMBAC Insured 2/17 at 100.00 A– Inglewood Redevelopment Agency, California, Tax Allocation Bonds, Merged Redevelopment Project, Refunding Series 1998A, 5.250%, 5/01/23 – AMBAC Insured No Opt. Call N/R Inglewood Redevelopment Agency, California, Tax Allocation Bonds, Merged Redevelopment Project, Subordinate Lien Series 2007A-1: 5.000%, 5/01/24 – AMBAC Insured 5/17 at 100.00 BBB+ 5.000%, 5/01/25 – AMBAC Insured 5/17 at 100.00 BBB+ Irvine Unified School District, California, Special Tax Bonds, Community Facilities District Series 2006A: 75 5.000%, 9/01/26 9/16 at 100.00 N/R 5.125%, 9/01/36 9/16 at 100.00 N/R Jurupa Community Services District, California, Special Tax Bonds, Community Facilities District 39 Eastvale Area, Series 2012A: 5.000%, 9/01/37 9/22 at 100.00 N/R 5.125%, 9/01/42 9/22 at 100.00 N/R Lake Elsinore Public Financing Authority, California, Local Agency Revenue Bonds, Canyon Hills Improvement Area D, Series 2014A: 5.500%, 9/01/33 9/23 at 100.00 N/R 5.750%, 9/01/44 9/23 at 100.00 N/R Lake Elsinore, California, Special Tax Bonds, Community Facilities District 2004-3, Rosetta Canyon Improvement Area 2, Series 2006, 5.250%, 9/01/37 9/14 at 100.00 N/R Lammersville Joint Unified School District, California, Community Facilities District 2007-1, Mountain House – Shea Homes, Improvement Area 1 Special Tax Bonds, Series 2013, 6.000%, 9/01/38 9/23 at 100.00 N/R Nuveen Investments 47 NKX Nuveen California AMT-Free Municipal Income Fund Portfolio of Investments (continued) August 31, 2014 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Tax Obligation/Limited (continued) Lancaster Redevelopment Agency, California, Tax Allocation Bonds, Combined Redevelopment Project Areas Housing Programs, Subordinate Refunding Series 2003: $ 4.750%, 8/01/23 – NPFG Insured 8/15 at 102.00 AA– $ 4.750%, 8/01/27 – NPFG Insured 8/15 at 102.00 AA– Livermore Redevelopment Agency, California, Tax Allocation Revenue Bonds, Livermore Redevelopment Project Area, Series 2001A, 5.000%, 8/01/26 – NPFG Insured 2/15 at 100.00 AA– Los Angeles Community Redevelopment Agency, California, Lease Revenue Bonds, Manchester Social Services Project, Series 2005, 5.000%, 9/01/37 – AMBAC Insured 9/15 at 100.00 A1 Los Angeles Community Redevelopment Agency, California, Tax Allocation Bonds, Bunker Hill Project, Series 2004A, 5.000%, 12/01/20 – AGM Insured 12/14 at 100.00 AA Los Angeles, California, Certificates of Participation, Municipal Improvement Corporation, Series 2003AW, 5.000%, 6/01/33 – AMBAC Insured 12/14 at 100.00 A+ Los Osos, California, Improvement Bonds, Community Services Wastewater Assessment District 1, Series 2002, 5.000%, 9/02/33 – NPFG Insured 9/14 at 100.00 AA– Lynwood Redevelopment Agency, California, Project A Revenue Bonds, Subordinate Lien Series 2011A, 7.250%, 9/01/38 9/21 at 100.00 A– Moreno Valley Community Redevelopment Agency, California, Tax Allocation Bonds, Series 2007A, 5.000%, 8/01/38 – AMBAC Insured 8/17 at 100.00 A– Murrieta Redevelopment Agency, California, Tax Allocation Bonds, Series 2005, 5.000%, 8/01/35 – NPFG Insured 8/15 at 100.00 AA– Murrieta, California, Special Tax Bonds, Community Facilities District 2003-3, Creekside Village Improvement Area 1, Series 2005, 5.200%, 9/01/35 9/14 at 100.00 N/R National City Community Development Commission, California, Tax Allocation Bonds, National City Redevelopment Project, Series 2011, 6.500%, 8/01/24 8/21 at 100.00 A– 65 Novato Redevelopment Agency, California, Tax Allocation Bonds, Hamilton Field Redevelopment Project, Series 2011, 6.750%, 9/01/40 9/21 at 100.00 BBB+ Oakland Joint Powers Financing Authority, California, Lease Revenue Bonds, Administration Building Projects, Series 2008B, 5.000%, 8/01/21 – AGC Insured 8/18 at 100.00 AA Pacifica, California, Certificates of Participation, Series 2008, 5.375%, 1/01/37 – AMBAC Insured 1/16 at 102.00 A– Palm Desert Financing Authority, California, Tax Allocation Revenue Bonds, Project Area 1, Refunding Series 2002, 5.000%, 4/01/25 – NPFG Insured 10/14 at 100.00 AA– Patterson Public Finance Authority, California, Revenue Bonds, Community Facilities District 2001-1, Senior Series 2013A: 5.250%, 9/01/30 9/23 at 100.00 N/R 5.750%, 9/01/39 9/23 at 100.00 N/R Patterson Public Finance Authority, California, Revenue Bonds, Community Facilities District 2001-1, Subordinate Lien Series 2013B, 5.875%, 9/01/39 9/23 at 100.00 N/R Perris Joint Powers Authority, California, Local Agency Revenue Bonds, Community Facilities District 2001-1 May Farms Improvement Area 1,2 and 3, Refunding Series 2014A, 5.375%, 9/01/33 9/23 at 100.00 N/R Perris Union High School District Financing Authority, Riverside County, California, Revenue Bonds, Series 2011: 60 6.000%, 9/01/33 9/14 at 103.00 N/R 6.125%, 9/01/41 9/14 at 103.00 N/R Pittsburg Redevelopment Agency, California, Tax Allocation Bonds, Los Medanos Community Development Project, Refunding Series 2008A, 6.500%, 9/01/28 9/18 at 100.00 BBB– Plumas County, California, Certificates of Participation, Capital Improvement Program, Series 2003A, 5.000%, 6/01/28 – AMBAC Insured 12/14 at 100.00 A Poway Redevelopment Agency, California, Tax Allocation Refunding Bonds, Paguay Redevelopment Project, Series 2000, 5.750%, 6/15/33 – NPFG Insured 12/14 at 100.00 AA– Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, Series 2007A: 0.000%, 8/01/44 – NPFG Insured No Opt. Call AA– 0.000%, 8/01/45 – NPFG Insured No Opt. Call AA– 48 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Tax Obligation/Limited (continued) $ Rancho Santa Fe CSD Financing Authority, California, Revenue Bonds, Superior Lien Series 2011A, 5.750%, 9/01/30 9/21 at 100.00 BBB+ $ Rio Elementary School District, California, Special Tax Bonds, Community Facilities District 1, Series 2013, 5.500%, 9/01/39 9/23 at 100.00 N/R Riverside County Public Financing Authority, California, Tax Allocation Bonds, Multiple Projects, Series 2005A, 5.000%, 10/01/35 – SYNCORA GTY Insured 10/15 at 100.00 BBB+ 40 Riverside County Redevelopment Agency, California, Tax Allocation Bonds, Jurupa Valley Project Area, Series 2011B, 6.500%, 10/01/25 10/21 at 100.00 A– Riverside County, California, Community Facilities District 05-8, Scott Road, Special Tax Bonds Series 2013: 5.000%, 9/01/32 9/22 at 100.00 N/R 5.000%, 9/01/42 9/22 at 100.00 N/R Rocklin Unified School District, Placer County, California, Special Tax Bonds, Community Facilities District 1, Series 2004, 5.000%, 9/01/25 – NPFG Insured 9/14 at 100.00 AA– Roseville Finance Authority, California, Special Tax Revenue Bonds, Series 2007A, 5.000%, 9/01/33 – AMBAC Insured 9/17 at 100.00 N/R Roseville, California, Special Tax Bonds, Community Facilities District 1, Fiddyment Ranch, Series 2005, 5.050%, 9/01/30 9/15 at 100.00 N/R Sacramento City Financing Authority, California, Lease Revenue Refunding Bonds, Series 1993A, 5.400%, 11/01/20 – NPFG Insured No Opt. Call AA– Sacramento City Financing Authority, California, Lease Revenue Refunding Bonds, Series 1993B, 5.400%, 11/01/20 No Opt. Call A+ San Bernardino Joint Powers Financing Authority, California, Certificates of Participation Refunding, Police Station Financing Project, Series 1999, 5.500%, 9/01/20 – NPFG Insured 9/14 at 100.00 AA– San Diego County Regional Transportation Commission, California, Sales Tax Revenue Bonds, Series 2012A, 5.000%, 4/01/42 4/22 at 100.00 AAA San Diego Redevelopment Agency, California, Subordinate Lien Tax Increment and Parking Revenue Bonds, Centre City Project, Series 2003B, 5.250%, 9/01/26 9/14 at 100.00 AA– San Francisco City and County Redevelopment Agency Successor Agency, California, Special Tax Bonds, Community Facilities District 7, Hunters Point Shipyard Phase One Improvements, Refunding Series 2014, 5.000%, 8/01/39 No Opt. Call N/R San Francisco City and County Redevelopment Financing Authority, California, Tax Allocation Revenue Bonds, San Francisco Redevelopment Projects, Series 1998D, 0.000%, 8/01/24 – NPFG Insured No Opt. Call AA– San Francisco City and County, California, Certificates of Participation, Multiple Capital Improvement Projects, Series 2009A, 5.200%, 4/01/26 4/19 at 100.00 AA 30 San Francisco Redevelopment Finance Authority, California, Tax Allocation Revenue Bonds, Mission Bay North Redevelopment Project, Series 2011C, 6.750%, 8/01/41 2/21 at 100.00 A– San Francisco Redevelopment Financing Authority, California, Tax Allocation Revenue Bonds, Mission Bay South Redevelopment Project, Series 2011D: 30 7.000%, 8/01/33 2/21 at 100.00 BBB+ 40 7.000%, 8/01/41 2/21 at 100.00 BBB+ San Francisco, California, Community Facilities District 6, Mission Bay South Public Improvements, Special Tax Refunding Bonds, Series 2013A, 5.000%, 8/01/33 8/22 at 100.00 N/R San Jacinto Unified School District, Riverside County, California, Certificates of Participation, Series 2010, 5.375%, 9/01/40 – AGC Insured 9/20 at 100.00 AA San Jose Financing Authority, California, Lease Revenue Refunding Bonds, Convention Center Project, Series 2001F, 5.000%, 9/01/19 – NPFG Insured 9/14 at 100.00 AA San Jose Redevelopment Agency, California, Tax Allocation Bonds, Merged Area Redevelopment Project, Series 2005A: 5.000%, 8/01/20 – NPFG Insured 8/15 at 100.00 AA– 5.000%, 8/01/28 – NPFG Insured 8/15 at 100.00 AA– Nuveen Investments 49 NKX Nuveen California AMT-Free Municipal Income Fund Portfolio of Investments (continued) August 31, 2014 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Tax Obligation/Limited (continued) $ San Jose Redevelopment Agency, California, Tax Allocation Bonds, Merged Area Redevelopment Project, Series 2006C: 5.000%, 8/01/24 – NPFG Insured 8/17 at 100.00 AA– $ 5.000%, 8/01/25 – NPFG Insured 8/17 at 100.00 AA– San Jose Redevelopment Agency, California, Tax Allocation Bonds, Merged Area Redevelopment Project, Series 2006D, 5.000%, 8/01/23 – AMBAC Insured 8/17 at 100.00 BBB San Marcos Public Facilities Authority, California, Special Tax Revenue Bonds, Refunding Series 2012D, 5.000%, 9/01/36 9/22 at 100.00 N/R Santa Clara Redevelopment Agency, California, Tax Allocation Bonds, Bayshore North Project, Series 1999A, 5.500%, 6/01/23 – AMBAC Insured 12/14 at 100.00 A 50 Signal Hill Redevelopment Agency, California, Project 1 Tax Allocation Bonds, Series 2011, 7.000%, 10/01/26 4/21 at 100.00 N/R Stockton Public Financing Authority, California, Lease Revenue Bonds, Series 2004, 5.250%, 9/01/34 – FGIC Insured 9/14 at 100.00 AA– Sweetwater Union High School District Public Financing Authority, California, Special Tax Revenue Bonds, Series 2005A: 5.000%, 9/01/25 – AGM Insured 9/15 at 100.00 AA 5.000%, 9/01/28 – AGM Insured 9/15 at 100.00 AA Temecula Public Financing Authority, California, Special Tax Bonds, Community Facilities District 03-02 Roripaugh, Series 2006, 5.500%, 9/01/36 9/14 at 102.00 N/R Temecula Redevelopment Agency, California, Tax Allocation Revenue Bonds, Redevelopment Project 1, Series 2002, 5.125%, 8/01/27 – NPFG Insured 2/15 at 100.00 AA– Tustin Community Redevelopment Agency, California, Tax Allocation Housing Bonds Series 2010: 5.000%, 9/01/30 – AGM Insured 9/20 at 100.00 AA 5.250%, 9/01/39 – AGM Insured 9/20 at 100.00 AA Virgin Islands Public Finance Authority, Gross Receipts Taxes Loan Note, Refunding Series 2012A, 5.000%, 10/01/32 – AGM Insured No Opt. Call AA Washington Unified School District, Yolo County, California, Certificates of Participation, Series 2007, 5.125%, 8/01/37 – AMBAC Insured 8/17 at 100.00 A West Sacramento Financing Authority, California, Special Tax Revenue Bonds, Series 2014, 5.500%, 9/01/31 9/22 at 102.00 N/R Westminster Redevelopment Agency, California, Tax Allocation Bonds, Commercial Redevelopment Project 1, Police Facility Subordinate Series 2009, 6.250%, 11/01/39 11/19 at 100.00 AA William S. Hart Union High School District, Los Angeles County, California, Special Tax Bonds, Community Facilities District 2005-1, Series 2006, 5.300%, 9/01/36 9/15 at 100.00 N/R 95 Yorba Linda Redevelopment Agency, Orange County, California, Tax Allocation Revenue Bonds, Yorba Linda Redevelopment Project, Subordinate Lien Series 2011A, 6.000%, 9/01/26 9/21 at 100.00 A– Total Tax Obligation/Limited Transportation – 6.3% (4.4% of Total Investments) Bay Area Toll Authority, California, Revenue Bonds, San Francisco Bay Area Toll Bridge, Series 2013S-4, 5.250%, 4/01/48 4/23 at 100.00 A+ Foothill/Eastern Transportation Corridor Agency, California, Toll Road Revenue Bonds, Series 1995A, 5.000%, 1/01/35 1/15 at 100.00 BBB– Foothill/Eastern Transportation Corridor Agency, California, Toll Road Revenue Refunding Bonds, Junior Lien Series 2013C, 6.500%, 1/15/43 1/24 at 100.00 BB+ Foothill/Eastern Transportation Corridor Agency, California, Toll Road Revenue Refunding Bonds, Series 2013A: 5.750%, 1/15/46 1/24 at 100.00 BBB– 6.000%, 1/15/53 1/24 at 100.00 BBB– Total Transportation 50 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value U.S. Guaranteed – 5.5% (3.9% of Total Investments) (6) $ Bay Area Toll Authority, California, Revenue Bonds, San Francisco Bay Area Toll Bridge, Series 2006F, 5.000%, 4/01/31 (Pre-refunded 4/01/16) (UB) 4/16 at 100.00 AA (6) $ Bay Area Toll Authority, California, Revenue Bonds, San Francisco Bay Area Toll Bridge, Tender Option Bond Trust 3211, 13.484%, 10/01/32 (Pre-refunded 4/01/18) (IF) 4/18 at 100.00 AA (6) California Infrastructure and Economic Development Bank, First Lien Revenue Bonds, San Francisco Bay Area Toll Bridge, Series 2003A, 5.000%, 7/01/22 – AGM Insured (ETM) No Opt. Call Aaa California Infrastructure and Economic Development Bank, First Lien Revenue Bonds, San Francisco Bay Area Toll Bridge, Series 2003A, 5.000%, 7/01/36 (Pre-refunded 1/01/28) – AMBAC Insured 1/28 at 100.00 Aaa California State Public Works Board, Lease Revenue Bonds, University of California Regents, Tender Option Bond Trust 1065, 9.261%, 3/01/33 (Pre-refunded 3/01/18) (IF) 3/18 at 100.00 Aaa California State University, Systemwide Revenue Bonds, Series 2005A, 5.000%, 11/01/25 (Pre-refunded 5/01/15) – AMBAC Insured 5/15 at 100.00 Aa2 (6) Central Unified School District, Fresno County, California, General Obligation Bonds, Series 1993, 5.625%, 3/01/18 – AMBAC Insured (ETM) 9/14 at 100.00 N/R (6) Huntington Park Redevelopment Agency, California, Single Family Residential Mortgage Revenue Refunding Bonds, Series 1986A, 8.000%, 12/01/19 (ETM) No Opt. Call Aaa Palm Springs Financing Authority, California, Lease Revenue Bonds, Convention Center Project, Refunding Series 2004A, 5.500%, 11/01/35 (Pre-refunded 11/01/14) – NPFG Insured 11/14 at 102.00 AA (6) Roseville Joint Union High School District, Placer County, California, General Obligation Bonds, Series 2006B, 5.000%, 8/01/27 (Pre-refunded 8/01/15) – FGIC Insured 8/15 at 100.00 AA (6) Sacramento City Unified School District, Sacramento County, California, General Obligation Bonds, Series 2005, 5.000%, 7/01/27 (Pre-refunded 7/01/15) – NPFG Insured 7/15 at 100.00 A1 (6) San Buenaventura, California, Water Revenue Certificates of Participation, Series 2004, 5.000%, 10/01/25 (Pre-refunded 10/01/14) – AMBAC Insured 10/14 at 100.00 AA (6) San Dieguito Water District, California, Water Revenue Bonds, Refunding Series 2004, 5.000%, 10/01/23 (Pre-refunded 10/01/14) – FGIC Insured 10/14 at 100.00 AA+ (6) San Jose-Evergreen Community College District, Santa Clara County, California, General Obligation Bonds, Series 2005A, 5.000%, 9/01/25 (Pre-refunded 9/01/15) – NPFG Insured 9/15 at 100.00 Aa1 (6) San Mateo Union High School District, San Mateo County, California, Certificates of Participation, Phase 1, Series 2007A, 5.000%, 12/15/30 (Pre-refunded 12/15/17) – AMBAC Insured 12/17 at 100.00 N/R (6) Semitropic Water Storage District, Kern County, California, Water Banking Revenue Bonds, Series 2004A: 5.500%, 12/01/20 (Pre-refunded 12/01/14) – SYNCORA GTY Insured 12/14 at 100.00 A+ (6) 5.500%, 12/01/21 (Pre-refunded 12/01/14) – SYNCORA GTY Insured 12/14 at 100.00 A+ (6) Yucaipa-Calimesa Joint Unified School District, San Bernardino County, California, Certificates of Participation, Refunding Series 2001A, 5.000%, 10/01/31 (Pre-refunded 10/01/14) – NPFG Insured 10/14 at 100.00 AA– (6) Total U.S. Guaranteed Utilities – 4.7% (3.3% of Total Investments) Anaheim Public Financing Authority, California, Revenue Bonds, Electric Distribution System, Second Lien Series 2004, 5.250%, 10/01/21 – NPFG Insured 10/14 at 100.00 AA– Long Beach Bond Finance Authority, California, Natural Gas Purchase Revenue Bonds, Series 2007A: 5.000%, 11/15/35 No Opt. Call A 5.500%, 11/15/37 No Opt. Call A Los Angeles Department of Water and Power, California, Power System Revenue Bonds, Series 2012B, 5.000%, 7/01/43 7/22 at 100.00 AA– Los Angeles Department of Water and Power, California, Power System Revenue Bonds, Series 2013B, 5.000%, 7/01/28 7/23 at 100.00 AA– Nuveen Investments 51 NKX Nuveen California AMT-Free Municipal Income Fund Portfolio of Investments (continued) August 31, 2014 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Utilities (continued) $ Los Angeles Department of Water and Power, California, Power System Revenue Bonds, Tender Option Bond Trust 3345, 18.063%, 7/01/20 (IF) (5) No Opt. Call AA– $ Merced Irrigation District, California, Electric System Revenue Bonds, Series 2005, 5.125%, 9/01/31 – SYNCORA GTY Insured 9/15 at 100.00 N/R Sacramento City Financing Authority, California, Capital Improvement Revenue Bonds, Solid Waste and Redevelopment Projects, Series 1999, 5.800%, 12/01/19 – AMBAC Insured 12/14 at 100.00 N/R Southern California Public Power Authority, California, Milford Wind Corridor Phase I Revenue Bonds, Series 2010-1, 5.000%, 7/01/28 1/20 at 100.00 AA– Southern California Public Power Authority, California, Revenue Bonds, Apex Power Project Series 2014A, 5.000%, 7/01/37 7/24 at 100.00 AA– Total Utilities Water and Sewer – 14.8% (10.4% of Total Investments) Atwater Public Financing Authority, California, Wastewater Revenue Bonds, Series 2010, 5.125%, 5/01/40 – AGM Insured 5/19 at 100.00 AA Bay Area Water Supply and Conservation Agency, California, Revenue Bonds, Capital Cost Recovery Prepayment Program, Series 2013A, 5.000%, 10/01/34 4/23 at 100.00 AA– California Pollution Control Financing Authority, Water Furnishing Revenue Bonds, San Diego County Water Authority Desalination Project Pipeline, Series 2012: 5.000%, 7/01/37 No Opt. Call Baa3 5.000%, 11/21/45 No Opt. Call Baa3 Castaic Lake Water Agency, California, Certificates of Participation, Series 2006C, 5.000%, 8/01/36 – NPFG Insured 8/16 at 100.00 AA– Fortuna Public Finance Authority, California, Water Revenue Bonds, Series 2006, 5.000%, 10/01/36 – AGM Insured 10/16 at 100.00 AA Healdsburg Public Financing Authority, California, Wastewater Revenue Bonds, Series 2006, 5.000%, 4/01/36 – NPFG Insured 4/16 at 100.00 AA– Indio Water Authority, California, Water Revenue Bonds, Series 2006, 5.000%, 4/01/31 – AMBAC Insured 4/16 at 100.00 A Los Angeles County Sanitation Districts Financing Authority, California, Capital Projects Revenue Bonds, District 14, Subordinate Series 2005B, 5.000%, 10/01/34 – FGIC Insured 10/15 at 100.00 AA– Los Angeles Department of Water and Power, California, Waterworks Revenue Bonds, Series 2012A, 5.000%, 7/01/43 7/22 at 100.00 AA Los Angeles, California, Wastewater System Revenue Bonds, Subordinate Lien, Refunding Series 2013A: 5.000%, 6/01/34 6/23 at 100.00 AA 5.000%, 6/01/35 6/23 at 100.00 AA Metropolitan Water District of Southern California, Waterworks Revenue Bonds, Tender Option Bond Trust 09-8B, 17.543%, 7/01/35 (IF) (5) 7/19 at 100.00 AAA Placerville Public Financing Authority, California, Wastewater System Refinancing and Improvement Project Revenue Bonds, Series 2006, 5.000%, 9/01/34 – SYNCORA GTY Insured 9/16 at 100.00 N/R Sacramento County Sanitation Districts Financing Authority, California, Revenue Bonds, Sacramento Regional County Sanitation District, Series 2014A, 5.000%, 12/01/33 6/24 at 100.00 AA San Diego County Water Authority, California, Water Revenue Certificates of Participation, Series 2008A, 5.000%, 5/01/38 – AGM Insured 5/18 at 100.00 AA+ Total Water and Sewer $ Total Long-Term Investments (cost $951,379,885) 52 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value SHORT-TERM INVESTMENTS – 1.2% (0.8% of Total Investments) MUNICIPAL BONDS – 1.2% (0.8% of Total Investments) Health Care – 1.2% (0.8% of Total Investments) $ California Statewide Community Development Authority, Revenue Bonds, Daughters of Charity Health System, Series 2014A, 6.000%, 7/10/15 (4) No Opt. Call N/R $ California Statewide Community Development Authority, Revenue Bonds, Daughters of Charity Health System, Series 2014B, 6.000%, 7/10/15 (4) No Opt. Call N/R California Statewide Community Development Authority, Revenue Bonds, Daughters of Charity Health System, Series 2014C, 6.000%, 7/10/15 (4) No Opt. Call N/R $ Total Short-Term Investments (cost $8,645,000) Total Investments (cost $960,024,885) – 142.7% Floating Rate Obligations – (0.9)% ) MuniFund Term Preferred Shares, at Liquidation Value – (4.7)% (7) ) Variable Rate Demand Preferred Shares, at Liquidation Value – (39.1)% (8) ) Other Assets Less Liabilities – 2.0% Net Assets Applicable to Common Shares – 100% $ All percentages shown in the Portfolio of Investments are based on net assets applicable to common shares unless otherwise noted. Optional Call Provisions: Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings: Using the highest of Standard & Poor’s Group (“Standard & Poor’s”), Moody’s Investors Service, Inc. (“Moody’s”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Investment valued at fair value using methods determined in good faith by, or at the discretion of, the Board. For fair value measurement disclosure purposes, investment categorized as Level 3. See Notes to Financial Statements, Note 2 – Investment Valuation and Fair Value Measurements for more information. Investment, or portion of investment, has been pledged to collateralize the net payment obligations for investments in inverse floating rate transactions. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. MuniFund Term Preferred Shares, at Liquidation Value as a percentage of Total Investments is 3.3%. Variable Rate Demand Preferred Shares, at Liquidation Value as a percentage of Total Investments is 27.4%. (ETM) Escrowed to maturity. (IF) Inverse floating rate investment. (UB) Underlying bond of an inverse floating rate trust reflected as a financing transaction. See Notes to Financial Statements, Note 3 – Portfolio Securities and Investments in Derivatives, Inverse Floating Rate Securities for more information. See accompanying notes to financial statements. Nuveen Investments 53 NAC Nuveen California Dividend Advantage Municipal Fund Portfolio of Investments August 31, 2014 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value LONG-TERM INVESTMENTS – 144.2% (98.9% of Total Investments) MUNICIPAL BONDS – 144.2% (98.9% of Total Investments) Consumer Staples – 6.3% (4.3% of Total Investments) $ California County Tobacco Securitization Agency, Tobacco Settlement Asset-Backed Bonds, Alameda County Tobacco Asset Securitization Corporation, Series 2002, 5.750%, 6/01/29 12/14 at 100.00 Baa1 $ California County Tobacco Securitization Agency, Tobacco Settlement Asset-Backed Bonds, Los Angeles County Securitization Corporation, Series 2006A: 5.600%, 6/01/36 12/18 at 100.00 B+ 5.650%, 6/01/41 12/18 at 100.00 B+ California County Tobacco Securitization Agency, Tobacco Settlement Asset-Backed Bonds, Sonoma County Tobacco Securitization Corporation, Series 2005: 4.250%, 6/01/21 6/15 at 100.00 BB+ 5.250%, 6/01/45 6/15 at 100.00 B– California County Tobacco Securitization Agency, Tobacco Settlement Asset-Backed Bonds, Stanislaus County Tobacco Funding Corporation, Series 2002A, 5.500%, 6/01/33 12/14 at 100.00 Baa1 California Statewide Financing Authority, Tobacco Settlement Asset-Backed Bonds, Pooled Tobacco Securitization Program, Series 2002A, 5.625%, 5/01/29 11/14 at 100.00 BBB Golden State Tobacco Securitization Corporation, California, Tobacco Settlement Asset-Backed Bonds, Series 2007A-1: 5.750%, 6/01/47 6/17 at 100.00 B 5.125%, 6/01/47 6/17 at 100.00 B Golden State Tobacco Securitization Corporation, California, Tobacco Settlement Asset-Backed Bonds, Series 2007A-2, 5.300%, 6/01/37 6/22 at 100.00 B Tobacco Securitization Authority of Northern California, Tobacco Settlement Asset-Backed Bonds, Series 2005A-1: 5.375%, 6/01/38 6/15 at 100.00 B– 5.500%, 6/01/45 6/15 at 100.00 B– Total Consumer Staples Education and Civic Organizations – 4.8% (3.3% of Total Investments) ABAG Finance Authority for Non-Profit Corporations, California, Revenue Bonds, The Jackson Laboratory, Series 2012, 5.000%, 7/01/37 7/22 at 100.00 A1 California Educational Facilities Authority, Revenue Bonds, Dominican University, Series 2006, 5.000%, 12/01/36 12/16 at 100.00 Baa3 California Educational Facilities Authority, Revenue Bonds, Occidental College, Series 2005A, 5.000%, 10/01/27 – NPFG Insured 10/15 at 100.00 Aa3 California Educational Facilities Authority, Revenue Bonds, Santa Clara University, Series 2010, 5.000%, 2/01/40 2/20 at 100.00 Aa3 California Educational Facilities Authority, Revenue Bonds, University of Redlands, Series 2005A, 5.000%, 10/01/35 10/15 at 100.00 A3 California Educational Facilities Authority, Revenue Bonds, University of San Francisco, Series 2011, 6.125%, 10/01/36 10/21 at 100.00 A2 California Educational Facilities Authority, Revenue Bonds, University of Southern California, Series 2007A, 4.500%, 10/01/33 (UB) 10/17 at 100.00 Aa1 California Educational Facilities Authority, Revenue Bonds, University of Southern California, Tender Option Bond Trust 09-11B, 17.695%, 10/01/38 (IF) (4) 10/18 at 100.00 Aa1 California Educational Facilities Authority, Revenue Bonds, University of the Pacific, Series 2006: 5.000%, 11/01/21 11/15 at 100.00 A2 5.000%, 11/01/30 11/15 at 100.00 A2 California Infrastructure and Economic Development Bond Bank, Revenue Bonds, Scripps Research Institute, Series 2005A, 5.000%, 7/01/24 7/15 at 100.00 Aa3 54 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Education and Civic Organizations (continued) $ California Municipal Finance Authority, Charter School Revenue Bonds, Rocketship Education – Multiple Projects, Series 2014A, 7.250%, 6/01/43 6/22 at 102.00 N/R $ California Municipal Finance Authority, Revenue Bonds, Biola University, Series 2013, 5.000%, 10/01/38 10/23 at 100.00 Baa1 California Municipal Finance Authority, Revenue Bonds, University of La Verne, Series 2010A, 6.250%, 6/01/40 6/20 at 100.00 Baa1 California State Public Works Board, Lease Revenue Bonds, California State University Projects, Series 1997C, 5.400%, 10/01/22 10/14 at 100.00 Aa3 California State Public Works Board, Lease Revenue Refunding Bonds, Community Colleges Projects, Series 1996B, 5.625%, 3/01/19 – AMBAC Insured 9/14 at 100.00 A1 California Statewide Communities Development Authority, School Facility Revenue Bonds, Alliance College-Ready Public Schools, Series 2011A, 7.000%, 7/01/46 7/21 at 100.00 BBB– California Statewide Communities Development Authority, Charter School Revenue Bonds, Rocketship 4 – Mosaic Elementary Charter School, Series 2011A, 8.500%, 12/01/41 12/21 at 100.00 N/R San Diego County, California, Certificates of Participation, Burnham Institute, Series 2006, 5.000%, 9/01/34 9/15 at 102.00 Baa1 University of California, General Revenue Bonds, Series 2013AF, 5.000%, 5/15/29 5/23 at 100.00 AA University of California, General Revenue Bonds, Series 2013AI, 5.000%, 5/15/38 5/23 at 100.00 AA Total Education and Civic Organizations Health Care – 31.5% (21.6% of Total Investments) ABAG Finance Authority for Nonprofit Corporations, California, Revenue Bonds, Sharp HealthCare, Series 2014A, 5.000%, 8/01/43 8/23 at 100.00 AA– Antelope Valley Healthcare District, California, Revenue Bonds, Series 2011A, 7.250%, 3/01/36 3/21 at 100.00 Ba2 California Health Facilities Financing Authority, Revenue Bonds, Catholic Healthcare West, Series 2004G, 5.250%, 7/01/23 1/15 at 100.00 A California Health Facilities Financing Authority, Revenue Bonds, Catholic Healthcare West, Series 2008J, 5.625%, 7/01/32 7/15 at 100.00 A California Health Facilities Financing Authority, Revenue Bonds, Cedars-Sinai Medical Center, Series 2009, 5.000%, 8/15/39 8/19 at 100.00 A1 California Health Facilities Financing Authority, Revenue Bonds, Children’s Hospital Los Angeles, Series 2010A, 5.250%, 7/01/38 – AGC Insured 7/20 at 100.00 AA California Health Facilities Financing Authority, Revenue Bonds, Lucile Salter Packard Children’s Hospital, Series 2014A, 5.000%, 8/15/43 8/24 at 100.00 AA California Health Facilities Financing Authority, Revenue Bonds, Memorial Health Services, Series 2012A, 5.000%, 10/01/33 No Opt. Call AA– California Health Facilities Financing Authority, Revenue Bonds, Providence Health & Services, Series 2014A, 5.000%, 10/01/38 10/24 at 100.00 AA California Health Facilities Financing Authority, Revenue Bonds, Providence Health & Services, Series 2014B, 5.000%, 10/01/44 10/24 at 100.00 AA California Health Facilities Financing Authority, Revenue Bonds, Rady Children’s Hospital – San Diego, Series 2011, 5.250%, 8/15/41 8/21 at 100.00 A1 California Health Facilities Financing Authority, Revenue Bonds, Saint Joseph Health System, Series 2009A, 5.750%, 7/01/39 7/19 at 100.00 AA– California Health Facilities Financing Authority, Revenue Bonds, Sutter Health, Series 2007A, 5.250%, 11/15/46 11/16 at 100.00 AA– California Health Facilities Financing Authority, Revenue Bonds, Sutter Health, Series 2007A, 5.250%, 11/15/46 (UB) 11/16 at 100.00 AA– California Health Facilities Financing Authority, Revenue Bonds, Sutter Health, Series 2011B: 6.000%, 8/15/42 8/20 at 100.00 AA– 6.000%, 8/15/42 (UB) 8/20 at 100.00 AA– Nuveen Investments 55 NAC Nuveen California Dividend Advantage Municipal Fund Portfolio of Investments (continued) August 31, 2014 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Health Care (continued) $ California Municipal Finance Authority, Revenue Bonds, Eisenhower Medical Center, Series 2010A, 5.750%, 7/01/40 7/20 at 100.00 Baa2 $ California Municipal Financing Authority, Certificates of Participation, Community Hospitals of Central California, Series 2007: 5.250%, 2/01/27 2/17 at 100.00 Baa1 5.250%, 2/01/46 2/17 at 100.00 Baa1 California Statewide Communities Development Authority, Revenue Bonds, Adventist Health System West, Series 2005A, 5.000%, 3/01/35 3/15 at 100.00 A California Statewide Communities Development Authority, Revenue Bonds, Kaiser Permanente, Series 2012A, 5.000%, 4/01/42 4/22 at 100.00 A+ California Statewide Communities Development Authority, Revenue Bonds, Saint Joseph Health System, Trust 2554, 18.294%, 7/01/47 – AGM Insured (IF) 7/18 at 100.00 AA California Statewide Communities Development Authority, Revenue Bonds, Sutter Health, Series 2011A, 6.000%, 8/15/42 8/20 at 100.00 AA– California Statewide Communities Development Authority, Revenue Bonds, ValleyCare Health System, Series 2007A, 5.125%, 7/15/31 7/17 at 100.00 N/R California Statewide Community Development Authority, Revenue Bonds, Children’s Hospital of Los Angeles, Series 2007, 5.000%, 8/15/47 8/17 at 100.00 BBB+ California Statewide Community Development Authority, Revenue Bonds, Daughters of Charity Health System, Series 2005A: 5.250%, 7/01/24 (5) 7/15 at 100.00 B– 5.250%, 7/01/30 (5) 7/15 at 100.00 B– 5.250%, 7/01/35 (5) 7/15 at 100.00 B– 5.000%, 7/01/39 (5) 7/15 at 100.00 B– California Statewide Community Development Authority, Revenue Bonds, Kaiser Permanente System, Series 2001C, 5.250%, 8/01/31 8/16 at 100.00 A+ California Statewide Community Development Authority, Revenue Bonds, Kaiser Permanente System, Series 2006: 5.000%, 3/01/41 3/16 at 100.00 A+ 5.250%, 3/01/45 3/16 at 100.00 A+ California Statewide Community Development Authority, Revenue Bonds, Kaiser Permanente System, Series 2006, 5.000%, 3/01/41 – BHAC Insured (UB) 3/16 at 100.00 AA+ California Statewide Community Development Authority, Revenue Bonds, Methodist Hospital Project, Series 2009, 6.750%, 2/01/38 8/19 at 100.00 Aa2 California Statewide Community Development Authority, Revenue Bonds, Sherman Oaks Health System, Series 1998A, 5.000%, 8/01/22 – AMBAC Insured No Opt. Call Aa3 California Statewide Community Development Authority, Revenue Bonds, Sutter Health, Series 2005A: 5.000%, 11/15/43 11/15 at 100.00 AA– 5.000%, 11/15/43 (UB) (4) 11/15 at 100.00 AA– California Statewide Community Development Authority, Revenue Bonds, Sutter Health, Series 2007C: 5.000%, 8/15/38 – AMBAC Insured 8/17 at 100.00 AA– 5.000%, 8/15/38 – AMBAC Insured (UB) (4) 8/17 at 100.00 AA– California Statewide Community Development Authority, Revenue Bonds, Sutter Health, Series 2008B, 5.250%, 11/15/48 5/18 at 100.00 AA– California Statewide Community Development Authority, Revenue Bonds, Sutter Health, Tender Option Bond Trust 3102, 18.795%, 11/15/46 (IF) (4) 11/16 at 100.00 AA– Loma Linda, California, Hospital Revenue Bonds, Loma Linda University Medical Center, Series 2005A: 5.000%, 12/01/22 12/15 at 100.00 BBB 5.000%, 12/01/23 12/15 at 100.00 BBB 56 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Health Care (continued) $ Loma Linda, California, Hospital Revenue Bonds, Loma Linda University Medical Center, Series 2008A, 8.250%, 12/01/38 12/17 at 100.00 BBB $ Madera County, California, Certificates of Participation, Children’s Hospital Central California, Series 2010: 5.500%, 3/15/36 3/15 at 100.00 A+ 5.375%, 3/15/36 3/20 at 100.00 A+ Madera County, California, Certificates of Participation, Valley Children’s Hospital Project, Series 1995, 5.750%, 3/15/28 – NPFG Insured 9/14 at 100.00 AA– Marysville, California, Revenue Bonds, The Fremont-Rideout Health Group, Series 2011, 5.250%, 1/01/42 1/21 at 100.00 A Oak Valley Hospital District, Stanislaus County, California, Revenue Bonds, Series 2010A, 6.500%, 11/01/29 11/20 at 100.00 BB Palomar Pomerado Health Care District, California, Certificates of Participation, Series 2009: 6.625%, 11/01/29 11/19 at 100.00 Ba1 6.750%, 11/01/39 11/19 at 100.00 Ba1 Palomar Pomerado Health Care District, California, Certificates of Participation, Series 2010, 6.000%, 11/01/41 11/20 at 100.00 Ba1 Rancho Mirage Joint Powers Financing Authority, California, Revenue Bonds, Eisenhower Medical Center, Series 2007A, 5.000%, 7/01/38 7/17 at 100.00 Baa2 San Buenaventura, California, Revenue Bonds, Community Memorial Health System, Series 2011, 7.500%, 12/01/41 12/21 at 100.00 BB Santa Clara County Financing Authority, California, Insured Revenue Bonds, El Camino Hospital, Series 2007A, 5.750%, 2/01/41 – AMBAC Insured 8/17 at 100.00 A+ The Regents of the University of California, Medical Center Pooled Revenue Bonds, Series 2009E, 5.000%, 5/15/38 5/17 at 101.00 AA– Upland, California, Certificates of Participation, San Antonio Community Hospital, Series 2011, 6.500%, 1/01/41 1/21 at 100.00 A– Total Health Care Housing/Multifamily – 1.8% (1.3% of Total Investments) California Municipal Finance Authority, Mobile Home Park Revenue Bonds, Caritas Projects Series 2010A, 6.400%, 8/15/45 8/20 at 100.00 BBB California Municipal Finance Authority, Mobile Home Park Revenue Bonds, Caritas Projects Series 2012A: 5.125%, 8/15/32 8/22 at 100.00 BBB 5.500%, 8/15/47 8/22 at 100.00 BBB California Municipal Finance Authority, Mobile Home Park Revenue Bonds, Caritas Projects Series 2012B, 7.250%, 8/15/47 8/22 at 100.00 A1 California Municipal Finance Authority, Mobile Home Park Senior Revenue Bonds, Caritas Affordable Housing, Inc. Projects, Series 2014A: 5.250%, 8/15/39 8/24 at 100.00 BBB 5.250%, 8/15/49 8/24 at 100.00 BBB Independent Cities Finance Authority, California, Mobile Home Park Revenue Bonds, Augusta Communities Mobile Home Park, Series 2012A, 5.000%, 5/15/39 5/22 at 100.00 A– Independent Cities Lease Finance Authority, California, Mobile Home Park Revenue Bonds, San Juan Mobile Estates, Series 2006B, 5.850%, 5/15/41 5/16 at 100.00 N/R Independent Cities Lease Finance Authority, California, Revenue Bonds, Morgan Hill, Hacienda Valley Mobile Home Park, Series 2004A, 5.950%, 11/15/39 11/14 at 100.00 N/R Yolo County Housing Authority, California, Revenue Refunding Bonds, Russell Park Apartments, Series 1992A, 7.000%, 11/01/14 No Opt. Call A2 Total Housing/Multifamily Nuveen Investments 57 NAC Nuveen California Dividend Advantage Municipal Fund Portfolio of Investments (continued) August 31, 2014 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Housing/Single Family – 1.5% (1.0% of Total Investments) $ California Housing Finance Agency, California, Home Mortgage Revenue Bonds, Series 2006M, 4.625%, 8/01/26 (Alternative Minimum Tax) 2/16 at 100.00 A– $ California Housing Finance Agency, California, Home Mortgage Revenue Bonds, Series 2007G, 5.050%, 2/01/29 (Alternative Minimum Tax) 2/17 at 100.00 A– California Housing Finance Agency, California, Home Mortgage Revenue Bonds, Tender Option Bond Trust 3206, 9.574%, 2/01/29 (Alternative Minimum Tax) (IF) 2/17 at 100.00 A– California Housing Finance Agency, Home Mortgage Revenue Bonds, Series 2006H, 5.750%, 8/01/30 – FGIC Insured (Alternative Minimum Tax) 2/16 at 100.00 A– California Housing Finance Agency, Home Mortgage Revenue Bonds, Series 2006K, 5.500%, 2/01/42 (Alternative Minimum Tax) 2/16 at 100.00 A– Total Housing/Single Family Industrials – 0.3% (0.2% of Total Investments) California Pollution Control Financing Authority, Solid Waste Disposal Revenue Bonds, Republic Services Inc., Series 2002C, 5.250%, 6/01/23 (Mandatory put 12/01/17) (Alternative Minimum Tax) No Opt. Call BBB+ California Statewide Communities Development Authority, Revenue Bonds, EnerTech Regional Biosolids Project, Series 2007A, 5.500%, 12/01/33 (Alternative Minimum Tax) (6) No Opt. Call D Total Industrials Long-Term Care – 0.6% (0.4% of Total Investments) ABAG Finance Authority for Non-Profit Corporations, California, Cal-Mortgage Insured Revenue Bonds, Channing House, Series 2010, 6.125%, 5/15/40 5/20 at 100.00 A California Municipal Finance Authority, Revenue Bonds, Harbor Regional Center Project, Series 2009, 8.000%, 11/01/29 11/19 at 100.00 A3 California Statewide Community Development Authority, Certificates of Participation, Internext Group, Series 1999, 5.375%, 4/01/17 10/14 at 100.00 BBB+ Total Long-Term Care Tax Obligation/General – 29.9% (20.5% of Total Investments) Alameda Unified School District, Alameda County, California, General Obligation Bonds, Series 2004A, 0.000%, 8/01/25 – AGM Insured No Opt. Call AA Alhambra Unified School District, Los Angeles County, California, General Obligation Bonds, Refunding Series 2012A, 5.000%, 8/01/29 – AGM Insured 8/22 at 100.00 Aa3 Baldwin Park Unified School District, Los Angeles County, California, General Obligation Bonds, Election 2002 Series 2006, 0.000%, 8/01/30 – AMBAC Insured 8/16 at 50.16 A+ California State, General Obligation Bonds, Various Purpose and Refunding Series 2014, 5.000%, 12/01/43 12/23 at 100.00 Aa3 California State, General Obligation Bonds, Various Purpose Refunding Series 2012, 5.000%, 9/01/36 No Opt. Call Aa3 California State, General Obligation Bonds, Various Purpose Series 2000, 5.625%, 5/01/22 – FGIC Insured 11/14 at 100.00 Aa3 California State, General Obligation Bonds, Various Purpose Series 2008, 5.125%, 4/01/33 4/18 at 100.00 Aa3 California State, General Obligation Bonds, Various Purpose Series 2009: 6.000%, 11/01/39 11/19 at 100.00 Aa3 5.500%, 11/01/39 11/19 at 100.00 Aa3 California State, General Obligation Bonds, Various Purpose Series 2010: 6.000%, 3/01/33 3/20 at 100.00 Aa3 5.500%, 3/01/40 3/20 at 100.00 Aa3 5.250%, 11/01/40 11/20 at 100.00 Aa3 California State, General Obligation Bonds, Various Purpose Series 2011: 5.250%, 10/01/28 No Opt. Call Aa3 5.000%, 9/01/31 No Opt. Call Aa3 5.000%, 9/01/41 9/21 at 100.00 Aa3 5.000%, 10/01/41 10/21 at 100.00 Aa3 58 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Tax Obligation/General (continued) California State, General Obligation Bonds, Various Purpose Series 2013: $ 5.000%, 2/01/29 No Opt. Call Aa3 $ 5.000%, 4/01/37 4/23 at 100.00 Aa3 5.000%, 2/01/43 No Opt. Call Aa3 5.000%, 4/01/43 4/23 at 100.00 Aa3 5.000%, 11/01/43 11/23 at 100.00 Aa3 California State, General Obligation Bonds, Various Purpose Series 2014, 5.000%, 5/01/32 5/24 at 100.00 Aa3 California State, General Obligation Refunding Bonds, Series 2002, 6.000%, 4/01/16 – AMBAC Insured No Opt. Call Aa3 Centinela Valley Union High School District, Los Angeles County, California, General Obligation Bonds, Series 2002A, 5.250%, 2/01/26 – NPFG Insured No Opt. Call AA– Coast Community College District, Orange County, California, General Obligation Bonds, Series 2006C, 5.000%, 8/01/31 – AGM Insured 8/18 at 100.00 Aa1 Desert Community College District, Riverside County, California, General Obligation Bonds, Election 2004 Series 2007C, 0.000%, 8/01/46 – AGM Insured No Opt. Call AA Hacienda La Puente Unified School District Facilities Financing Authority, California, General Obligation Revenue Bonds, Series 2007, 5.000%, 8/01/26 – AGM Insured No Opt. Call AA Hartnell Community College District, California, General Obligation Bonds, Series 2006B, 5.000%, 6/01/29 – AGM Insured (UB) 6/16 at 100.00 AA Lake Tahoe Unified School District, El Dorado County, California, General Obligation Bonds, Series 2010, 0.000%, 8/01/45 – AGM Insured No Opt. Call AA Long Beach Community College District, California, General Obligation Bonds, Series 2005B, 5.000%, 5/01/30 – FGIC Insured 5/15 at 100.00 Aa2 Los Angeles Unified School District, California, General Obligation Bonds, Series 2005A-2, 5.000%, 7/01/24 – NPFG Insured 7/15 at 100.00 Aa2 Los Angeles Unified School District, Los Angeles County, California, General Obligation Bonds, Refunding Series 2014C: 5.000%, 7/01/29 No Opt. Call Aa2 5.000%, 7/01/30 No Opt. Call Aa2 Monrovia Unified School District, Los Angeles County, California, General Obligation Bonds, Series 2001B, 0.000%, 8/01/27 – FGIC Insured No Opt. Call AA– New Haven Unified School District, Alameda County, California, General Obligation Bonds, Series 2004A, 0.000%, 8/01/27 – NPFG Insured No Opt. Call AA– North Orange County Community College District, California, General Obligation Bonds, Series 2003B, 0.000%, 8/01/27 – FGIC Insured No Opt. Call Aa1 Oakland Unified School District, Alameda County, California, General Obligation Bonds, Series 2002, 5.250%, 8/01/21 – FGIC Insured 2/15 at 100.00 AA– Oxnard School District, Ventura County, California, General Obligation Bonds, Election 2012 Series 2013B, 5.000%, 8/01/43 – AGM Insured 8/23 at 100.00 AA Oxnard School District, Ventura County, California, General Obligation Refunding Bonds, Series 2001A, 5.750%, 8/01/30 – NPFG Insured 2/22 at 103.00 AA– Puerto Rico, General Obligation and Public Improvement Bonds, Series 2002A, 5.500%, 7/01/20 – NPFG Insured No Opt. Call AA– San Diego Community College District, California, General Obligation Bonds, Refunding Series 2011, 5.000%, 8/01/41 8/21 at 100.00 AA+ San Joaquin Delta Community College District, California, General Obligation Bonds, Series 2005A, 5.000%, 8/01/29 – AGM Insured 8/15 at 100.00 AA San Juan Capistrano, California, General Obligation Bonds, Open Space Program, Tender Option Bond Trust 3646, 18.035%, 8/01/17 (IF) No Opt. Call AAA San Rafael City High School District, Marin County, California, General Obligation Bonds, Series 2004B, 0.000%, 8/01/27 – FGIC Insured No Opt. Call AA+ Santa Maria Joint Union High School District, Santa Barbara and San Luis Obispo Counties, California, General Obligation Bonds, Series 2003B, 5.625%, 8/01/24 – AGM Insured No Opt. Call Aa3 Nuveen Investments 59 NAC Nuveen California Dividend Advantage Municipal Fund Portfolio of Investments (continued) August 31, 2014 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Tax Obligation/General (continued) $ Southwestern Community College District, San Diego County, California, General Obligation Bonds, Election of 2008, Series 2011C, 5.250%, 8/01/36 8/21 at 100.00 Aa2 $ Southwestern Community College District, San Diego County, California, General Obligation Bonds, Series 2004, 0.000%, 8/01/25 – FGIC Insured No Opt. Call Aa2 Southwestern Community College District, San Diego County, California, General Obligation Bonds, Series 2005, 5.000%, 8/01/24 – NPFG Insured 8/15 at 102.00 AA– Sylvan Union School District, Stanislaus County, California, General Obligation Bonds, Election of 2006, Series 2010, 0.000%, 8/01/49 – AGM Insured No Opt. Call AA Washington Township Health Care District, Alameda County, California, General Obligation Bonds, 2004 Election Series 2013B: 5.500%, 8/01/38 8/24 at 100.00 Aa3 5.500%, 8/01/40 8/24 at 100.00 Aa3 Washington Township Health Care District, Alameda County, California, General Obligation Bonds, 2012 Election Series 2013A: 5.500%, 8/01/38 8/24 at 100.00 Aa3 5.500%, 8/01/40 8/24 at 100.00 Aa3 Wiseburn School District, Los Angeles County, California, General Obligation Bonds, Series 2012C, 5.000%, 8/01/26 8/22 at 100.00 Aa3 Yosemite Community College District, California, General Obligation Bonds, Capital Appreciation, Election 2004, Series 2010D, 0.000%, 8/01/42 No Opt. Call Aa2 Yuba Community College District, California, General Obligation Bonds, Election 2006 Series 2011C, 5.250%, 8/01/47 8/21 at 100.00 Aa2 Total Tax Obligation/General Tax Obligation/Limited – 34.8% (23.9% of Total Investments) Beaumont Financing Authority, California, Local Agency Revenue Bonds, Series 2004D: 5.500%, 9/01/24 9/14 at 102.00 N/R 5.800%, 9/01/35 9/14 at 102.00 N/R Bell Community Housing Authority, California, Lease Revenue Bonds, Series 2005, 5.000%, 10/01/36 – AMBAC Insured 10/15 at 100.00 N/R Bell Community Redevelopment Agency, California, Tax Allocation Bonds, Bell Project Area, Series 2003, 5.500%, 10/01/23 – RAAI Insured 10/14 at 100.00 N/R Burbank Public Financing Authority, California, Revenue Bonds, West Olive Redevelopment Project, Series 2002, 5.125%, 12/01/22 – AMBAC Insured 12/14 at 100.00 BBB+ California State Public Works Board, Lease Revenue Bonds, Department of Corrections & Rehabilitation, Series 2013G: 5.250%, 9/01/30 9/23 at 100.00 A1 5.250%, 9/01/32 9/23 at 100.00 A1 California State Public Works Board, Lease Revenue Bonds, Department of Corrections & Rehabilitation, Various Correctional Facilities Series 2014A, 5.000%, 9/01/39 9/24 at 100.00 A1 California State Public Works Board, Lease Revenue Bonds, Department of Corrections, Series 2002A, 5.250%, 3/01/22 – AMBAC Insured 9/14 at 100.00 A1 California State Public Works Board, Lease Revenue Bonds, Department of General Services, Capital East End Project, Series 2002A, 5.250%, 12/01/16 – AMBAC Insured 12/14 at 100.00 A1 California State Public Works Board, Lease Revenue Bonds, Department of General Services, Series 2002C, 5.250%, 3/01/21 – AMBAC Insured 9/14 at 100.00 A1 California State Public Works Board, Lease Revenue Bonds, Department of General Services, Series 2003D, 5.500%, 6/01/20 12/14 at 100.00 A1 California State Public Works Board, Lease Revenue Bonds, Department of Mental Health, Hospital Addition, Series 2001A, 5.000%, 12/01/21 – AMBAC Insured 12/14 at 100.00 A1 California State Public Works Board, Lease Revenue Bonds, Judicial Council of California, New Stockton Courthouse, Series 2014B, 5.000%, 10/01/39 10/24 at 100.00 A1 California State Public Works Board, Lease Revenue Bonds, Judicial Council of California, Various Projects Series 2013A, 5.000%, 3/01/30 No Opt. Call A1 60 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Tax Obligation/Limited (continued) $ California State Public Works Board, Lease Revenue Bonds, Judicial Council of California, Yuba City Courthouse, Series 2013D, 5.000%, 6/01/32 6/23 at 100.00 A1 $ California State Public Works Board, Lease Revenue Bonds, Various Capital Projects, Series 2009G-1, 5.750%, 10/01/30 10/19 at 100.00 A1 California State Public Works Board, Lease Revenue Bonds, Various Capital Projects, Series 2009-I, 6.375%, 11/01/34 11/19 at 100.00 A1 California State Public Works Board, Lease Revenue Bonds, Various Capital Projects, Series 2012A, 5.000%, 4/01/33 No Opt. Call A1 California State Public Works Board, Lease Revenue Bonds, Various Capital Projects, Series 2013I, 5.000%, 11/01/38 11/23 at 100.00 A1 Capistrano Unified School District, Orange County, California, Special Tax Bonds, Community Facilities District 98-2, Series 2005, 5.000%, 9/01/24 – FGIC Insured 9/15 at 100.00 AA– Carson Redevelopment Agency, California, Tax Allocation Bonds, Redevelopment Project Area 1, Series 2009A, 7.000%, 10/01/36 10/19 at 100.00 A– Chino Redevelopment Agency, California, Merged Chino Redevelopment Project Area Tax Allocation Bonds, Series 2006, 5.000%, 9/01/38 – AMBAC Insured 9/16 at 101.00 A Chula Vista, California, Special Tax Bonds, Community Facilities District 12-1 McMillin Otay Ranch Village Seven, Series 2005, 5.250%, 9/01/30 9/14 at 100.00 N/R Coachella Valley Unified School District, Riverside County, California, Certificates of Participation, Series 2007, 5.000%, 9/01/31 – AMBAC Insured 9/16 at 100.00 N/R Commerce Community Development Commission, California, Tax Allocation Refunding Bonds, Merged Area Development Projects 2 and 3, Series 1998A: 5.650%, 8/01/18 2/15 at 100.00 N/R 5.700%, 8/01/28 2/15 at 100.00 N/R Commerce Joint Power Financing Authority, California, Tax Allocation Bonds, Redevelopment Projects 2 and 3, Refunding Series 2003A, 5.000%, 8/01/28 – RAAI Insured 2/15 at 100.00 BBB Coronado Community Development Agency, California, Tax Allocation Bonds, Community Development Project, Series 2005, 5.000%, 9/01/30 – AMBAC Insured 9/15 at 100.00 AA– Fontana Public Financing Authority, California, Tax Allocation Revenue Bonds, North Fontana Redevelopment Project, Series 2003A, 5.375%, 9/01/25 – AMBAC Insured 9/14 at 100.00 A+ Fontana Redevelopment Agency, San Bernardino County, California, Tax Allocation Bonds, Jurupa Hills Redevelopment Project, Refunding Series 1997A, 5.500%, 10/01/27 10/14 at 100.00 A– Fontana, California, Senior Special Tax Refunding Bonds, Heritage Village Community Facilities District 2, Series 1998A, 5.250%, 9/01/17 – NPFG Insured 9/14 at 100.00 AA– Fremont, California, Special Tax Bonds, Community Facilities District 1, Pacific Commons, Series 2005, 6.300%, 9/01/31 9/14 at 100.00 N/R Fullerton Community Facilities District 1, California, Special Tax Bonds, Amerige Heights, Refunding Series 2012, 5.000%, 9/01/32 9/22 at 100.00 A– Garden Grove, California, Certificates of Participation, Financing Project, Series 2002A, 5.500%, 3/01/22 – AMBAC Insured 9/14 at 100.00 A Golden State Tobacco Securitization Corporation, California, Enhanced Tobacco Settlement Asset-Backed Bonds, Series 2013A, 5.000%, 6/01/30 6/23 at 100.00 A1 Golden State Tobacco Securitization Corporation, California, Enhanced Tobacco Settlement Asset-Backed Revenue Bonds, Series 2005A: 5.000%, 6/01/35 – FGIC Insured 6/15 at 100.00 AA 5.000%, 6/01/45 6/15 at 100.00 A1 5.000%, 6/01/45 – AGC Insured 6/15 at 100.00 AA Golden State Tobacco Securitization Corporation, California, Enhanced Tobacco Settlement Asset-Backed Revenue Bonds, Tender Option Bonds Trust 2215: 15.256%, 6/01/31 – FGIC Insured (IF) 6/15 at 100.00 A1 15.256%, 6/01/35 – FGIC Insured (IF) 6/15 at 100.00 A1 Nuveen Investments 61 NAC Nuveen California Dividend Advantage Municipal Fund Portfolio of Investments (continued) August 31, 2014 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Tax Obligation/Limited (continued) Hawthorne Community Redevelopment Agency, California, Project Area 2 Tax Allocation Bonds, Series 2006: $ 5.000%, 9/01/26 – SYNCORA GTY Insured 9/16 at 100.00 N/R $ 5.250%, 9/01/36 – SYNCORA GTY Insured 9/16 at 100.00 N/R Hesperia Community Redevelopment Agency, California, Tax Allocation Bonds, Series 2005A: 5.000%, 9/01/25 – SYNCORA GTY Insured 9/15 at 100.00 BB+ 5.000%, 9/01/35 – SYNCORA GTY Insured 9/15 at 100.00 BB+ Hesperia Unified School District, San Bernardino County, California, Certificates of Participation, Capital Improvement, Series 2007, 5.000%, 2/01/41 – AMBAC Insured 2/17 at 100.00 A– Hesperia Unified School District, San Bernardino County, California, Certificates of Participation, Series 2013A, 5.000%, 2/01/38 – BAM Insured 2/23 at 100.00 AA Inglewood Redevelopment Agency, California, Tax Allocation Bonds, Merged Redevelopment Project, Refunding Series 1998A, 5.250%, 5/01/23 – AMBAC Insured No Opt. Call N/R Inglewood Redevelopment Agency, California, Tax Allocation Bonds, Merged Redevelopment Project, Subordinate Lien Series 2007A-1: 5.000%, 5/01/23 – AMBAC Insured 5/17 at 100.00 BBB+ 5.000%, 5/01/24 – AMBAC Insured 5/17 at 100.00 BBB+ 5.000%, 5/01/25 – AMBAC Insured 5/17 at 100.00 BBB+ Irvine Unified School District, California, Special Tax Bonds, Community Facilities District Series 2006A: 5.000%, 9/01/26 9/16 at 100.00 N/R 5.125%, 9/01/36 9/16 at 100.00 N/R Jurupa Public Financing Authority, California, Special Tax Revenue Bonds, Series 2014A: 5.000%, 9/01/29 9/24 at 100.00 BBB+ 5.000%, 9/01/30 9/24 at 100.00 BBB+ 5.000%, 9/01/31 9/24 at 100.00 BBB+ Lammersville School District, San Joaquin County, California, Special Tax Bonds, Community Facilities District 2002 Mountain House, Series 2006, 5.125%, 9/01/35 9/16 at 100.00 N/R Lindsay Redevelopment Agency, California, Project 1 Tax Allocation Bonds, Series 2007, 5.000%, 8/01/37 – RAAI Insured 8/17 at 100.00 BBB+ Los Angeles Community Redevelopment Agency, California, Lease Revenue Bonds, Manchester Social Services Project, Series 2005, 5.000%, 9/01/37 – AMBAC Insured 9/15 at 100.00 A1 Los Angeles Community Redevelopment Agency, California, Subordinate Lien Tax Allocation Bonds, Bunker Hill Redevelopment Project, Series 2004L, 5.100%, 3/01/19 9/14 at 100.00 BBB– Los Angeles County Public Works Financing Authority, California, Lease Revenue Bonds, Multiple Capital Facilities Project II, Series 2012, 5.000%, 8/01/42 No Opt. Call AA Lynwood Redevelopment Agency, California, Project A Revenue Bonds, Subordinate Lien Series 2011A, 6.750%, 9/01/26 9/21 at 100.00 A– Modesto, California, Special Tax Bonds, Community Facilities District 2004-1 Village One 2, Refunding Series 2014, 5.000%, 9/01/31 9/24 at 100.00 BBB– Murrieta Redevelopment Agency, California, Tax Allocation Bonds, Series 2007A, 5.000%, 8/01/37 – NPFG Insured 8/17 at 100.00 AA– Murrieta, California, Special Tax Bonds, Community Facilities District 2000-2, The Oaks Improvement Area A, Series 2004A, 5.900%, 9/01/27 9/14 at 100.00 N/R National City Community Development Commission, California, Tax Allocation Bonds, National City Redevelopment Project, Series 2011: 6.500%, 8/01/24 8/21 at 100.00 A– 7.000%, 8/01/32 8/21 at 100.00 A– Norco Redevelopment Agency, California, Tax Allocation Bonds, Project Area 1, Series 2009, 7.000%, 3/01/34 3/18 at 100.00 A+ Norco Redevelopment Agency, California, Tax Allocation Refunding Bonds, Project Area 1, Refunding Series 2010: 5.875%, 3/01/32 3/20 at 100.00 A+ 6.000%, 3/01/36 3/20 at 100.00 A+ 62 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Tax Obligation/Limited (continued) $ North Natomas Community Facilities District 4, Sacramento, California, Special Tax Bonds, Series 2006D, 5.000%, 9/01/33 9/14 at 102.00 N/R $ Novato Redevelopment Agency, California, Tax Allocation Bonds, Hamilton Field Redevelopment Project, Series 2011, 6.750%, 9/01/40 9/21 at 100.00 BBB+ Oakland State Building Authority, California, Lease Revenue Bonds, Elihu M. Harris State Office Building, Series 1998A, 5.000%, 4/01/23 – AMBAC Insured 10/14 at 100.00 A1 Ontario Redevelopment Financing Authority, California, Lease Revenue Bonds, Capital Projects, Series 2001, 5.250%, 8/01/18 – AMBAC Insured 2/15 at 100.00 AA– Ontario Redevelopment Financing Authority, San Bernardino County, California, Revenue Refunding Bonds, Redevelopment Project 1, Series 1995, 7.400%, 8/01/25 – NPFG Insured No Opt. Call AA– Ontario, California, Special Tax Bonds, Community Facilities District 5, Freeway Interchange Project, Series 1997, 6.375%, 9/01/17 9/14 at 100.00 N/R Palmdale Community Redevelopment Agency, California, Tax Allocation Bonds, Merged Redevelopment Project Areas, Series 2004, 5.000%, 12/01/24 – AMBAC Insured 12/14 at 100.00 A– Panama-Buena Vista Union School District, California, Certificates of Participation, School Construction Project, Series 2006: 5.000%, 9/01/22 – NPFG Insured 9/16 at 100.00 AA– 5.000%, 9/01/23 – NPFG Insured 9/16 at 100.00 AA– 5.000%, 9/01/24 – NPFG Insured 9/16 at 100.00 AA– Paramount Redevelopment Agency, California, Tax Allocation Bonds, Redevelopment Project Area 1, Series 2003, 5.000%, 8/01/23 – NPFG Insured 2/15 at 100.00 AA– Patterson Public Finance Authority, California, Revenue Bonds, Community Facilities District 2001-1, Senior Series 2013A: 5.250%, 9/01/30 9/23 at 100.00 N/R 5.750%, 9/01/39 9/23 at 100.00 N/R Patterson Public Finance Authority, California, Revenue Bonds, Community Facilities District 2001-1, Subordinate Lien Series 2013B, 5.875%, 9/01/39 9/23 at 100.00 N/R Perris Union High School District Financing Authority, Riverside County, California, Revenue Bonds, Series 2011: 6.000%, 9/01/33 9/14 at 103.00 N/R 6.125%, 9/01/41 9/14 at 103.00 N/R Pico Rivera Water Authority, California, Revenue Bonds, Series 2001A, 6.250%, 12/01/32 12/14 at 100.00 N/R Pittsburg Redevelopment Agency, California, Tax Allocation Bonds, Los Medanos Community Development Project, Refunding Series 2008A, 6.500%, 9/01/28 9/18 at 100.00 BBB– Pittsburg Redevelopment Agency, California, Tax Allocation Bonds, Los Medanos Community Development Project, Series 1999, 0.000%, 8/01/23 – AMBAC Insured No Opt. Call A Poway Redevelopment Agency, California, Tax Allocation Refunding Bonds, Paguay Redevelopment Project, Series 2000, 5.750%, 6/15/33 – NPFG Insured 12/14 at 100.00 AA– Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, Series 2007A, 0.000%, 8/01/45 – NPFG Insured No Opt. Call AA– Rancho Santa Fe CSD Financing Authority, California, Revenue Bonds, Superior Lien Series 2011A, 5.750%, 9/01/30 9/21 at 100.00 BBB+ Redding Redevelopment Agency, California, Tax Allocation Bonds, Canby-Hilltop-Cypress Area Project, Series 2003A: 5.000%, 9/01/17 – NPFG Insured 9/14 at 100.00 AA– 5.000%, 9/01/20 – NPFG Insured 9/14 at 100.00 AA– Riverside County Public Financing Authority, California, Tax Allocation Bonds, Multiple Projects, Series 2005A, 5.000%, 10/01/37 – SYNCORA GTY Insured 10/15 at 100.00 BBB+ Riverside County Redevelopment Agency, California, Tax Allocation Bonds, Interstate 215 Corridor Redevelopment Project Area, Series 2010E, 6.500%, 10/01/40 10/20 at 100.00 BBB+ Riverside County Redevelopment Agency, California, Tax Allocation Bonds, Jurupa Valley Project Area, Series 2011B, 6.500%, 10/01/25 10/21 at 100.00 A– Nuveen Investments 63 NAC Nuveen California Dividend Advantage Municipal Fund Portfolio of Investments (continued) August 31, 2014 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Tax Obligation/Limited (continued) $ Riverside County Redevelopment Agency, California, Tax Allocation Housing Bonds, Series 2010A, 6.000%, 10/01/39 10/20 at 100.00 A– $ Riverside County, California, Community Facilities District 05-8, Scott Road, Special Tax Bonds Series 2013: 5.000%, 9/01/30 9/22 at 100.00 N/R 5.000%, 9/01/42 9/22 at 100.00 N/R 45 Riverside Public Financing Authority, California, Revenue Bonds, Multiple Project Loans, Series 1991A, 8.000%, 2/01/18 2/15 at 100.00 N/R Riverside Redevelopment Agency, California, Tax Allocation Refunding Bonds, Merged Project Areas, Series 2003, 5.250%, 8/01/22 – NPFG Insured 2/15 at 100.00 AA– Rohnert Park Community Development Commission, California, Tax Allocation Bonds, Redevelopment Project Series 2007R, 5.000%, 8/01/37 – FGIC Insured 8/17 at 100.00 AA– Roseville, California, Special Tax Bonds, Community Facilities District 1, Fiddyment Ranch, Series 2005, 5.050%, 9/01/30 9/15 at 100.00 N/R Sacramento City Financing Authority, California, Capital Improvement Revenue Bonds, 300 Richards Boulevard Building Acquisition, Series 2006C, 5.000%, 12/01/36 – AMBAC Insured 12/16 at 100.00 A+ Sacramento City Financing Authority, California, Lease Revenue Refunding Bonds, Series 1993A: 5.400%, 11/01/20 – AMBAC Insured No Opt. Call A+ 5.400%, 11/01/20 – NPFG Insured No Opt. Call AA– Sacramento City Financing Authority, California, Tax Allocation Revenue Bonds, Merged Downtown Sacramento and Oak Park Projects, Series 2005A, 0.000%, 12/01/31 – FGIC Insured No Opt. Call AA– San Diego County Regional Transportation Commission, California, Sales Tax Revenue Bonds, Series 2012A, 5.000%, 4/01/42 4/22 at 100.00 AAA San Francisco City and County Redevelopment Agency Successor Agency, California, Special Tax Bonds, Community Facilities District 7, Hunters Point Shipyard Phase One Improvements, Refunding Series 2014, 5.000%, 8/01/39 No Opt. Call N/R San Francisco Redevelopment Finance Authority, California, Tax Allocation Revenue Bonds, Mission Bay North Redevelopment Project, Series 2009C, 6.500%, 8/01/39 8/19 at 100.00 A– San Francisco Redevelopment Finance Authority, California, Tax Allocation Revenue Bonds, Mission Bay North Redevelopment Project, Series 2011C, 6.750%, 8/01/41 2/21 at 100.00 A– San Francisco Redevelopment Financing Authority, California, Tax Allocation Revenue Bonds, Mission Bay South Redevelopment Project, Series 2011D: 7.000%, 8/01/33 2/21 at 100.00 BBB+ 7.000%, 8/01/41 2/21 at 100.00 BBB+ San Francisco, California, Community Facilities District 6, Mission Bay South Public Improvements, Special Tax Refunding Bonds, Series 2013A, 5.000%, 8/01/33 8/22 at 100.00 N/R San Jose Financing Authority, California, Lease Revenue Refunding Bonds, Convention Center Project, Series 2001F, 5.000%, 9/01/20 – NPFG Insured 9/14 at 100.00 AA San Jose Redevelopment Agency, California, Housing Set-Aside Tax Allocation Bonds, Merged Area Redevelopment Project, Series 2010A-1, 5.500%, 8/01/35 8/20 at 100.00 A San Jose Redevelopment Agency, California, Tax Allocation Bonds, Merged Area Redevelopment Project, Series 2003, 4.900%, 8/01/33 – FGIC Insured 2/15 at 100.00 AA– San Jose Redevelopment Agency, California, Tax Allocation Bonds, Merged Area Redevelopment Project, Series 2004A: 4.360%, 8/01/16 – NPFG Insured 2/15 at 100.00 AA– 4.440%, 8/01/17 – NPFG Insured 2/15 at 100.00 AA– San Jose Redevelopment Agency, California, Tax Allocation Bonds, Merged Area Redevelopment Project, Series 2005A, 5.000%, 8/01/27 – NPFG Insured 8/15 at 100.00 AA– San Jose Redevelopment Agency, California, Tax Allocation Bonds, Merged Area Redevelopment Project, Series 2006C: 5.000%, 8/01/24 – NPFG Insured 8/17 at 100.00 AA– 5.000%, 8/01/25 – NPFG Insured 8/17 at 100.00 AA– 64 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Tax Obligation/Limited (continued) San Jose Redevelopment Agency, California, Tax Allocation Bonds, Merged Area Redevelopment Project, Series 2006D: $ 5.000%, 8/01/19 – AMBAC Insured 8/17 at 100.00 BBB $ 5.000%, 8/01/21 – AMBAC Insured 8/17 at 100.00 BBB 5.000%, 8/01/23 – AMBAC Insured 8/17 at 100.00 BBB San Jose Redevelopment Agency, California, Tax Allocation Bonds, Merged Area Redevelopment Project, Series 2008B, 6.250%, 8/01/20 8/18 at 100.00 BBB San Marcos Public Facilities Authority, California, Tax Allocation Bonds, Project Areas 2 and 3, Series 2005C, 5.000%, 8/01/35 – AMBAC Insured 8/15 at 100.00 A– San Ramon Public Financing Authority, California, Tax Allocation Revenue Bonds, Series 2006A, 5.000%, 2/01/38 – AMBAC Insured 2/16 at 100.00 A– Santa Ana Community Redevelopment Agency, California, Tax Allocation Bonds, Merged Project Area, Series 2011A, 6.750%, 9/01/28 3/21 at 100.00 A+ Santa Ana Community Redevelopment Agency, Orange County, California, Tax Allocation Refunding Bonds, South Main Street Redevelopment, Series 2003B, 5.000%, 9/01/19 – FGIC Insured 9/14 at 100.00 AA– Santa Clara Redevelopment Agency, California, Tax Allocation Bonds, Bayshore North Project, Series 2003: 5.000%, 6/01/17 – NPFG Insured 12/14 at 100.00 AA– 5.000%, 6/01/20 – NPFG Insured 12/14 at 100.00 AA– 5.000%, 6/01/21 – NPFG Insured 12/14 at 100.00 AA– 5.000%, 6/01/23 – NPFG Insured 12/14 at 100.00 AA– Santa Cruz County Redevelopment Agency, California, Tax Allocation Bonds, Live Oak-Soquel Community Improvement Projects, Subordinate Lien Series 2000, 5.250%, 9/01/25 – AMBAC Insured 9/14 at 100.00 A Signal Hill Redevelopment Agency, California, Project 1 Tax Allocation Bonds, Series 2011, 7.000%, 10/01/26 4/21 at 100.00 N/R Temecula Public Financing Authority, California, Special Tax Bonds, Community Facilities District 03-02 Roripaugh, Series 2006: 5.450%, 9/01/26 9/14 at 102.00 N/R 5.500%, 9/01/36 9/14 at 102.00 N/R Temecula Redevelopment Agency, California, Redevelopment Project 1 Tax Allocation Housing Bonds Series 2011A, 7.000%, 8/01/39 8/21 at 100.00 A Temecula Valley Unified School District, Riverside County, California, Special Tax Bonds, Community Facilities District 2002-1 Improvement Area 1, Series 2012, 5.000%, 9/01/33 9/22 at 100.00 N/R Turlock Public Financing Authority, California, Tax Allocation Revenue Bonds, Series 2011, 7.500%, 9/01/39 3/21 at 100.00 BBB+ Union City Community Redevelopment Agency, California, Tax Allocation Revenue Bonds, Redevelopment Project, Subordinate Lien Series 2011, 6.875%, 12/01/33 12/21 at 100.00 A Ventura County Public Financing Authority, California, Lease Revenue Bonds Series 2013A, 5.000%, 11/01/38 11/22 at 100.00 AA+ Vernon Redevelopment Agency, California, Tax Allocation Bonds, Industrial Redevelopment Project, Series 2005, 5.000%, 9/01/35 – NPFG Insured 9/15 at 100.00 AA– Virgin Islands Public Finance Authority, Gross Receipts Taxes Loan Note, Refunding Series 2012A, 5.000%, 10/01/32 – AGM Insured No Opt. Call AA Washington Unified School District, Yolo County, California, Certificates of Participation, Series 2007, 5.125%, 8/01/37 – AMBAC Insured 8/17 at 100.00 A Westminster Redevelopment Agency, California, Tax Allocation Bonds, Commercial Redevelopment Project 1, Police Facility Subordinate Series 2009, 6.250%, 11/01/39 11/19 at 100.00 AA William S Hart School Financing Authority, California, Refunding Revenue Bonds, Series 2013, 5.000%, 9/01/34 9/23 at 100.00 A– Yorba Linda Redevelopment Agency, Orange County, California, Tax Allocation Revenue Bonds, Yorba Linda Redevelopment Project, Subordinate Lien Series 2011A: 6.000%, 9/01/26 9/21 at 100.00 A– 6.500%, 9/01/32 9/21 at 100.00 A– Total Tax Obligation/Limited Nuveen Investments 65 NAC Nuveen California Dividend Advantage Municipal Fund Portfolio of Investments (continued) August 31, 2014 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Transportation – 7.1% (4.9% of Total Investments) $ Bay Area Toll Authority, California, Revenue Bonds, San Francisco Bay Area Toll Bridge, Series 2012F-1, 5.000%, 4/01/30 No Opt. Call AA $ Foothill/Eastern Transportation Corridor Agency, California, Toll Road Revenue Bonds, Series 1995A, 5.000%, 1/01/35 – NPFG Insured 1/15 at 100.00 AA– Foothill/Eastern Transportation Corridor Agency, California, Toll Road Revenue Refunding Bonds, Junior Lien Series 2013C, 6.500%, 1/15/43 1/24 at 100.00 BB+ Foothill/Eastern Transportation Corridor Agency, California, Toll Road Revenue Refunding Bonds, Series 2013A: 5.750%, 1/15/46 1/24 at 100.00 BBB– 6.000%, 1/15/53 1/24 at 100.00 BBB– Los Angeles Department of Airports, California, Revenue Bonds, Los Angeles International Airport, Senior Lien Series 2010D, 5.000%, 5/15/40 (UB) (4) 5/20 at 100.00 AA Palm Springs Financing Authority, California, Palm Springs International Airport Revenue Bonds, Series 2006, 5.450%, 7/01/20 (Alternative Minimum Tax) 7/16 at 100.00 N/R Port of Oakland, California, Revenue Bonds, Refunding Series 2012P: 5.000%, 5/01/29 (Alternative Minimum Tax) No Opt. Call A+ 5.000%, 5/01/31 (Alternative Minimum Tax) No Opt. Call A+ Sacramento Regional Transit District, California, Farebox Revenue Bonds, Series 2012, 5.000%, 3/01/42 No Opt. Call A San Francisco Airports Commission, California, Special Facilities Lease Revenue Bonds, San Francisco International Airport, SFO Fuel Company LLC, Series 2000A, 6.125%, 1/01/27 – AGM Insured (Alternative Minimum Tax) 1/15 at 100.00 AA Total Transportation U.S. Guaranteed – 8.2% (5.6% of Total Investments) (7) Bay Area Toll Authority, California, Revenue Bonds, San Francisco Bay Area Toll Bridge, Series 2006F, 5.000%, 4/01/31 (Pre-refunded 4/01/16) (UB) 4/16 at 100.00 AA (7) Bay Area Toll Authority, California, Revenue Bonds, San Francisco Bay Area Toll Bridge, Tender Option Bond Trust 3211, 13.484%, 10/01/32 (Pre-refunded 4/01/18) (IF) 4/18 at 100.00 AA (7) 10 California Department of Water Resources, Water System Revenue Bonds, Central Valley Project, Series 2002X, 5.500%, 12/01/17 – FGIC Insured (ETM) No Opt. Call AAA California Infrastructure and Economic Development Bank, First Lien Revenue Bonds, San Francisco Bay Area Toll Bridge, Series 2003A, 5.000%, 7/01/23 – AGM Insured (ETM) No Opt. Call Aaa California Pollution Control Financing Authority, Solid Waste Disposal Revenue Bonds, North County Recycling Center, Series 1991A, 6.750%, 7/01/17 (ETM) 1/15 at 100.00 Aaa California State Public Works Board, Revenue Bonds, University of California – UC Davis Medical Center Tower II, Series 2004A, 5.000%, 11/01/23 (Pre-refunded 11/01/14) – NPFG Insured 11/14 at 100.00 Aaa California State Public Works Board, Lease Revenue Bonds, University of California Regents, Tender Option Bond Trust 1065, 9.261%, 3/01/33 (Pre-refunded 3/01/18) (IF) 3/18 at 100.00 Aaa California Statewide Community Development Authority, Revenue Bonds, Thomas Jefferson School of Law, Series 2005A, 4.875%, 10/01/31 (Pre-refunded 10/01/15) 10/15 at 100.00 N/R (7) Coachella Valley Unified School District, Riverside County, California, General Obligation Bonds, Series 2005A, 5.000%, 8/01/30 (Pre-refunded 8/01/15) – FGIC Insured 8/15 at 100.00 AA– (7) Contra Costa County, California, GNMA Mortgage-Backed Securities Program Home Mortgage Revenue Bonds, Series 1988, 8.250%, 6/01/21 (Alternative Minimum Tax) (ETM) No Opt. Call Aaa Folsom Cordova Unified School District, Sacramento County, California, General Obligation Bonds, School Facilities Improvement District 2, Series 2004B, 5.000%, 10/01/25 (Pre-refunded 10/01/14) – AGM Insured 10/14 at 100.00 AA (7) Metropolitan Water District of Southern California, Water Revenue Bonds, Series 2004B-3, 5.000%, 10/01/29 (Pre-refunded 10/01/14) – NPFG Insured 10/14 at 100.00 AAA Newport Beach, California, Revenue Bonds, Hoag Memorial Hospital Presbyterian, Series 2011A, 6.000%, 12/01/40 (Pre-refunded 12/01/21) 12/21 at 100.00 N/R (7) 66 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value U.S. Guaranteed (7) (continued) $ Orange County Water District, California, Revenue Certificates of Participation, Series 1999A, 5.375%, 8/15/29 (ETM) No Opt. Call N/R (7) $ Orange County Water District, California, Revenue Certificates of Participation, Series 2003B, 5.000%, 8/15/34 – NPFG Insured (ETM) No Opt. Call AAA Palm Springs Financing Authority, California, Lease Revenue Bonds, Convention Center Project, Refunding Series 2004A, 5.500%, 11/01/35 (Pre-refunded 11/01/14) – NPFG Insured 11/14 at 102.00 AA (7) Pomona, California, GNMA/FHLMC Collateralized Single Family Mortgage Revenue Refunding Bonds, Series 1990B, 7.500%, 8/01/23 (ETM) No Opt. Call Aaa Puerto Rico Public Finance Corporation, Commonwealth Appropriation Bonds, Series 2002E, 6.000%, 8/01/26 – AGC Insured (ETM) No Opt. Call AA+ (7) Rohnert Park Community Development Commission, California, Tax Allocation Bonds, Redevelopment Project Series 2007R, 5.000%, 8/01/37 – FGIC Insured (ETM) 8/17 at 100.00 AA– (7) Roseville Joint Union High School District, Placer County, California, General Obligation Bonds, Series 2006B, 5.000%, 8/01/27 (Pre-refunded 8/01/15) – FGIC Insured 8/15 at 100.00 AA (7) Sacramento City Unified School District, Sacramento County, California, General Obligation Bonds, Series 2005, 5.000%, 7/01/27 (Pre-refunded 7/01/15) – NPFG Insured 7/15 at 100.00 A1 (7) Sacramento County Sanitation Districts Financing Authority, California, Revenue Bonds, Series 2006, 5.000%, 12/01/31 (Pre-refunded 6/01/16) – FGIC Insured 6/16 at 100.00 AA (7) San Bernardino County, California, GNMA Mortgage-Backed Securities Program Single Family Home Mortgage Revenue Bonds, Series 1989A, 7.750%, 11/01/14 (Alternative Minimum Tax) (ETM) No Opt. Call Aaa San Mateo Union High School District, San Mateo County, California, Certificates of Participation, Phase 1, Series 2007A, 5.000%, 12/15/30 (Pre-refunded 12/15/17) – AMBAC Insured 12/17 at 100.00 N/R (7) Total U.S. Guaranteed Utilities – 4.7% (3.2% of Total Investments) Anaheim Public Financing Authority, California, Revenue Bonds, Electric Distribution System, Second Lien Series 2004, 5.250%, 10/01/21 – NPFG Insured 10/14 at 100.00 AA– California Statewide Community Development Authority, Certificates of Participation Refunding, Rio Bravo Fresno Project, Series 1999A, 6.500%, 12/01/18 12/14 at 100.00 N/R Long Beach Bond Finance Authority, California, Natural Gas Purchase Revenue Bonds, Series 2007A: 5.000%, 11/15/35 No Opt. Call A 5.500%, 11/15/37 No Opt. Call A Los Angeles Department of Water and Power, California, Power System Revenue Bonds, Series 2005A-1, 5.000%, 7/01/31 – AGM Insured (UB) 7/15 at 100.00 AA Los Angeles Department of Water and Power, California, Power System Revenue Bonds, Series 2012B, 5.000%, 7/01/43 7/22 at 100.00 AA– Los Angeles Department of Water and Power, California, Power System Revenue Bonds, Series 2013B, 5.000%, 7/01/28 7/23 at 100.00 AA– Los Angeles Department of Water and Power, California, Power System Revenue Bonds, Series 2014B, 5.000%, 7/01/43 1/24 at 100.00 AA– Los Angeles Department of Water and Power, California, Power System Revenue Bonds, Tender Option Bond Trust 3345, 18.063%, 7/01/20 (IF) (4) No Opt. Call AA– Merced Irrigation District, California, Electric System Revenue Bonds, Series 2005: 5.000%, 9/01/26 – SYNCORA GTY Insured 9/15 at 100.00 N/R 5.125%, 9/01/31 – SYNCORA GTY Insured 9/15 at 100.00 N/R 5.250%, 9/01/36 – SYNCORA GTY Insured 9/15 at 100.00 N/R Sacramento Municipal Utility District, California, Electric Revenue Bonds, Tender Option Bond Trust 1186, 17.235%, 8/15/41 (IF) (4) 8/23 at 100.00 AA– Southern California Public Power Authority, California, Revenue Bonds, Apex Power Project Series 2014A, 5.000%, 7/01/35 7/24 at 100.00 AA– Total Utilities Nuveen Investments 67 NAC Nuveen California Dividend Advantage Municipal Fund Portfolio of Investments (continued) August 31, 2014 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Water and Sewer – 12.7% (8.7% of Total Investments) Bay Area Water Supply and Conservation Agency, California, Revenue Bonds, Capital Cost Recovery Prepayment Program, Series 2013A: $ 5.000%, 10/01/28 4/23 at 100.00 AA– $ 5.000%, 10/01/29 4/23 at 100.00 AA– 5.000%, 10/01/30 4/23 at 100.00 AA– 5.000%, 10/01/34 4/23 at 100.00 AA– California Department of Water Resources, Water System Revenue Bonds, Central Valley Project, Series 2002X, 5.500%, 12/01/17 – FGIC Insured No Opt. Call AAA California Pollution Control Financing Authority, Water Furnishing Revenue Bonds, Poseidon Resources Channelside LP Desalination Project, Series 2012: 5.000%, 7/01/37 (Alternative Minimum Tax) No Opt. Call Baa3 5.000%, 11/21/45 (Alternative Minimum Tax) No Opt. Call Baa3 California Statewide Community Development Authority, Water and Wastewater Revenue Bonds, Pooled Financing Program, Series 2003A, 5.250%, 10/01/23 – AGM Insured 10/14 at 100.00 AA California Statewide Community Development Authority, Water and Wastewater Revenue Bonds, Pooled Financing Program, Series 2004A, 5.250%, 10/01/24 – AGM Insured 10/14 at 100.00 AA Central Basin Municipal Water District, California, Certificates of Participation, Tender Option Bond Trust 3152, 18.090%, 8/01/33 – AGM Insured (IF) 2/20 at 100.00 AA East Bay Municipal Utility District, Alameda and Contra Costa Counties, California, Water System Revenue Bonds, Series 2014C, 5.000%, 6/01/44 6/24 at 100.00 AAA East Valley Water District Financing Authority, California, Refunding Revenue Bonds, Series 2010, 5.000%, 10/01/40 10/20 at 100.00 AA– Eastern Municipal Water District, California, Water and Sewerage System Revenue Certificates of Participation, Tender Option Bond Trust 3220, 14.459%, 7/01/28 (IF) 7/18 at 100.00 AA+ El Centro Financing Authority, California, Water Revenue Bonds, Series 2006A, 4.750%, 10/01/31 – AGM Insured 10/16 at 100.00 AA Fortuna Public Finance Authority, California, Water Revenue Bonds, Series 2006, 5.000%, 10/01/36 – AGM Insured 10/16 at 100.00 AA Healdsburg Public Financing Authority, California, Wastewater Revenue Bonds, Series 2006, 5.000%, 4/01/36 – NPFG Insured 4/16 at 100.00 AA– Los Angeles Department of Water and Power, California, Waterworks Revenue Bonds, Series 2011A: 5.250%, 7/01/39 (UB) 1/21 at 100.00 AA 5.000%, 7/01/41 1/21 at 100.00 AA Los Angeles, California, Wastewater System Revenue Bonds, Subordinate Lien, Refunding Series 2013A, 5.000%, 6/01/35 6/23 at 100.00 AA Madera Irrigation District. California, Water Revenue Refunding Bonds, Series 2008, 5.500%, 1/01/38 1/18 at 100.00 A– Metropolitan Water District of Southern California, Waterworks Revenue Bonds, Tender Option Bond Trust 09-8B, 17.543%, 7/01/35 (IF) (4) 7/19 at 100.00 AAA Orange County Sanitation District, California, Certificates of Participation, Tender Option Bond Trust 11738, 17.947%, 8/01/29 (IF) 2/19 at 100.00 AAA Orange County Sanitation District, California, Certificates of Participation, Tender Option Bond Trust 3020, 17.794%, 2/01/35 (IF) (4) 2/19 at 100.00 AAA Pajaro Valley Water Management Agency, California, Revenue Certificates of Participation, Series 1999A, 5.750%, 3/01/29 – AMBAC Insured 9/14 at 100.00 BBB+ Placerville Public Financing Authority, California, Wastewater System Refinancing and Improvement Project Revenue Bonds, Series 2006, 5.000%, 9/01/34 – SYNCORA GTY Insured 9/16 at 100.00 N/R Sacramento County Sanitation Districts Financing Authority, California, Revenue Bonds, Sacramento Regional County Sanitation District, Series 2014A, 5.000%, 12/01/33 6/24 at 100.00 AA Sacramento County Sanitation Districts Financing Authority, California, Revenue Refunding Bonds, Series 2001, 5.500%, 12/01/20 – AMBAC Insured No Opt. Call AA 68 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Water and Sewer (continued) San Diego Public Facilities Financing Authority, California, Sewerage Revenue Bonds, Refunding Series 2010A: $ 5.250%, 5/15/25 5/20 at 100.00 AA $ 5.250%, 5/15/26 5/20 at 100.00 AA 5.250%, 5/15/27 5/20 at 100.00 AA 5.250%, 5/15/28 5/20 at 100.00 AA San Francisco City and County Public Utilities Commission, California, Water Revenue Bonds, Series 2011A, 5.000%, 11/01/41 (UB) 11/21 at 100.00 AA– San Francisco City and County Public Utilities Commission, California, Water Revenue Bonds, Tender Option Bond Trust 2013-4A: 18.028%, 11/01/28 (IF) 11/21 at 100.00 AA– 18.128%, 11/01/43 (IF) 5/22 at 100.00 AA– West Basin Municipal Water District, California, Certificates of Participation, Refunding Series 2008B, 5.000%, 8/01/28 – AGC Insured 8/18 at 100.00 AA Total Water and Sewer $ Total Long-Term Investments (cost $2,176,006,382) Nuveen Investments 69 NAC Nuveen California Dividend Advantage Municipal Fund Portfolio of Investments (continued) August 31, 2014 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value SHORT-TERM INVESTMENTS – 1.6% (1.1% of Total Investments) MUNICIPAL BONDS – 1.6% (1.1% of Total Investments) Health Care – 1.3% (0.9% of Total Investments) $ California Statewide Community Development Authority, Revenue Bonds, Daughters of Charity Health System, Series 2014A, 6.000%, 7/10/15 (5) No Opt. Call N/R $ California Statewide Community Development Authority, Revenue Bonds, Daughters of Charity Health System, Series 2014B, 6.000%, 7/10/15 (5) No Opt. Call N/R California Statewide Community Development Authority, Revenue Bonds, Daughters of Charity Health System, Series 2014C, 6.000%, 7/10/15 (5) No Opt. Call N/R Total Health Care Housing/Multifamily – 0.3%% (0.2% of Total Investments) Los Angeles Community Redevelopment Agency, California, Multifamily Housing Revenue Bonds, Wilshire Station Apartments, Variable Rate Demand Obligations, Tender Option Bond Trust 1178, 0.300%, 10/15/38 (8) 1/15 at 100.00 A-1 $ Total Short-Term Investments (cost $25,705,000) Total Investments (cost $2,201,711,382) – 145.8% Floating Rate Obligations – (6.0)% ) Variable Rate Demand Preferred Shares, at Liquidation Value – (41.7)% (9) ) Other Assets Less Liabilities – 1.9% Net Assets Applicable to Common Shares – 100% $ All percentages shown in the Portfolio of Investments are based on net assets applicable to common shares unless otherwise noted. Optional Call Provisions: Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings: Using the highest of Standard & Poor’s Group (“Standard & Poor’s”), Moody’s Investors Service, Inc. (“Moody’s”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Investment, or portion of investment, has been pledged to collateralize the net payment obligations for investments in inverse floating rate transactions. Investment valued at fair value using methods determined in good faith by, or at the discretion of, the Board. For fair value measurement disclosure purposes, investment categorized as Level 3. See Notes to Financial Statements, Note 2 – Investment Valuation and Fair Value Measurements for more information. At or subsequent to the end of the reporting period, this security is non-income producing. Non-income producing, in the case of a fixed-income security, generally denotes that the issuer has (1) defaulted on the payment of principal or interest, (2) is under the protection of the Federal Bankruptcy Court or (3) the Fund’s Adviser has concluded that the issue is not likely to meet its future interest payment obligations and has directed the Fund’s custodian to cease accruing additional income on the Fund’s records. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. Investment has a maturity of more than one year, but has variable rate and demand features which qualify it as a short-term investment. The rate disclosed is that in effect at the end of the reporting period. This rate changes periodically based on market conditions or a specified market index. Variable Rate Demand Preferred Shares, at Liquidation Value as a percentage of Total Investments is 28.6%. (ETM) Escrowed to maturity. (IF) Inverse floating rate investment. (UB) Underlying bond of an inverse floating rate trust reflected as a financing transaction. See Notes to Financial Statements, Note 3 – Portfolio Securities and Investments in Derivatives, Inverse Floating Rate Securities for more information. See accompanying notes to financial statements. 70 Nuveen Investments NVX Nuveen California Dividend Advantage Municipal Fund 2 Portfolio of Investments August 31, 2014 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value LONG-TERM INVESTMENTS – 130.9% (93.2% of Total Investments) MUNICIPAL BONDS – 130.9% (93.2% of Total Investments) Consumer Staples – 7.4% (5.2% of Total Investments) California County Tobacco Securitization Agency, Tobacco Settlement Asset-Backed Bonds, Los Angeles County Securitization Corporation, Series 2006A: $ 5.600%, 6/01/36 12/18 at 100.00 B+ $ 5.650%, 6/01/41 12/18 at 100.00 B+ California County Tobacco Securitization Agency, Tobacco Settlement Asset-Backed Bonds, Sonoma County Tobacco Securitization Corporation, Series 2005, 4.250%, 6/01/21 6/15 at 100.00 BB+ California County Tobacco Securitization Agency, Tobacco Settlement Asset-Backed Bonds, Stanislaus County Tobacco Funding Corporation, Series 2002A, 5.500%, 6/01/33 12/14 at 100.00 Baa1 Golden State Tobacco Securitization Corporation, California, Tobacco Settlement Asset-Backed Bonds, Series 2007A-1: 5.000%, 6/01/33 6/17 at 100.00 B 5.750%, 6/01/47 6/17 at 100.00 B Golden State Tobacco Securitization Corporation, California, Tobacco Settlement Asset-Backed Bonds, Series 2007A-2, 5.300%, 6/01/37 6/22 at 100.00 B Total Consumer Staples Education and Civic Organizations – 2.8% (2.0% of Total Investments) ABAG Finance Authority for Non-Profit Corporations, California, Revenue Bonds, The Jackson Laboratory, Series 2012, 5.000%, 7/01/37 7/22 at 100.00 A1 California Educational Facilities Authority, Revenue Bonds, University of the Pacific, Series 2006, 5.000%, 11/01/21 11/15 at 100.00 A2 California Municipal Finance Authority, Charter School Revenue Bonds, Rocketship Education – Multiple Projects, Series 2014A, 7.250%, 6/01/43 6/22 at 102.00 N/R California Municipal Finance Authority, Revenue Bonds, University of La Verne, Series 2010A, 6.250%, 6/01/40 6/20 at 100.00 Baa1 California Statewide Communities Development Authority, School Facility Revenue Bonds, Alliance College-Ready Public Schools, Series 2011A, 7.000%, 7/01/46 7/21 at 100.00 BBB– Total Education and Civic Organizations Health Care – 22.7% (16.2% of Total Investments) California Health Facilities Financing Authority, Revenue Bonds, Catholic Healthcare West, Series 2008J, 5.625%, 7/01/32 7/15 at 100.00 A California Health Facilities Financing Authority, Revenue Bonds, Lucile Salter Packard Children’s Hospital, Series 2014A, 5.000%, 8/15/43 8/24 at 100.00 AA California Health Facilities Financing Authority, Revenue Bonds, Providence Health & Services, Series 2014A, 5.000%, 10/01/38 10/24 at 100.00 AA California Health Facilities Financing Authority, Revenue Bonds, Providence Health & Services, Series 2014B, 5.000%, 10/01/44 10/24 at 100.00 AA California Health Facilities Financing Authority, Revenue Bonds, Rady Children’s Hospital – San Diego, Series 2011, 5.250%, 8/15/41 8/21 at 100.00 A1 California Health Facilities Financing Authority, Revenue Bonds, Sutter Health, Series 2007A, 5.250%, 11/15/46 11/16 at 100.00 AA– California Municipal Financing Authority, Certificates of Participation, Community Hospitals of Central California, Series 2007, 5.250%, 2/01/27 2/17 at 100.00 Baa1 California Statewide Communities Development Authority, Revenue Bonds, Adventist Health System West, Series 2005A, 5.000%, 3/01/35 3/15 at 100.00 A California Statewide Communities Development Authority, Revenue Bonds, Kaiser Permanente, Series 2012A, 5.000%, 4/01/42 4/22 at 100.00 A+ Nuveen Investments 71 NVX Nuveen California Dividend Advantage Municipal Fund 2 Portfolio of Investments (continued) August 31, 2014 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Health Care (continued) $ California Statewide Communities Development Authority, Revenue Bonds, ValleyCare Health System, Series 2007A, 5.125%, 7/15/31 7/17 at 100.00 N/R $ California Statewide Community Development Authority, Revenue Bonds, Daughters of Charity Health System, Series 2005A, 5.250%, 7/01/35 (4) 7/15 at 100.00 B– California Statewide Community Development Authority, Revenue Bonds, Kaiser Permanente System, Series 2001C, 5.250%, 8/01/31 8/16 at 100.00 A+ California Statewide Community Development Authority, Revenue Bonds, Sutter Health, Series 2004D, 5.050%, 8/15/38 – AGM Insured 8/18 at 100.00 AA California Statewide Community Development Authority, Revenue Bonds, Sutter Health, Series 2005A, 5.000%, 11/15/43 11/15 at 100.00 AA– Loma Linda, California, Hospital Revenue Bonds, Loma Linda University Medical Center, Series 2008A, 8.250%, 12/01/38 12/17 at 100.00 BBB Madera County, California, Certificates of Participation, Children’s Hospital Central California, Series 2010, 5.375%, 3/15/36 3/20 at 100.00 A+ Oak Valley Hospital District, Stanislaus County, California, Revenue Bonds, Series 2010A, 6.500%, 11/01/29 11/20 at 100.00 BB Palomar Pomerado Health Care District, California, Certificates of Participation, Series 2009, 6.625%, 11/01/29 11/19 at 100.00 Ba1 Palomar Pomerado Health Care District, California, Certificates of Participation, Series 2010, 6.000%, 11/01/41 11/20 at 100.00 Ba1 Rancho Mirage Joint Powers Financing Authority, California, Revenue Bonds, Eisenhower Medical Center, Series 2007A, 5.000%, 7/01/38 7/17 at 100.00 Baa2 San Buenaventura, California, Revenue Bonds, Community Memorial Health System, Series 2011, 7.500%, 12/01/41 12/21 at 100.00 BB Total Health Care Housing/Multifamily – 1.5% (1.1% of Total Investments) California Municipal Finance Authority, Mobile Home Park Revenue Bonds, Caritas Projects Series 2010A, 6.400%, 8/15/45 8/20 at 100.00 BBB California Municipal Finance Authority, Mobile Home Park Revenue Bonds, Caritas Projects Series 2012A, 5.500%, 8/15/47 8/22 at 100.00 BBB California Municipal Finance Authority, Mobile Home Park Revenue Bonds, Caritas Projects Series 2012B, 7.250%, 8/15/47 8/22 at 100.00 A1 California Municipal Finance Authority, Mobile Home Park Senior Revenue Bonds, Caritas Affordable Housing, Inc. Projects, Series 2014A: 80 5.250%, 8/15/39 8/24 at 100.00 BBB 5.250%, 8/15/49 8/24 at 100.00 BBB Independent Cities Lease Finance Authority, California, Mobile Home Park Revenue Bonds, San Juan Mobile Estates, Series 2006B, 5.850%, 5/15/41 5/16 at 100.00 N/R Total Housing/Multifamily Housing/Single Family – 3.2% (2.3% of Total Investments) California Housing Finance Agency, California, Home Mortgage Revenue Bonds, Series 2006M, 4.650%, 8/01/31 (Alternative Minimum Tax) 2/16 at 100.00 A– California Housing Finance Agency, California, Home Mortgage Revenue Bonds, Series 2007G, 5.050%, 2/01/29 (Alternative Minimum Tax) 2/17 at 100.00 A– 85 California Housing Finance Agency, Home Mortgage Revenue Bonds, Series 2006H, 5.750%, 8/01/30 – FGIC Insured (Alternative Minimum Tax) 2/16 at 100.00 A– Total Housing/Single Family Industrials – 0.0% (0.0% of Total Investments) California Statewide Communities Development Authority, Revenue Bonds, EnerTech Regional Biosolids Project, Series 2007A, 5.500%, 12/01/33 (Alternative Minimum Tax) (5) No Opt. Call D 72 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Tax Obligation/General – 31.5% (22.4% of Total Investments) $ Alhambra Unified School District, Los Angeles County, California, General Obligation Bonds, Refunding Series 2012A, 5.000%, 8/01/29 – AGM Insured 8/22 at 100.00 Aa3 $ California State, General Obligation Bonds, Series 2006CD, 4.600%, 12/01/32 (Alternative Minimum Tax) 12/15 at 100.00 AA California State, General Obligation Bonds, Various Purpose Series 2009, 6.000%, 4/01/38 4/19 at 100.00 Aa3 California State, General Obligation Bonds, Various Purpose Series 2010: 6.000%, 3/01/33 3/20 at 100.00 Aa3 5.250%, 11/01/40 11/20 at 100.00 Aa3 California State, General Obligation Bonds, Various Purpose Series 2011: 5.250%, 10/01/28 No Opt. Call Aa3 5.000%, 9/01/41 9/21 at 100.00 Aa3 5.000%, 10/01/41 10/21 at 100.00 Aa3 California State, General Obligation Bonds, Various Purpose Series 2013: 5.000%, 2/01/43 No Opt. Call Aa3 5.000%, 11/01/43 11/23 at 100.00 Aa3 California State, General Obligation Bonds, Various Purpose Series 2014, 5.000%, 5/01/32 5/24 at 100.00 Aa3 Desert Community College District, Riverside County, California, General Obligation Bonds, Election 2004 Series 2007C, 0.000%, 8/01/46 – AGM Insured No Opt. Call AA Los Angeles Unified School District, Los Angeles County, California, General Obligation Bonds, Series 2009D, 5.000%, 7/01/27 7/19 at 100.00 Aa2 New Haven Unified School District, Alameda County, California, General Obligation Bonds, Series 2004A, 0.000%, 8/01/24 – NPFG Insured No Opt. Call AA– Palomar Pomerado Health, California, General Obligation Bonds, Election of 2004, Series 2007A, 5.000%, 8/01/32 – NPFG Insured 8/17 at 100.00 AA– Puerto Rico, General Obligation and Public Improvement Bonds, Series 2002A, 5.500%, 7/01/20 – NPFG Insured No Opt. Call AA– Southwestern Community College District, San Diego County, California, General Obligation Bonds, Election of 2008, Series 2011C, 5.250%, 8/01/36 8/21 at 100.00 Aa2 Yuba Community College District, California, General Obligation Bonds, Election 2006 Series 2011C, 5.250%, 8/01/47 8/21 at 100.00 Aa2 Total Tax Obligation/General Tax Obligation/Limited – 24.6% (17.5% of Total Investments) Beaumont Financing Authority, California, Local Agency Revenue Bonds, Series 2004D: 5.500%, 9/01/24 9/14 at 102.00 N/R 5.800%, 9/01/35 9/14 at 102.00 N/R California State Public Works Board, Lease Revenue Bonds, Department of Corrections & Rehabilitation, Various Correctional Facilities Series 2013F, 5.250%, 9/01/31 9/23 at 100.00 A1 California State Public Works Board, Lease Revenue Bonds, Various Capital Projects, Series 2012G, 5.000%, 11/01/37 11/22 at 100.00 A1 Capistrano Unified School District, Orange County, California, Special Tax Bonds, Community Facilities District 98-2, Series 2005, 5.000%, 9/01/24 – FGIC Insured 9/15 at 100.00 AA– Escondido Joint Powers Financing Authority, California, Revenue Bonds, Water System Financing, Series 2012, 5.000%, 9/01/41 3/22 at 100.00 AA– Fontana Redevelopment Agency, San Bernardino County, California, Tax Allocation Bonds, Jurupa Hills Redevelopment Project, Refunding Series 1997A, 5.500%, 10/01/27 10/14 at 100.00 A– Golden State Tobacco Securitization Corporation, California, Enhanced Tobacco Settlement Asset-Backed Revenue Bonds, Series 2005A: 5.000%, 6/01/45 6/15 at 100.00 A1 5.000%, 6/01/45 – AGM Insured 6/15 at 100.00 AA Hawthorne Community Redevelopment Agency, California, Project Area 2 Tax Allocation Bonds, Series 2006, 5.250%, 9/01/36 – SYNCORA GTY Insured 9/16 at 100.00 N/R Nuveen Investments 73 NVX Nuveen California Dividend Advantage Municipal Fund 2 Portfolio of Investments (continued) August 31, 2014 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Tax Obligation/Limited (continued) $ Hesperia Unified School District, San Bernardino County, California, Certificates of Participation, Capital Improvement, Series 2007, 5.000%, 2/01/41 – AMBAC Insured 2/17 at 100.00 A– $ Hesperia Unified School District, San Bernardino County, California, Certificates of Participation, Series 2013A, 5.000%, 2/01/38 – BAM Insured 2/23 at 100.00 AA Inglewood Redevelopment Agency, California, Tax Allocation Bonds, Merged Redevelopment Project, Subordinate Lien Series 2007A-1, 5.000%, 5/01/23 – AMBAC Insured 5/17 at 100.00 BBB+ Irvine Unified School District, California, Special Tax Bonds, Community Facilities District Series 2006A: 5.000%, 9/01/26 9/16 at 100.00 N/R 5.125%, 9/01/36 9/16 at 100.00 N/R Lammersville School District, San Joaquin County, California, Special Tax Bonds, Community Facilities District 2002 Mountain House, Series 2006, 5.125%, 9/01/35 9/16 at 100.00 N/R Los Angeles Community Redevelopment Agency, California, Lease Revenue Bonds, Manchester Social Services Project, Series 2005, 5.000%, 9/01/37 – AMBAC Insured 9/15 at 100.00 A1 Los Angeles County Public Works Financing Authority, California, Lease Revenue Bonds, Multiple Capital Facilities Project II, Series 2012, 5.000%, 8/01/42 No Opt. Call AA Lynwood Redevelopment Agency, California, Project A Revenue Bonds, Subordinate Lien Series 2011A, 7.000%, 9/01/31 9/21 at 100.00 A– National City Community Development Commission, California, Tax Allocation Bonds, National City Redevelopment Project, Series 2011, 6.500%, 8/01/24 8/21 at 100.00 A– North Natomas Community Facilities District 4, Sacramento, California, Special Tax Bonds, Series 2006D, 5.000%, 9/01/33 9/14 at 102.00 N/R Novato Redevelopment Agency, California, Tax Allocation Bonds, Hamilton Field Redevelopment Project, Series 2011, 6.750%, 9/01/40 9/21 at 100.00 BBB+ Patterson Public Finance Authority, California, Revenue Bonds, Community Facilities District 2001-1, Senior Series 2013A: 5.250%, 9/01/30 9/23 at 100.00 N/R 5.750%, 9/01/39 9/23 at 100.00 N/R Patterson Public Finance Authority, California, Revenue Bonds, Community Facilities District 2001-1, Subordinate Lien Series 2013B, 5.875%, 9/01/39 9/23 at 100.00 N/R Perris Union High School District Financing Authority, Riverside County, California, Revenue Bonds, Series 2011: 6.000%, 9/01/33 9/14 at 103.00 N/R 6.125%, 9/01/41 9/14 at 103.00 N/R Pittsburg Redevelopment Agency, California, Tax Allocation Bonds, Los Medanos Community Development Project, Refunding Series 2008A, 6.500%, 9/01/28 9/18 at 100.00 BBB– Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, Series 2007A, 0.000%, 8/01/45 – NPFG Insured No Opt. Call AA– Rancho Santa Fe CSD Financing Authority, California, Revenue Bonds, Superior Lien Series 2011A, 5.750%, 9/01/30 9/21 at 100.00 BBB+ Riverside County Redevelopment Agency, California, Tax Allocation Bonds, Jurupa Valley Project Area, Series 2011B, 6.500%, 10/01/25 10/21 at 100.00 A– San Buenaventura Redevelopment Agency, California, Merged Project Areas Tax Allocation Bonds, Series 2008: 7.750%, 8/01/28 8/16 at 102.00 A 8.000%, 8/01/38 8/16 at 102.00 A San Diego, California, Special Tax Community Facilities District 4 Black Mountain Ranch Villages Bonds, Series 2008A, 6.000%, 9/01/37 9/14 at 103.00 N/R San Francisco City and County Redevelopment Agency Successor Agency, California, Special Tax Bonds, Community Facilities District 7, Hunters Point Shipyard Phase One Improvements, Refunding Series 2014, 5.000%, 8/01/39 No Opt. Call N/R 80 San Francisco Redevelopment Finance Authority, California, Tax Allocation Revenue Bonds, Mission Bay North Redevelopment Project, Series 2011C, 6.750%, 8/01/41 2/21 at 100.00 A– 74 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Tax Obligation/Limited (continued) San Francisco Redevelopment Financing Authority, California, Tax Allocation Revenue Bonds, Mission Bay South Redevelopment Project, Series 2011D: $ 85 7.000%, 8/01/33 2/21 at 100.00 BBB+ $ 7.000%, 8/01/41 2/21 at 100.00 BBB+ San Jose Redevelopment Agency, California, Tax Allocation Bonds, Merged Area Redevelopment Project, Series 2006C: 5.000%, 8/01/24 – NPFG Insured 8/17 at 100.00 AA– 5.000%, 8/01/25 – NPFG Insured 8/17 at 100.00 AA– San Jose Redevelopment Agency, California, Tax Allocation Bonds, Merged Area Redevelopment Project, Series 2006D, 5.000%, 8/01/23 – AMBAC Insured 8/17 at 100.00 BBB San Marcos Public Facilities Authority, California, Tax Allocation Bonds, Project Areas 2 and 3, Series 2005C, 5.000%, 8/01/35 – AMBAC Insured 8/15 at 100.00 A– Signal Hill Redevelopment Agency, California, Project 1 Tax Allocation Bonds, Series 2011, 7.000%, 10/01/26 4/21 at 100.00 N/R Temecula Public Financing Authority, California, Special Tax Bonds, Community Facilities District 03-02 Roripaugh, Series 2006, 5.500%, 9/01/36 9/14 at 102.00 N/R Ventura County Public Financing Authority, California, Lease Revenue Bonds Series 2013A, 5.000%, 11/01/38 11/22 at 100.00 AA+ Yorba Linda Redevelopment Agency, Orange County, California, Tax Allocation Revenue Bonds, Yorba Linda Redevelopment Project, Subordinate Lien Series 2011A, 6.500%, 9/01/32 9/21 at 100.00 A– Total Tax Obligation/Limited Transportation – 8.3% (5.9% of Total Investments) Bay Area Toll Authority, California, Revenue Bonds, San Francisco Bay Area Toll Bridge, Series 2013S-4, 5.250%, 4/01/48 4/23 at 100.00 A+ Foothill/Eastern Transportation Corridor Agency, California, Toll Road Revenue Refunding Bonds, Junior Lien Series 2013C, 6.500%, 1/15/43 1/24 at 100.00 BB+ Foothill/Eastern Transportation Corridor Agency, California, Toll Road Revenue Refunding Bonds, Series 2013A: 5.750%, 1/15/46 1/24 at 100.00 BBB– 6.000%, 1/15/53 1/24 at 100.00 BBB– Port of Oakland, California, Revenue Bonds, Refunding Series 2012P: 5.000%, 5/01/29 (Alternative Minimum Tax) No Opt. Call A+ 5.000%, 5/01/31 (Alternative Minimum Tax) No Opt. Call A+ Total Transportation U.S. Guaranteed – 6.4% (4.6% of Total Investments) (6) Bay Area Toll Authority, California, Revenue Bonds, San Francisco Bay Area Toll Bridge, Series 2006F, 5.000%, 4/01/31 (Pre-refunded 4/01/16) (UB) 4/16 at 100.00 AA (6) Bay Area Toll Authority, California, Revenue Bonds, San Francisco Bay Area Toll Bridge, Tender Option Bond Trust 3211, 13.484%, 10/01/32 (Pre-refunded 4/01/18) (IF) 4/18 at 100.00 AA (6) California Statewide Community Development Authority, Revenue Bonds, Thomas Jefferson School of Law, Series 2005A, 4.875%, 10/01/31 (Pre-refunded 10/01/15) 10/15 at 100.00 N/R (6) California State Public Works Board, Lease Revenue Bonds, University of California Regents, Tender Option Bond Trust 1065, 9.261%, 3/01/33 (Pre-refunded 3/01/18) (IF) 3/18 at 100.00 Aaa Puerto Rico Public Finance Corporation, Commonwealth Appropriation Bonds, Series 2002E, 6.000%, 8/01/26 (ETM) No Opt. Call BB– (6) Roseville Joint Union High School District, Placer County, California, General Obligation Bonds, Series 2006B, 5.000%, 8/01/27 (Pre-refunded 8/01/15) – FGIC Insured 8/15 at 100.00 AA (6) Sacramento County Sanitation Districts Financing Authority, California, Revenue Bonds, Series 2006, 5.000%, 12/01/31 (Pre-refunded 6/01/16) – FGIC Insured 6/16 at 100.00 AA (6) San Mateo Union High School District, San Mateo County, California, Certificates of Participation, Phase 1, Series 2007A, 5.000%, 12/15/30 (Pre-refunded 12/15/17) – AMBAC Insured 12/17 at 100.00 N/R (6) Nuveen Investments 75 NVX Nuveen California Dividend Advantage Municipal Fund 2 Portfolio of Investments (continued) August 31, 2014 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value U.S. Guaranteed (6) (continued) $ University of California, Limited Project Revenue Bonds, Series 2007D, 5.000%, 5/15/41 (Pre-refunded 5/15/16) – FGIC Insured 5/16 at 101.00 AA– (6) $ Total U.S. Guaranteed Utilities – 14.2% (10.1% of Total Investments) Anaheim Public Financing Authority, California, Revenue Bonds, Electric Distribution System, Second Lien Series 2004, 5.250%, 10/01/21 – NPFG Insured 10/14 at 100.00 AA– Long Beach Bond Finance Authority, California, Natural Gas Purchase Revenue Bonds, Series 2007A, 5.000%, 11/15/35 No Opt. Call A Los Angeles Department of Water and Power, California, Power System Revenue Bonds, Series 2005A-1, 5.000%, 7/01/31 – AGM Insured 7/15 at 100.00 AA Los Angeles Department of Water and Power, California, Power System Revenue Bonds, Series 2012B, 5.000%, 7/01/43 7/22 at 100.00 AA– Merced Irrigation District, California, Electric System Revenue Bonds, Series 2005: 5.125%, 9/01/31 – SYNCORA GTY Insured 9/15 at 100.00 N/R 5.250%, 9/01/36 – SYNCORA GTY Insured 9/15 at 100.00 N/R Southern California Public Power Authority, California, Revenue Bonds, Apex Power Project Series 2014A, 5.000%, 7/01/38 7/24 at 100.00 AA– Southern California Public Power Authority, Natural Gas Project 1 Revenue Bonds, Series 2007A, 5.000%, 11/01/33 No Opt. Call A Total Utilities Water and Sewer – 8.3% (5.9% of Total Investments) Bay Area Water Supply and Conservation Agency, California, Revenue Bonds, Capital Cost Recovery Prepayment Program, Series 2013A, 5.000%, 10/01/28 4/23 at 100.00 AA– California Pollution Control Financing Authority, Water Furnishing Revenue Bonds, Poseidon Resources Channelside LP Desalination Project, Series 2012, 5.000%, 11/21/45 (Alternative Minimum Tax) No Opt. Call Baa3 Castaic Lake Water Agency, California, Certificates of Participation, Series 2006C, 5.000%, 8/01/36 – NPFG Insured 8/16 at 100.00 AA– Healdsburg Public Financing Authority, California, Wastewater Revenue Bonds, Series 2006, 5.000%, 4/01/36 – NPFG Insured 4/16 at 100.00 AA– Metropolitan Water District of Southern California, Waterworks Revenue Bonds, Tender Option Bond Trust 09-8B, 17.543%, 7/01/35 (IF) (7) 7/19 at 100.00 AAA Sacramento, California, Wastewater Revenue Bonds, Series 2013, 5.000%, 9/01/42 9/23 at 100.00 AA Total Water and Sewer $ Total Long-Term Investments (cost $276,132,760) 76 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value SHORT-TERM INVESTMENTS – 9.5% (6.8% of Total Investments) MUNICIPAL BONDS – 9.5% (6.8% of Total Investments) Health Care – 0.7% (0.5% of Total Investments) $ California Statewide Community Development Authority, Revenue Bonds, Daughters of Charity Health System, Series 2014A, 6.000%, 7/10/15 (4) No Opt. Call N/R $ California Statewide Community Development Authority, Revenue Bonds, Daughters of Charity Health System, Series 2014B, 6.000%, 7/10/15 (4) No Opt. Call N/R California Statewide Community Development Authority, Revenue Bonds, Daughters of Charity Health System, Series 2014C, 6.000%, 7/10/15 (4) No Opt. Call N/R Total Health Care Housing/Multifamily – 8.8% (6.3% of Total Investments) Los Angeles Community Redevelopment Agency, California, Multifamily Housing Revenue Bonds, Wilshire Station Apartments, Variable Rate Demand Obligations, Tender Option Bond Trust 1178, 0.300%, 10/15/38 (8) 1/15 at 100.00 A-1 $ Total Short-Term Investments (cost $21,645,000) Total Investments (cost $297,777,760) – 140.4% Floating Rate Obligations – (0.4)% ) Variable Rate Demand Preferred Shares, at Liquidation Value – (42.9)% (9) ) Other Assets Less Liabilities – 2.9% Net Assets Applicable to Common Shares – 100% $ All percentages shown in the Portfolio of Investments are based on net assets applicable to common shares unless otherwise noted. Optional Call Provisions: Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings: Using the highest of Standard & Poor’s Group (“Standard & Poor’s”), Moody’s Investors Service, Inc. (“Moody’s”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Investment valued at fair value using methods determined in good faith by, or at the discretion of, the Board. For fair value measurement disclosure purposes, investment categorized as Level 3. See Notes to Financial Statements, Note 2 – Investment Valuation and Fair Value Measurements for more information. At or subsequent to the end of the reporting period, this security is non-income producing. Non-income producing, in the case of a fixed-income security, generally denotes that the issuer has (1) defaulted on the payment of principal or interest, (2) is under the protection of the Federal Bankruptcy Court or (3) the Fund’s Adviser has concluded that the issue is not likely to meet its future interest payment obligations and has directed the Fund’s custodian to cease accruing additional income on the Fund’s records. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. Investment, or portion of investment, has been pledged to collateralize the net payment obligations for investments in inverse floating rate transactions. Investment has a maturity of more than one year, but has variable rate and demand features which qualify it as a short-term investment. The rate disclosed is that in effect at the end of the reporting period. This rate changes periodically based on market conditions or a specified market index. Variable Rate Demand Preferred Shares, at Liquidation Value as a percentage of Total Investments is 30.6%. (ETM) Escrowed to maturity. (IF) Inverse floating rate investment. (UB) Underlying bond of an inverse floating rate trust reflected as a financing transaction. See Notes to Financial Statements, Note 3 – Portfolio Securities and Investments in Derivatives, Inverse Floating Rate Securities for more information. See accompanying notes to financial statements. Nuveen Investments 77 NZH Nuveen California Dividend Advantage Municipal Fund 3 Portfolio of Investments August 31, 2014 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value LONG-TERM INVESTMENTS – 138.1% (96.1% of Total Investments) MUNICIPAL BONDS – 138.1% (96.1% of Total Investments) Consumer Staples – 7.7% (5.3% of Total Investments) $ California County Tobacco Securitization Agency, Tobacco Settlement Asset-Backed Bonds, Los Angeles County Securitization Corporation, Series 2006A, 5.650%, 6/01/41 12/18 at 100.00 B+ $ California County Tobacco Securitization Agency, Tobacco Settlement Asset-Backed Bonds, Sonoma County Tobacco Securitization Corporation, Series 2005, 4.250%, 6/01/21 6/15 at 100.00 BB+ Golden State Tobacco Securitization Corporation, California, Tobacco Settlement Asset-Backed Bonds, Series 2007A-1: 5.000%, 6/01/33 6/17 at 100.00 B 5.750%, 6/01/47 6/17 at 100.00 B Golden State Tobacco Securitization Corporation, California, Tobacco Settlement Asset-Backed Bonds, Series 2007A-2, 5.300%, 6/01/37 6/22 at 100.00 B Total Consumer Staples Education and Civic Organizations – 5.0% (3.5% of Total Investments) California Educational Facilities Authority, Revenue Bonds, University of Redlands, Series 2005A, 5.000%, 10/01/35 10/15 at 100.00 A3 California Educational Facilities Authority, Revenue Bonds, University of San Francisco, Series 2011, 6.125%, 10/01/36 10/21 at 100.00 A2 California Educational Facilities Authority, Revenue Bonds, University of the Pacific, Series 2006: 5.000%, 11/01/21 11/15 at 100.00 A2 5.000%, 11/01/30 11/15 at 100.00 A2 California Municipal Finance Authority, Charter School Revenue Bonds, Rocketship Education – Multiple Projects, Series 2014A, 7.250%, 6/01/43 6/22 at 102.00 N/R California Statewide Communities Development Authority, School Facility Revenue Bonds, Alliance College-Ready Public Schools, Series 2011A, 7.000%, 7/01/46 7/21 at 100.00 BBB– San Diego County, California, Certificates of Participation, Burnham Institute, Series 2006, 5.000%, 9/01/34 9/15 at 102.00 Baa1 University of California, General Revenue Bonds, Series 2013AF, 5.000%, 5/15/29 5/23 at 100.00 AA University of California, General Revenue Bonds, Series 2013AI, 5.000%, 5/15/38 5/23 at 100.00 AA Total Education and Civic Organizations Health Care – 28.3% (19.7% of Total Investments) California Health Facilities Financing Authority, Revenue Bonds, Catholic Healthcare West, Series 2008J, 5.625%, 7/01/32 7/15 at 100.00 A California Health Facilities Financing Authority, Revenue Bonds, Lucile Salter Packard Children’s Hospital, Series 2014A, 5.000%, 8/15/43 8/24 at 100.00 AA California Health Facilities Financing Authority, Revenue Bonds, Providence Health & Services, Series 2014A, 5.000%, 10/01/38 10/24 at 100.00 AA California Health Facilities Financing Authority, Revenue Bonds, Providence Health & Services, Series 2014B, 5.000%, 10/01/44 10/24 at 100.00 AA California Health Facilities Financing Authority, Revenue Bonds, Rady Children’s Hospital – San Diego, Series 2011, 5.250%, 8/15/41 8/21 at 100.00 A1 California Health Facilities Financing Authority, Revenue Bonds, Saint Joseph Health System, Series 2009A, 5.750%, 7/01/39 7/19 at 100.00 AA– California Health Facilities Financing Authority, Revenue Bonds, Sutter Health, Series 2011B, 6.000%, 8/15/42 8/20 at 100.00 AA– California Health Facilities Financing Authority, Revenue Bonds, Sutter Health, Tender Option Bonds Trust 3765, 18.913%, 5/15/39 (IF) (4) 11/16 at 100.00 AA– 78 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Health Care (continued) $ California Statewide Communities Development Authority, Revenue Bonds, Adventist Health System West, Series 2005A, 5.000%, 3/01/35 3/15 at 100.00 A $ California Statewide Communities Development Authority, Revenue Bonds, Adventist Health System West, Series 2007B, 5.000%, 3/01/37 – AGC Insured 3/18 at 100.00 AA California Statewide Communities Development Authority, Revenue Bonds, Kaiser Permanente, Series 2012A, 5.000%, 4/01/42 4/22 at 100.00 A+ California Statewide Communities Development Authority, Revenue Bonds, Saint Joseph Health System, Trust 2554, 18.294%, 7/01/47 – AGM Insured (IF) 7/18 at 100.00 AA California Statewide Communities Development Authority, Revenue Bonds, Sutter Health, Series 2011A, 6.000%, 8/15/42 8/20 at 100.00 AA– California Statewide Communities Development Authority, Revenue Bonds, ValleyCare Health System, Series 2007A, 5.125%, 7/15/31 7/17 at 100.00 N/R California Statewide Community Development Authority, Insured Health Facility Revenue Bonds, Catholic Healthcare West, Series 2008K, 5.500%, 7/01/41 – AGC Insured 7/17 at 100.00 AA California Statewide Community Development Authority, Revenue Bonds, Daughters of Charity Health System, Series 2005A, 5.250%, 7/01/35 (5) 7/15 at 100.00 B– California Statewide Community Development Authority, Revenue Bonds, Kaiser Permanente System, Series 2001C, 5.250%, 8/01/31 8/16 at 100.00 A+ California Statewide Community Development Authority, Revenue Bonds, St. Joseph Health System, Series 2007A, 5.750%, 7/01/47 – FGIC Insured 7/18 at 100.00 AA– California Statewide Community Development Authority, Revenue Bonds, Sutter Health, Tender Option Bond Trust 3102, 18.795%, 11/15/46 (IF) (4) 11/16 at 100.00 AA– Loma Linda, California, Hospital Revenue Bonds, Loma Linda University Medical Center, Series 2008A, 8.250%, 12/01/38 12/17 at 100.00 BBB Marysville, California, Revenue Bonds, The Fremont-Rideout Health Group, Series 2011, 5.250%, 1/01/42 1/21 at 100.00 A Oak Valley Hospital District, Stanislaus County, California, Revenue Bonds, Series 2010A, 6.500%, 11/01/29 11/20 at 100.00 BB Palomar Pomerado Health Care District, California, Certificates of Participation, Series 2009, 6.750%, 11/01/39 11/19 at 100.00 Ba1 Palomar Pomerado Health Care District, California, Certificates of Participation, Series 2010, 6.000%, 11/01/41 11/20 at 100.00 Ba1 Rancho Mirage Joint Powers Financing Authority, California, Revenue Bonds, Eisenhower Medical Center, Series 2007A, 5.000%, 7/01/38 7/17 at 100.00 Baa2 San Buenaventura, California, Revenue Bonds, Community Memorial Health System, Series 2011, 7.500%, 12/01/41 12/21 at 100.00 BB The Regents of the University of California, Medical Center Pooled Revenue Bonds, Series 2013J, 5.250%, 5/15/31 5/23 at 100.00 AA– Total Health Care Housing/Multifamily – 1.5% (1.1% of Total Investments) California Municipal Finance Authority, Mobile Home Park Revenue Bonds, Caritas Projects Series 2010A, 6.400%, 8/15/45 8/20 at 100.00 BBB California Municipal Finance Authority, Mobile Home Park Revenue Bonds, Caritas Projects Series 2012A, 5.500%, 8/15/47 8/22 at 100.00 BBB California Municipal Finance Authority, Mobile Home Park Senior Revenue Bonds, Caritas Affordable Housing, Inc. Projects, Series 2014A: 5.250%, 8/15/39 8/24 at 100.00 BBB 5.250%, 8/15/49 8/24 at 100.00 BBB Independent Cities Lease Finance Authority, California, Mobile Home Park Revenue Bonds, San Juan Mobile Estates, Series 2006B, 5.850%, 5/15/41 5/16 at 100.00 N/R Total Housing/Multifamily Nuveen Investments 79 NZH Nuveen California Dividend Advantage Municipal Fund 3 Portfolio of Investments (continued) August 31, 2014 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Housing/Single Family – 4.1% (2.9% of Total Investments) California Housing Finance Agency, California, Home Mortgage Revenue Bonds, Tender Option Bond Trust 3206: $ 9.201%, 8/01/25 (Alternative Minimum Tax) (IF) 2/16 at 100.00 A– $ 9.574%, 2/01/29 (Alternative Minimum Tax) (IF) 2/17 at 100.00 A– California Housing Finance Agency, Home Mortgage Revenue Bonds, Series 2006H, 5.750%, 8/01/30 – FGIC Insured (Alternative Minimum Tax) 2/16 at 100.00 A– Total Housing/Single Family Industrials – 1.5% (1.1% of Total Investments) California Pollution Control Financing Authority, Solid Waste Disposal Revenue Bonds, Waste Management Inc., Series 2005C, 5.125%, 11/01/23 (Alternative Minimum Tax) 11/15 at 101.00 A– California Statewide Communities Development Authority, Revenue Bonds, EnerTech Regional Biosolids Project, Series 2007A, 5.500%, 12/01/33 (Alternative Minimum Tax) (6) No Opt. Call D Total Industrials Long-Term Care – 1.2% (0.8% of Total Investments) California Health Facilities Financing Authority, Insured Senior Living Revenue Bonds, Aldersly Project, Series 2002A: 5.125%, 3/01/22 9/14 at 100.00 A 5.250%, 3/01/32 9/14 at 100.00 A California Municipal Finance Authority, Revenue Bonds, Harbor Regional Center Project, Series 2009, 8.000%, 11/01/29 11/19 at 100.00 A3 Total Long-Term Care Tax Obligation/General – 13.0% (9.0% of Total Investments) California State, General Obligation Bonds, Various Purpose Series 2009: 6.000%, 11/01/39 11/19 at 100.00 Aa3 5.500%, 11/01/39 11/19 at 100.00 Aa3 California State, General Obligation Bonds, Various Purpose Series 2010: 5.500%, 3/01/40 3/20 at 100.00 Aa3 5.250%, 11/01/40 11/20 at 100.00 Aa3 California State, General Obligation Bonds, Various Purpose Series 2011: 5.250%, 10/01/28 No Opt. Call Aa3 5.000%, 9/01/31 No Opt. Call Aa3 5.000%, 10/01/41 10/21 at 100.00 Aa3 California State, General Obligation Bonds, Various Purpose Series 2012, 5.250%, 2/01/29 2/22 at 100.00 Aa3 California State, General Obligation Bonds, Various Purpose Series 2013: 5.000%, 2/01/29 No Opt. Call Aa3 5.000%, 2/01/31 No Opt. Call Aa3 5.000%, 4/01/37 4/23 at 100.00 Aa3 15 California, General Obligation Veterans Welfare Bonds, Series 2001BZ, 5.350%, 12/01/21 – NPFG Insured (Alternative Minimum Tax) 12/14 at 100.00 AA Oxnard School District, Ventura County, California, General Obligation Bonds, Election 2012 Series 2013B, 5.000%, 8/01/43 – AGM Insured 8/23 at 100.00 AA San Jose-Evergreen Community College District, Santa Clara County, California, General Obligation Bonds, Series 2005A, 5.000%, 9/01/25 – NPFG Insured No Opt. Call Aa1 San Mateo Union High School District, San Mateo County, California, General Obligation Bonds, Election 2010 Series 2011A, 5.000%, 9/01/42 9/21 at 100.00 AA+ Stockton Unified School District, San Joaquin County, California, General Obligation Bonds, Election 2008 Series 2011D, 0.000%, 8/01/50 – AGM Insured 8/37 at 100.00 AA Washington Township Health Care District, Alameda County, California, General Obligation Bonds, 2012 Election Series 2013A: 5.500%, 8/01/38 8/24 at 100.00 Aa3 5.500%, 8/01/40 8/24 at 100.00 Aa3 Total Tax Obligation/General 80 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Tax Obligation/Limited – 46.7% (32.5% of Total Investments) California State Public Works Board, Lease Revenue Bonds, Department of Corrections & Rehabilitation, Series 2013G: $ 5.250%, 9/01/30 9/23 at 100.00 A1 $ 5.250%, 9/01/32 9/23 at 100.00 A1 California State Public Works Board, Lease Revenue Bonds, Department of Corrections & Rehabilitation, Various Correctional Facilities Series 2013F: 5.250%, 9/01/31 9/23 at 100.00 A1 5.250%, 9/01/33 9/23 at 100.00 A1 California State Public Works Board, Lease Revenue Bonds, Department of General Services, Series 2002B, 5.000%, 3/01/27 – AMBAC Insured 9/14 at 100.00 A1 California State Public Works Board, Lease Revenue Bonds, Department of Mental Health, Hospital Addition, Series 2001A, 5.000%, 12/01/26 – AMBAC Insured 12/14 at 100.00 A1 California State Public Works Board, Lease Revenue Bonds, Various Capital Projects, Series 2009G-1, 5.750%, 10/01/30 10/19 at 100.00 A1 California State Public Works Board, Lease Revenue Bonds, Various Capital Projects, Series 2010A-1, 5.750%, 3/01/30 3/20 at 100.00 A1 Capistrano Unified School District, Orange County, California, Special Tax Bonds, Community Facilities District 98-2, Series 2005, 5.000%, 9/01/24 – FGIC Insured 9/15 at 100.00 AA– Chino Redevelopment Agency, California, Merged Chino Redevelopment Project Area Tax Allocation Bonds, Series 2006, 5.000%, 9/01/38 – AMBAC Insured 9/16 at 101.00 A Fontana Redevelopment Agency, San Bernardino County, California, Tax Allocation Bonds, Jurupa Hills Redevelopment Project, Refunding Series 1997A, 5.500%, 10/01/27 10/14 at 100.00 A– Fremont, California, Special Tax Bonds, Community Facilities District 1, Pacific Commons, Series 2005, 6.300%, 9/01/31 9/14 at 100.00 N/R Golden State Tobacco Securitization Corporation, California, Enhanced Tobacco Settlement Asset-Backed Revenue Bonds, Series 2005A: 5.000%, 6/01/45 6/15 at 100.00 A1 5.000%, 6/01/45 – AGC Insured 6/15 at 100.00 AA Inglewood Redevelopment Agency, California, Tax Allocation Bonds, Merged Redevelopment Project, Subordinate Lien Series 2007A-1, 5.000%, 5/01/23 – AMBAC Insured 5/17 at 100.00 BBB+ Irvine Unified School District, California, Special Tax Bonds, Community Facilities District Series 2006A: 5.000%, 9/01/26 9/16 at 100.00 N/R 5.125%, 9/01/36 9/16 at 100.00 N/R Lammersville School District, San Joaquin County, California, Special Tax Bonds, Community Facilities District 2002 Mountain House, Series 2006, 5.125%, 9/01/35 9/16 at 100.00 N/R Lindsay Redevelopment Agency, California, Project 1 Tax Allocation Bonds, Series 2007, 5.000%, 8/01/37 – RAAI Insured 8/17 at 100.00 BBB+ Los Angeles Community Redevelopment Agency, California, Lease Revenue Bonds, Manchester Social Services Project, Series 2005, 5.000%, 9/01/37 – AMBAC Insured 9/15 at 100.00 A1 Los Angeles Community Redevelopment Agency, California, Subordinate Lien Tax Allocation Bonds, Bunker Hill Redevelopment Project, Series 2004L: 5.000%, 3/01/18 9/14 at 100.00 BBB– 5.100%, 3/01/19 9/14 at 100.00 BBB– Los Angeles County Public Works Financing Authority, California, Lease Revenue Bonds, Multiple Capital Facilities Project II, Series 2012, 5.000%, 8/01/42 No Opt. Call AA National City Community Development Commission, California, Tax Allocation Bonds, National City Redevelopment Project, Series 2011, 6.500%, 8/01/24 8/21 at 100.00 A– North Natomas Community Facilities District 4, Sacramento, California, Special Tax Bonds, Series 2006D, 5.000%, 9/01/33 9/14 at 102.00 N/R Novato Redevelopment Agency, California, Tax Allocation Bonds, Hamilton Field Redevelopment Project, Series 2011, 6.750%, 9/01/40 9/21 at 100.00 BBB+ Nuveen Investments 81 NZH Nuveen California Dividend Advantage Municipal Fund 3 Portfolio of Investments (continued) August 31, 2014 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Tax Obligation/Limited (continued) $ Palm Desert Financing Authority, California, Tax Allocation Revenue Bonds, Project Area 1, Refunding Series 2002, 5.100%, 4/01/30 – NPFG Insured 10/14 at 100.00 AA– $ Patterson Public Finance Authority, California, Revenue Bonds, Community Facilities District 2001-1, Senior Series 2013A: 5.250%, 9/01/30 9/23 at 100.00 N/R 5.750%, 9/01/39 9/23 at 100.00 N/R Patterson Public Finance Authority, California, Revenue Bonds, Community Facilities District 2001-1, Subordinate Lien Series 2013B, 5.875%, 9/01/39 9/23 at 100.00 N/R Perris Union High School District Financing Authority, Riverside County, California, Revenue Bonds, Series 2011: 6.000%, 9/01/33 9/14 at 103.00 N/R 6.125%, 9/01/41 9/14 at 103.00 N/R Pico Rivera Water Authority, California, Revenue Bonds, Series 2001A, 6.250%, 12/01/32 12/14 at 100.00 N/R Pittsburg Redevelopment Agency, California, Tax Allocation Bonds, Los Medanos Community Development Project, Refunding Series 2008A, 6.500%, 9/01/28 9/18 at 100.00 BBB– Pomona Public Financing Authority, California, Revenue Refunding Bonds, Merged Redevelopment Projects, Series 2001AD, 5.000%, 2/01/27 – NPFG Insured 2/15 at 100.00 AA– Poway Unified School District, San Diego County, California, Special Tax Bonds, Community Facilities District 14 Del Sur, Series 2006, 5.125%, 9/01/26 9/16 at 100.00 N/R Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, Series 2007A: 0.000%, 8/01/44 – NPFG Insured No Opt. Call AA– 0.000%, 8/01/45 – NPFG Insured No Opt. Call AA– Rancho Cucamonga Redevelopment Agency Successor Agency, California, Tax Allocation Bonds, Rancho Redevelopment Project, Series 2014, 5.000%, 9/01/30 9/24 at 100.00 AA Rancho Santa Fe CSD Financing Authority, California, Revenue Bonds, Superior Lien Series 2011A, 5.750%, 9/01/30 9/21 at 100.00 BBB+ Riverside County Redevelopment Agency, California, Tax Allocation Bonds, Interstate 215 Corridor Redevelopment Project Area, Series 2010E, 6.500%, 10/01/40 10/20 at 100.00 BBB+ Riverside County Redevelopment Agency, California, Tax Allocation Bonds, Jurupa Valley Project Area, Series 2011B, 6.500%, 10/01/25 10/21 at 100.00 A– Riverside County, California, Special Tax Bonds, Community Facilities District 04-2 Lake Hill Crest, Series 2012: 5.000%, 9/01/29 9/22 at 100.00 N/R 5.000%, 9/01/35 9/22 at 100.00 N/R San Diego Redevelopment Agency, California, Subordinate Lien Tax Allocation Bonds, Centre City Project, Series 2001A, 5.000%, 9/01/26 – AGM Insured 9/14 at 100.00 AA San Francisco City and County Redevelopment Agency Successor Agency, California, Special Tax Bonds, Community Facilities District 7, Hunters Point Shipyard Phase One Improvements, Refunding Series 2014, 5.000%, 8/01/39 No Opt. Call N/R San Francisco Redevelopment Finance Authority, California, Tax Allocation Revenue Bonds, Mission Bay North Redevelopment Project, Series 2011C, 6.750%, 8/01/41 2/21 at 100.00 A– San Francisco Redevelopment Financing Authority, California, Tax Allocation Revenue Bonds, Mission Bay South Redevelopment Project, Series 2011D: 7.000%, 8/01/33 2/21 at 100.00 BBB+ 7.000%, 8/01/41 2/21 at 100.00 BBB+ San Jose Redevelopment Agency, California, Tax Allocation Bonds, Merged Area Redevelopment Project, Series 2006C, 5.000%, 8/01/25 – NPFG Insured 8/17 at 100.00 AA– San Jose Redevelopment Agency, California, Tax Allocation Bonds, Merged Area Redevelopment Project, Series 2006D, 5.000%, 8/01/23 – AMBAC Insured 8/17 at 100.00 BBB San Marcos Public Facilities Authority, California, Tax Allocation Bonds, Project Areas 1 and 3, Series 2005A, 5.000%, 8/01/34 – AMBAC Insured 8/15 at 102.00 A 82 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Tax Obligation/Limited (continued) $ Signal Hill Redevelopment Agency, California, Project 1 Tax Allocation Bonds, Series 2011, 7.000%, 10/01/26 4/21 at 100.00 N/R $ South Orange County Public Financing Authority, California, Special Tax Revenue Bonds, Ladera Ranch, Series 2005A, 5.000%, 8/15/32 – AMBAC Insured 8/15 at 100.00 BBB+ Stockton Public Financing Authority, California, Lease Revenue Bonds, Series 2004, 5.250%, 9/01/34 – FGIC Insured 9/14 at 100.00 AA– Temecula Public Financing Authority, California, Special Tax Bonds, Community Facilities District 03-02 Roripaugh, Series 2006, 5.450%, 9/01/26 9/14 at 102.00 N/R Temecula Redevelopment Agency, California, Redevelopment Project 1 Tax Allocation Housing Bonds Series 2011A, 7.000%, 8/01/39 8/21 at 100.00 A Ventura County Public Financing Authority, California, Lease Revenue Bonds Series 2013A, 5.000%, 11/01/38 11/22 at 100.00 AA+ Westminster Redevelopment Agency, California, Tax Allocation Bonds, Commercial Redevelopment Project 1, Police Facility Subordinate Series 2009: 6.250%, 11/01/39 11/19 at 100.00 AA 5.750%, 11/01/45 11/19 at 100.00 AA Yorba Linda Redevelopment Agency, Orange County, California, Tax Allocation Revenue Bonds, Yorba Linda Redevelopment Project, Subordinate Lien Series 2011A, 6.500%, 9/01/32 9/21 at 100.00 A– Total Tax Obligation/Limited Transportation – 8.1% (5.6% of Total Investments) Bay Area Toll Authority, California, Revenue Bonds, San Francisco Bay Area Toll Bridge, Series 2013S-4, 5.250%, 4/01/48 4/23 at 100.00 A+ Foothill/Eastern Transportation Corridor Agency, California, Toll Road Revenue Refunding Bonds, Junior Lien Series 2013C, 6.500%, 1/15/43 1/24 at 100.00 BB+ Foothill/Eastern Transportation Corridor Agency, California, Toll Road Revenue Refunding Bonds, Series 2013A: 5.750%, 1/15/46 1/24 at 100.00 BBB– 6.000%, 1/15/53 1/24 at 100.00 BBB– Port of Oakland, California, Revenue Bonds, Refunding Series 2012P, 5.000%, 5/01/29 (Alternative Minimum Tax) No Opt. Call A+ Total Transportation U.S. Guaranteed – 3.6% (2.5% of Total Investments) (7) Bay Area Toll Authority, California, Revenue Bonds, San Francisco Bay Area Toll Bridge, Series 2006F, 5.000%, 4/01/31 (Pre-refunded 4/01/16) (UB) 4/16 at 100.00 AA (7) California Statewide Community Development Authority, Revenue Bonds, Thomas Jefferson School of Law, Series 2005A, 4.875%, 10/01/31 (Pre-refunded 10/01/15) 10/15 at 100.00 N/R (7) Newport Beach, California, Revenue Bonds, Hoag Memorial Hospital Presbyterian, Series 2011A, 6.000%, 12/01/40 (Pre-refunded 12/01/21) 12/21 at 100.00 N/R (7) Roseville Joint Union High School District, Placer County, California, General Obligation Bonds, Series 2006B, 5.000%, 8/01/27 (Pre-refunded 8/01/15) – FGIC Insured 8/15 at 100.00 AA (7) San Jose-Evergreen Community College District, Santa Clara County, California, General Obligation Bonds, Series 2005A, 5.000%, 9/01/25 (Pre-refunded 9/01/15) – NPFG Insured 9/15 at 100.00 Aa1 (7) San Mateo Union High School District, San Mateo County, California, Certificates of Participation, Phase 1, Series 2007A, 5.000%, 12/15/30 (Pre-refunded 12/15/17) – AMBAC Insured 12/17 at 100.00 N/R (7) Yucaipa-Calimesa Joint Unified School District, San Bernardino County, California, Certificates of Participation, Refunding Series 2001A, 5.000%, 10/01/26 (Pre-refunded 10/01/14) – NPFG Insured 10/14 at 100.00 AA– (7) Total U.S. Guaranteed Nuveen Investments 83 NZH Nuveen California Dividend Advantage Municipal Fund 3 Portfolio of Investments (continued) August 31, 2014 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Utilities – 6.9% (4.8% of Total Investments) $ Long Beach Bond Finance Authority, California, Natural Gas Purchase Revenue Bonds, Series 2007A, 5.000%, 11/15/35 No Opt. Call A $ Los Angeles Department of Water and Power, California, Power System Revenue Bonds, Series 2012B, 5.000%, 7/01/43 7/22 at 100.00 AA– Merced Irrigation District, California, Electric System Revenue Bonds, Series 2005: 5.000%, 9/01/26 – SYNCORA GTY Insured 9/15 at 100.00 N/R 5.125%, 9/01/31 – SYNCORA GTY Insured 9/15 at 100.00 N/R Total Utilities Water and Sewer – 10.5% (7.3% of Total Investments) Bay Area Water Supply and Conservation Agency, California, Revenue Bonds, Capital Cost Recovery Prepayment Program, Series 2013A: 5.000%, 10/01/27 4/23 at 100.00 AA– 5.000%, 10/01/29 4/23 at 100.00 AA– 5.000%, 10/01/34 4/23 at 100.00 AA– California Pollution Control Financing Authority, Water Furnishing Revenue Bonds, Poseidon Resources Channelside LP Desalination Project, Series 2012, 5.000%, 11/21/45 (Alternative Minimum Tax) No Opt. Call Baa3 East Valley Water District Financing Authority, California, Refunding Revenue Bonds, Series 2010, 5.000%, 10/01/40 10/20 at 100.00 AA– Fortuna Public Finance Authority, California, Water Revenue Bonds, Series 2006, 5.000%, 10/01/36 – AGM Insured 10/16 at 100.00 AA Healdsburg Public Financing Authority, California, Wastewater Revenue Bonds, Series 2006, 5.000%, 4/01/36 – NPFG Insured 4/16 at 100.00 AA– Los Angeles Department of Water and Power, California, Waterworks Revenue Bonds, Series 2012B, 5.000%, 7/01/37 No Opt. Call AA Los Angeles, California, Wastewater System Revenue Bonds, Subordinate Lien, Refunding Series 2013A: 5.000%, 6/01/34 6/23 at 100.00 AA 5.000%, 6/01/35 6/23 at 100.00 AA Metropolitan Water District of Southern California, Water Revenue Bonds, 2006 Authorization Series 2007A, 5.000%, 7/01/37 7/17 at 100.00 AAA Total Water and Sewer $ Total Long-Term Investments (cost $436,896,906) 84 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value SHORT-TERM INVESTMENTS – 5.6% (3.9% of Total Investments) MUNICIPAL BONDS – 5.6% (3.9% of Total Investments) Health Care – 1.3% (0.9% of Total Investments) $ California Statewide Community Development Authority, Revenue Bonds, Daughters of Charity Health System, Series 2014A, 6.000%, 7/10/15 (5) No Opt. Call N/R $ California Statewide Community Development Authority, Revenue Bonds, Daughters of Charity Health System, Series 2014B, 6.000%, 7/10/15 (5) No Opt. Call N/R California Statewide Community Development Authority, Revenue Bonds, Daughters of Charity Health System, Series 2014C, 6.000%, 7/10/15 (5) No Opt. Call N/R Total Health Care Housing/Multifamily – 4.3% (3.0% of Total Investments) Los Angeles Community Redevelopment Agency, California, Multifamily Housing Revenue Bonds, Wilshire Station Apartments, Variable Rate Demand Obligations, Tender Option Bond Trust 1178, 0.300%, 10/15/38 (8) 1/15 at 100.00 A-1 $ Total Short-Term Investments (cost $19,490,000) Total Investments (cost $456,386,906) – 143.7% Floating Rate Obligations – (0.2)% ) Variable Rate Demand Preferred Shares, at Liquidation Value – (46.1)% (9) ) Other Assets Less Liabilities – 2.6% Net Assets Applicable to Common Shares – 100% $ All percentages shown in the Portfolio of Investments are based on net assets applicable to common shares unless otherwise noted. Optional Call Provisions: Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings: Using the highest of Standard & Poor’s Group (“Standard & Poor’s”), Moody’s Investors Service, Inc. (“Moody’s”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Investment, or portion of investment, has been pledged to collateralize the net payment obligations for investments in inverse floating rate transactions. Investment valued at fair value using methods determined in good faith by, or at the discretion of, the Board. For fair value measurement disclosure purposes, investment categorized as Level 3. See Notes to Financial Statements, Note 2 – Investment Valuation and Fair Value Measurements for more information. At or subsequent to the end of the reporting period, this security is non-income producing. Non-income producing, in the case of a fixed-income security, generally denotes that the issuer has (1) defaulted on the payment of principal or interest, (2) is under the protection of the Federal Bankruptcy Court or (3) the Fund’s Adviser has concluded that the issue is not likely to meet its future interest payment obligations and has directed the Fund’s custodian to cease accruing additional income on the Fund’s records. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. Investment has a maturity of more than one year, but has variable rate and demand features which qualify it as a short-term investment. The rate disclosed is that in effect at the end of the reporting period. This rate changes periodically based on market conditions or a specified market index. Variable Rate Demand Preferred Shares, at Liquidation Value as a percentage of Total Investments is 32.1%. (IF) Inverse floating rate investment. (UB) Underlying bond of an inverse floating rate trust reflected as a financing transaction. See Notes to Financial Statements, Note 3 – Portfolio Securities and Investments in Derivatives, Inverse Floating Rate Securities for more information. See accompanying notes to financial statements. Nuveen Investments 85 Statement of Assets and Liabilities August 31, 2014 (Unaudited) California California California AMT- Value Value 2 Free Income (NCA ) (NCB ) (NKX ) Assets Long-term investments, at value (cost $233,692,802, $47,154,595 and $951,379,885, respectively) $ $ $ Short-term investments, at value (cost $1,110,000, $540,000 and $8,645,000, respectively) Cash — — — Receivable for: Interest Investments sold — Deferred offering costs — — Other assets Total assets Liabilities Cash overdraft Floating rate obligations — Payable for: Common share dividends Interest — — Offering costs — — MuniFund Term Preferred (“MTP”) Shares, at liquidation value — — Variable Rate Demand Preferred (“VRDP”) Shares, at liquidation value — — Accrued expenses: Management fees Directors/Trustees fees Reorganization — — Other Total liabilities Net assets applicable to common shares $ $ $ Common shares outstanding Net asset value (“NAV”) per common share outstanding $ $ $ Net assets applicable to common shares consist of: Common shares, $.01 par value per share $ $ $ Paid-in surplus Undistributed (Over-distribution of) net investment income Accumulated net realized gain (loss) ) ) Net unrealized appreciation (depreciation) Net assets applicable to common shares $ $ $ Authorized shares: Common Unlimited Unlimited Preferred N/A N/A Unlimited N/A – Fund is not authorized to issue Preferred shares. See accompanying notes to financial statements. 86 Nuveen Investments California Dividend California Dividend California Dividend Advantage Advantage 2 Advantage 3 (NAC ) (NVX ) (NZH ) Assets Long-term investments, at value (cost $2,176,006,382, $276,132,760 and $436,896,906, respectively) $ $ $ Short-term investments, at value (cost $25,705,000, $21,645,000 and $19,490,000, respectively) Cash — Receivable for: Interest Investments sold Deferred offering costs Other assets Total assets Liabilities Cash overdraft — — Floating rate obligations Payable for: Common share dividends Interest — — — Offering costs — MuniFund Term Preferred (“MTP”) Shares, at liquidation value — — — Variable Rate Demand Preferred (“VRDP”) Shares, at liquidation value Accrued expenses: Management fees Directors/Trustees fees Reorganization — — Other Total liabilities Net assets applicable to common shares $ $ $ Common shares outstanding Net asset value (“NAV”) per common share outstanding $ $ $ Net assets applicable to common shares consist of: Common shares, $.01 par value per share $ $ $ Paid-in surplus Undistributed (Over-distribution of) net investment income Accumulated net realized gain (loss) Net unrealized appreciation (depreciation) Net assets applicable to common shares $ $ $ Authorized shares: Common Unlimited Unlimited Unlimited Preferred Unlimited Unlimited Unlimited See accompanying notes to financial statements. Nuveen Investments 87 Statement of Operations Six Months Ended August 31, 2014 (Unaudited) California California California AMT- Value Value 2 Free Income (NCA ) (NCB ) (NKX ) Investment Income $ $ $ Expenses Management fees Shareholder servicing agent fees and expenses Interest expense and amortization of offering costs — Liquidity fees — — Remarketing fees — — Custodian fees and expenses Directors/Trustees fees and expenses Professional fees Shareholder reporting expenses Stock exchange listing fees Investor relations expenses Shelf offering expenses — Other expenses Total expenses before expense reimbursement Expense reimbursement ) — ) Net expenses Net investment income (loss) Realized and Unrealized Gain (Loss) Net realized gain (loss) from investments ) Change in net unrealized appreciation (depreciation) of investments Net realized and unrealized gain (loss) Net increase (decrease) in net assets applicable to common shares from operations $ $ $ See accompanying notes to financial statements. 88 Nuveen Investments California Dividend California Dividend California Dividend Advantage Advantage 2 Advantage 3 (NAC ) (NVX ) (NZH ) Investment Income $ $ $ Expenses Management fees Shareholder servicing agent fees and expenses Interest expense and amortization of offering costs Liquidity fees Remarketing fees Custodian fees and expenses Directors/Trustees fees and expenses Professional fees Shareholder reporting expenses Stock exchange listing fees — — Investor relations expenses Shelf offering expenses — — Other expenses Total expenses before expense reimbursement Expense reimbursement ) — — Net expenses Net investment income (loss) Realized and Unrealized Gain (Loss) Net realized gain (loss) from investments ) Change in net unrealized appreciation (depreciation) of investments Net realized and unrealized gain (loss) Net increase (decrease) in net assets applicable to common shares from operations $ $ $ See accompanying notes to financial statements. Nuveen Investments 89 Statement of Changes in Net Assets (Unaudited) California Value (NCA) California Value 2 (NCB) California AMT-Free Income (NKX) Six Months Year Six Months Year Six Months Year Ended Ended Ended Ended Ended Ended 8/31/14 2/28/14 8/31/14 2/28/14 8/31/14 2/28/14 Operations Net investment income (loss) $ Net realized gain (loss) from: Investments ) Swaps — — — ) — — Change in net unrealized appreciation (depreciation) of: Investments ) ) ) Swaps — Net increase (decrease) in net assets applicable to common shares from operations ) Distributions to Common Shareholders From net investment income ) From accumulated net realized gains — ) Decrease in net assets applicable to common shares from distributions to common shareholders ) Capital Share Transactions Common shares: Issued in the Reorganizations — Net proceeds from shares issued to shareholders due to reinvestment of distributions — Net increase (decrease) in net assets applicable to common shares from capital share transactions — Net increase (decrease) in net assets applicable to common shares ) ) ) Net assets applicable to common shares at the beginning of period Net assets applicable to common shares at the end of period $ Undistributed (Over-distribution of)net investment income at the end of period $ See accompanying notes to financial statements. 90 Nuveen Investments California Dividend Advantage (NAC) California Dividend Advantage 2 (NVX) California Dividend Advantage 3 (NZH) Six Months Year Six Months Year Six Months Year Ended Ended Ended Ended Ended Ended 8/31/14 2/28/14 8/31/14 2/28/14 8/31/14 2/28/14 Operations Net investment income (loss) $ Net realized gain (loss) from: Investments ) Swaps — Change in net unrealized appreciation (depreciation) of: Investments ) ) ) Swaps — Net increase (decrease) in net assets applicable to common shares from operations ) ) ) Distributions to Common Shareholders From net investment income ) From accumulated net realized gains — Decrease in net assets applicable to common shares from distributions to common shareholders ) Capital Share Transactions Common shares: Issued in the Reorganizations — Net proceeds from shares issued to shareholders due to reinvestment of distributions — Net increase (decrease) in net assets applicable to common shares from capital share transactions — — — Net increase (decrease) in net assets applicable to common shares ) ) ) Net assets applicable to common shares at the beginning of period Net assets applicable to common shares at the end of period $ Undistributed (Over-distribution of)net investment income at the end of period $ See accompanying notes to financial statements. Nuveen Investments 91 Statement of Cash Flows Six Months Ended August 31, 2014 (Unaudited) California AMT- California Dividend California Dividend California Dividend Free Income Advantage Advantage 2 Advantage 3 (NKX) (NAC) (NVX) (NZH) Cash Flows from Operating Activities: Net Increase (Decrease) In Net Assets Applicable to Common Shares from Operations $ Adjustments to reconcile the net increase (decrease) in net assets applicable to common shares from operations to net cash provided by (used in) operating activities: Purchases of investments ) Proceeds from sales and maturities of investments Proceeds from (Purchases of) short-term investments, net ) Amortization (Accretion) of premiums and discounts, net ) ) ) Assets (Liabilities) acquired in the Reorganizations, net ) ) — — (Increase) Decrease in: Receivable for interest ) ) Receivable for investments sold ) ) Other assets ) ) Increase (Decrease) in: Payable for interest — — — Accrued management fees Accrued Directors/Trustees fees ) ) ) Accrued reorganization expenses — — Accrued other expenses ) ) Net realized (gain) loss from investments ) ) Change in net unrealized (appreciation) depreciation of investments ) Taxes paid on undistributed capital gains ) — — ) Net cash provided by (used in) operating activities ) ) Cash Flows from Financing Activities: (Increase) Decrease in deferred offering costs ) Increase (Decrease) in: Cash overdraft — — Payable for offering costs ) — ) Accrued shelf offering costs — ) — — MTP Shares, at liquidation value — — — VRDP Shares, at liquidation value — — — Cash distributions paid to common shareholders ) Net cash provided by (used in) financing activities ) ) Net Increase (Decrease) in Cash — ) ) ) Cash at the beginning of period — Cash at the end of period $ — $ — $ $ Supplemental Disclosures of Cash Flow Information California AMT- California Dividend California Dividend California Dividend Free Income Advantage Advantage 2 Advantage 3 (NKX) (NAC) (NVX) (NZH) Cash paid for interest (excluding amortization of offering costs) $ See accompanying notes to financial statements. 92 Nuveen Investments THIS PAGE INTENTIONALLY LEFT BLANK Nuveen Investments 93 Financial Highlights (Unaudited) Selected data for a common share outstanding throughout each period: Investment Operations Less Distributions Beginning Common Share NAV Net Investment Income (Loss) Net Realized/ Unrealized Gain (Loss) Total From Net Investment Income to Common Shareholders From Accumulated Net Realized Gains to Common Shareholders Total Offering Costs Ending Common Share NAV Ending Market Value California Value (NCA) Year Ended 2/28–2/29: 2015(f) $ ) $ — $ ) $ — $ $ ) ) — ) — ) — ) — ) — ) — ) — ) — ) — ) — ) — California Value 2 (NCB) Year Ended 2/28–2/29: 2015(f) ) — ) — ) ) — ) — ) ) ) — ) ) ) — ) — ) ) ) — 2010(b) (a) Total Return Based on Market Value is the combination of changes in the market price per share and the effect of reinvested dividend income and reinvested capital gains distributions, if any, at the average price paid per share at the time of reinvestment. The last dividend declared in the period, which is typically paid on the first business day of the following month, is assumed to be reinvested at the ending market price. The actual reinvestment for the last dividend declared in the period may take place over several days, and in some instances may not be based on the market price, so the actual reinvestment price may be different from the price used in the calculation. Total returns are not annualized. Total Return Based on Common Share NAV is the combination of changes in common share NAV, reinvested dividend income at NAV and reinvested capital gains distributions at NAV, if any. The last dividend declared in the period, which is typically paid on the first business day of the following month, is assumed to be reinvested at the ending NAV. The actual reinvest price for the last dividend declared in the period may often be based on the Fund’s market price (and not its NAV), and therefore may be different from the price used in the calculation. Total returns are not annualized. 94 Nuveen Investments Ratios/Supplemental Data Total Returns Ratios to Average Net Assets Applicable to Common Shares Based on Common Share NAV (a) Based on Market Value (a) Ending Net Assets Applicable to Common Shares (000) Expenses (c) Net Investment Income (Loss) Portfolio Turnover Rate (e) % % $ %*(d) %*(d) 8 % ) 20 16 8 ) ) 14 6 * * 4 ) 12 7 4 ) ) 5 * * 10 (b) For the period April 28, 2009 (commencement of operations) through February 28, 2010. (c) The expense ratios reflect, among other things, the interest expense deemed to have been paid by the Fund on the floating rate certificates issued by the special purpose trusts for the self-deposited inverse floaters held by the Fund, where applicable, as described in Note 3 – Portfolio Securities and Investments in Derivatives, Inverse Floating Rate Securities, as follows: California Value (NCA) Year Ended 2/28–2/29: 2015(f) %* California Value 2 (NCB) Year Ended 2/28–2/29: 2015(f) — %* — 2010(b) — (d) The expenses and net investment income (loss) ratios to average net assets applicable to common shares do not reflect the voluntary expense reimbursement from Adviser as described in Note 1 – General Information and Significant Accounting Policies, Common Shares Equity Shelf Program and Offering Costs. The expenses and net investment income (loss) ratios to average net assets applicable to common shares including this expense reimbursement from Adviser are as follows: California Value (NCA) Expenses Net Investment Income (Loss) Year Ended 2/28-2/29:2015(f) .70 %* 4.40 %* (e) Portfolio Turnover Rate is calculated based on the lesser of long-term purchases or sales (as disclosed in Note 5 – Investment Transactions) divided by the average long-term market value during the period. (f) For the six months ended August 31, 2014. * Annualized. See accompanying notes to financial statements. Nuveen Investments 95 Financial Highlights (Unaudited) (continued) Selected data for a common share outstanding throughout each period: Investment Operations Less Distributions Beginning Common Share NAV Net Investment Income (Loss) Net Realized/ Unrealized Gain (Loss) Distributions from Net Investment Income to Auction Rate Preferred Shareholders (a) Distributions from Accumulated Net Realized Gains to Auction Rate Preferred Shareholders (a) Total From Net Investment Income to Common Shareholders From Accumulated Net Realized Gains to Common Shareholders Total Ending Common Share NAV Ending Market Value California AMT-Free Income (NKX) Year Ended 2/28-2/29: 2015(h) $ — $ — $ $ ) $ — $ ) $ $ ) — — ) — — ) ) ) — — ) — ) ) — — ) ) — ) — — ) — ) California Dividend Advantage (NAC) Year Ended 2/28-2/29: 2015(h) — — ) — ) ) — — ) ) — ) — — ) — ) ) — ) — ) ) ) — ) ) — ) — ) (a) The amounts shown are based on common share equivalents. (b) Total Return Based on Market Value is the combination of changes in the market price per share and the effect of reinvested dividend income and reinvested capital gains distributions, if any, at the average price paid per share at the time of reinvestment. The last dividend declared in the period, which is typically paid on the first business day of the following month, is assumed to be reinvested at the ending market price. The actual reinvestment for the last dividend declared in the period may take place over several days, and in some instances may not be based on the market price, so the actual reinvestment price may be different from the price used in the calculation. Total returns are not annualized. Total Return Based on Common Share NAV is the combination of changes in common share NAV, reinvested dividend income at NAV and reinvested capital gains distributions at NAV, if any. The last dividend declared in the period, which is typically paid on the first business day of the following month, is assumed to be reinvested at the ending NAV. The actual reinvest price for the last dividend declared in the period may often be based on the Fund’s market price (and not its NAV), and therefore may be different from the price used in the calculation. Total returns are not annualized. (c) Ratios do not reflect the effect of dividend payments to Auction Rate Preferred shareholders, where applicable; Net Investment Income (Loss) ratios reflect income earned and expenses incurred on assets attributable to Auction Rate Preferred Shares (“ARPS”), MTP Shares and/or VRDP Shares, where applicable. (d) After expense reimbursement from the Adviser, where applicable. As of July 31, 2009, the Adviser is no longer reimbursing California Dividend Advantage (NAC) for any fees or expenses. 96 Nuveen Investments Ratios/Supplemental Data Total Returns Ratios to Average Net Assets Applicable to Common Shares Before Reimbursement(c) Ratios to Average Net Assets Applicable to Common Shares After Reimbursement(c)(d) Based on Common Share NAV (b) Based on Market Value (b) Ending Net Assets Applicable to Common Shares (000) Expenses (e) Net Investment Income (Loss) Expenses (e) Net Investment Income (Loss) Portfolio Turnover Rate (g) % % $ %**(f) %**(f) N/A N/A 9 % ) ) N/A N/A 32 N/A N/A 20 N/A N/A 7 ) ) % % 8 — * **(f) **(f) N/A N/A 5 ) ) N/A N/A 25 N/A N/A 12 N/A N/A 13 ) N/A N/A 20 4 (e) The expense ratios reflect, among other things, all interest expense and other costs related to MTP Shares, VRDP Shares and/or the interest expense deemed to have been paid by the Fund on the floating rate certificates issued by the special purpose trusts for the self-deposited inverse floaters held by the Fund, where applicable, each as described in Note 1 – General Information and Significant Accounting Policies, MuniFund Term Preferred Shares and Variable Rate Demand Preferred Shares and Note 3 – Portfolio Securities and Investments in Derivatives, Inverse Floating Rate Securities, respectively, as follows: California AMT-Free Income (NKX) Year Ended 2/28-2/29: 2015(h) %** California Dividend Advantage (NAC) Year Ended 2/28-2/29: 2015(h) %** (f) The expenses and net investment income (loss) ratios to average net assets applicable to common shares do not reflect the voluntary expense reimbursement from Adviser as described in Note 1 – General Information and Significant Accounting Policies, Common Shares Equity Shelf Program and Offering Costs. The expenses and net investment income (loss) ratios to average net assets applicable to common shares including this expense reimbursement from Adviser are as follows: California AMT-Free Net Investment Income (NKX) Expenses Income (Loss ) Year Ended 2/28-2/29: 2015(h) %** %** California Dividend Advantage (NAC) Year Ended 2/28-2/29: 2015(h) %** %** (g) Portfolio Turnover Rate is calculated based on the lesser of long-term purchases or sales (as disclosed in Note 5 – Investment Transactions) divided by the average long-term market value during the period. (h) For the six months ended August 31, 2014. N/A Fund no longer has a contractual reimbursement agreement with the Adviser. * Calculates to less than 1%. ** Annualized. See accompanying notes to financial statements. Nuveen Investments 97 Financial Highlights (Unaudited) (continued) Selected data for a common share outstanding throughout each period: Investment Operations Less Distributions Beginning Common Share NAV Net Investment Income (Loss) Net Realized/ Unrealized Gain (Loss) Distributions from Net Investment Income to Auction Rate Preferred Shareholders (a) Distributions from Accumulated Net Realized Gains to Auction Rate Preferred Shareholders (a) Total From Net Investment Income to Common Share- holders From Accumu- lated Net Realized Gains to Common Share- holders Total Discount from Common Shares Repurchased and Retired Ending Common Share NAV Ending Market Value California Dividend Advantage 2 (NVX) Year Ended 2/28-2/29: 2015(g) $ — $ — $ $ ) $ — $ ) $ — $ $ ) — — ) ) — ) — — — ) — ) — — * — ) — ) — ) ) — ) ) — ) — ) — ) — ) — * California Dividend Advantage 3 (NZH) Year Ended 2/28-2/29: 2015(g) — — ) — ) — ) — — ) ) — ) — — — ) — ) — — * — ) — ) — ) ) — ) ) — ) — ) — ) — ) — (a) The amounts shown are based on common share equivalents. (b) Total Return Based on Market Value is the combination of changes in the market price per share and the effect of reinvested dividend income and reinvested capital gains distributions, if any, at the average price paid per share at the time of reinvestment. The last dividend declared in the period, which is typically paid on the first business day of the following month, is assumed to be reinvested at the ending market price. The actual reinvestment for the last dividend declared in the period may take place over several days, and in some instances may not be based on the market price, so the actual reinvestment price may be different from the price used in the calculation. Total returns are not annualized. Total Return Based on Common Share NAV is the combination of changes in common share NAV, reinvested dividend income at NAV and reinvested capital gains distributions at NAV, if any. The last dividend declared in the period, which is typically paid on the first business day of the following month, is assumed to be reinvested at the ending NAV. The actual reinvest price for the last dividend declared in the period may often be based on the Fund’s market price (and not its NAV), and therefore may be different from the price used in the calculation. Total returns are not annualized. * Rounds to less than $.01 per share. 98 Nuveen Investments Ratios/Supplemental Data Total Returns Ratios to Average Net Assets Applicable to Common Shares Before Reimbursement(c) Ratios to Average Net Assets Applicable to Common Shares After Reimbursement(c)(d) Based on Common Share NAV (b) Based on Market Value (b) Ending Net Assets Applicable to Common Shares (000) Expenses (e) Net Investment Income (Loss) Expenses (e) Net Investment Income (Loss) Portfolio Turnover Rate (f) % % $ %** %** N/A N/A 10 % )% )% N/A N/A 39 N/A N/A 23 % % 12 ) 13 4 ** ** N/A N/A 6 ) ) N/A N/A 41 N/A N/A 20 18 ) ) 16 6 (c) Ratios do not reflect the effect of dividend payments to Auction Rate Preferred shareholders, where applicable; Net Investment Income (Loss) ratios reflect income earned and expenses incurred on assets attributable to ARPS, MTP Shares and/or VRDP Shares, where applicable. (d) After expense reimbursement from the Adviser, where applicable. As of March 31, 2011 and September 30, 2011, the Adviser is no longer reimbursing California Dividend Advantage 2 (NVX) and California Dividend Advantage 3 (NZH), respectively, for any fees or expenses. (e) The expense ratios reflect, among other things, all interest expense and other costs related to MTP Shares, VRDP Shares and/or the interest expense deemed to have been paid by the Fund on the floating rate certificates issued by the special purpose trusts for the self-deposited inverse floaters held by the Fund, where applicable, each as described in Note 1 – General Information and Significant Accounting Policies, MuniFund Term Preferred Shares and Variable Rate Demand Preferred Shares and Note 3 – Portfolio Securities and Investments in Derivatives, Inverse Floating Rate Securities, respectively, as follows: California Dividend Advantage 2 (NVX) Year Ended 2/28-2/29: 2015(g) %** California Dividend Advantage 3 (NZH) Year Ended 2/28-2/29: 2015(g) %** (f) Portfolio Turnover Rate is calculated based on the lesser of long-term purchases or sales (as disclosed in Note 5 – Investment Transactions) divided by the average long-term market value during the period. (g) For the six months ended August 31, 2014. N/A Fund no longer has a contractual reimbursement agreement with the Adviser. ** Annualized. See accompanying notes to financial statements. Nuveen Investments 99 Financial Highlights (Unaudited) (continued) ARPS at the End of Period MTP Shares at the End of Period (a) VRDP Shares at the End of Period MTP and VRDP Shares at the End of Period Aggregate Amount Outstanding Asset Coverage Per $25,000 Share Aggregate Amount Outstanding Asset Coverage Per $10 Share Aggregate Amount Outstanding Asset Coverage Per $100,000 Share Asset Coverage Per $1 Liquidation Preference California AMT-Free Income (NKX) Year Ended 2/28-2/29: 2015(b) $ — $ — $ — California Dividend Advantage (NAC) Year Ended 2/28-2/29: 2015(b) — (a) The Ending and Average Market Value Per Share for each Series of the Fund’s MTP Shares were as follows: (b) California AMT-Free Income (NKX) Series 2015 (NKX PRC) Ending Market Value per Share $ Average Market Value per Share Ω (b) For the six month ended August 31, 2014. Ω For the period June 9, 2014 (effective date of the Reorganizations) through August 31, 2014. See accompanying notes to financial statements. Nuveen Investments ARPS at the End of Period VRDP Shares at the End of Period MTP Shares at the End of Period (a) ARPS and/or MTP Shares at the End of Period Aggregate Amount Outstanding Asset Coverage Per $25,000 Share Aggregate Amount Outstanding Asset Coverage Per $100,000 Share Aggregate Amount Outstanding Asset Coverage Per $10 Share Asset Coverage Per $1 Liquidation Preference California Dividend Advantage 2 (NVX) Year Ended 2/28-2/29: 2015(c) $ — $ — $ $ $ — $ — $ — California Dividend Advantage 3 (NZH) Year Ended 2/28-2/29: 2015(c) — (a) The Ending and Average Market Value Per Share for each Series of the Fund’s MTP Shares were as follows: 2011(b ) 2010(b ) California Dividend Advantage 2 (NVX) Series 2014 (NVX PRA) Ending Market Value per Share $ — $ $ $ — $ — Average Market Value per Share ∆ Ω — — Series 2015 (NVX PRC) Ending Market Value per Share — — Average Market Value per Share ∆ ^^ — California Dividend Advantage 3 (NZH) Series 2014 (NZH PRA) Ending Market Value per Share — — — Average Market Value per Share ∆∆ ΩΩ — — Series 2014-1 (NZH PRB) Ending Market Value per Share — — — Average Market Value per Share ∆∆ ΩΩΩ — — Series 2015 (NZH PRC) Ending Market Value per Share — Average Market Value per Share ∆∆ ^ (b) California Dividend Advantage 2 (NVX) and California Dividend Advantage 3 (NZH) did not issue MTP Shares prior to the fiscal year ended February 28, 2011 and February 28, 2010, respectively. (c) For the six months ended August 31, 2014. ^ For the period December 21, 2009 (first issuance date of shares) through February 28, 2010. ^^ For the period October 22, 2010 (first issuance date of shares) through February 28, 2011. Ω For the period March 29, 2011 (first issuance date of shares) through February 29, 2012. ΩΩ For the period April 11, 2011 (first issuance date of shares) through February 29, 2012. ΩΩΩ For the period June 6, 2011 (first issuance date of shares) through February 29, 2012. ∆ For the period March 1, 2013 through September 9, 2013. ∆∆ For the period March 1, 2013 through October 7, 2013. See accompanying notes to financial statements. Nuveen Investments Notes to Financial Statements (Unaudited) 1. General Information and Significant Accounting Policies General Information Fund Information The funds covered in this report and their corresponding New York Stock Exchange (“NYSE”) or NYSE MKT symbols are as follows (each a “Fund” and collectively, the “Funds”): • Nuveen California Municipal Value Fund, Inc. (NCA) (“California Value (NCA)”) • Nuveen California Municipal Value Fund 2 (NCB) (“California Value 2 (NCB)”) • Nuveen California AMT-Free Municipal Income Fund (NKX) (“California AMT-Free Income (NKX)”) • Nuveen California Dividend Advantage Municipal Fund (NAC) (“California Dividend Advantage (NAC)”) • Nuveen California Dividend Advantage Municipal Fund 2 (NVX) (“California Dividend Advantage 2 (NVX)”) • Nuveen California Dividend Advantage Municipal Fund 3 (NZH) (“California Dividend Advantage 3 (NZH)”) The Funds are registered under the Investment Company Act of 1940, as amended, as diversified closed-end registered investment companies. Common shares of California Value (NCA), California AMT-Free Income (NKX) and California Dividend Advantage (NAC) are traded on the NYSE while common shares of California Value 2 (NCB), California Dividend Advantage 2 (NVX) and California Dividend Advantage 3 (NZH) are traded on the NYSE MKT. California Value (NCA) was incorporated under the state laws of Minnesota on July 15, 1987. California Value 2 (NCB), California AMT-Free Income (NKX), California Dividend Advantage (NAC), California Dividend Advantage 2 (NVX) and California Dividend Advantage 3 (NZH) were organized as Massachusetts business trusts on January 26, 2009, July 29, 2002, December 1, 1998, June 1, 1999 and April 6, 2001, respectively. Investment Adviser The Funds’ investment adviser is Nuveen Fund Advisors, LLC (the “Adviser”), a wholly-owned subsidiary of Nuveen Investments, Inc. (“Nuveen”). The Adviser is responsible for each Fund’s overall investment strategy and asset allocation decisions. The Adviser has entered into sub-advisory agreements with Nuveen Asset Management, LLC, (the “Sub-Adviser”), a subsidiary of the Adviser, under which the Sub-Adviser manages the investment portfolios of the Funds. Purchase and Sale Agreement On October 1, 2014, TIAA-CREF, a national financial services organization, completed its previously announced acquisition of Nuveen, the parent company of the Adviser. The transaction has not resulted in any change in the portfolio management of the Funds or in the Funds’ investment objectives or policies. Because the consummation of the acquisition resulted in the “assignment” (as defined in the Investment Company Act of 1940) and automatic termination of the Funds’ investment management agreements and investment sub-advisory agreements, Fund shareholders were asked to approve new investment management agreements with the Adviser and new investment sub-advisory agreements with each Fund’s sub-adviser. These new agreements were approved by shareholders of each of the Funds, and went into effect on October 1, 2014. The terms of the new agreements, including the fees payable to each Fund’s Adviser and Sub-Adviser, are substantially identical to those of the investment management agreements and investment sub-advisory agreements in place immediately prior to the closing. Investment Objectives and Principal Investment Strategies Each Fund seeks to provide current income exempt from both regular federal and California state income taxes, and in the case of California AMT-Free Income (NKX) the alternative minimum tax applicable to individuals, by investing primarily in a portfolio of municipal obligations issued by state and local government authorities within the state of California or certain U.S. territories. Nuveen Investments Fund Reorganizations Effective prior to the opening of business on June 9, 2014, certain California Funds were reorganized into the two, larger-state Funds included in this report (each a “Reorganization and collectively, the “Reorganizations”) as follows: Target Funds Acquiring Fund Nuveen California Performance Plus Municipal Fund, Inc. (NCP) California Dividend Advantage (NAC) (“California Performance Plus (NCP)”) Nuveen California Municipal Market Opportunity Fund, Inc. (NCO) (“California Opportunity (NCO)”) Nuveen California Investment Quality Municipal Fund, Inc. (NQC) “California Investment Quality (NQC)”) Nuveen California Select Quality Municipal Fund, Inc. (NVC) (“California Select Quality (NVC)”) Nuveen California Quality Income Municipal Fund, Inc. (NUC) (“California Quality Income (NUC)”) Nuveen California Premium Income Municipal Fund (NCU) California AMT-Free Income (NKX) (“California Premium Income (NCU)”) The Reorganizations were approved by the shareholders of the Target Funds at a special meeting on May 2, 2014. Upon the closing of a reorganization, the Target Funds transfer their assets to the Acquiring Funds in exchange for common and preferred shares of the Acquiring Funds and the assumption by the Acquiring Funds of the liabilities of the Target Funds. The Target Funds are then liquidated, dissolved and terminated in accordance with their Declaration of Trust. Shareholders of the Target Funds become shareholders of the Acquiring Funds. Holders of common shares of the Target Funds receive newly issued common shares of the Acquiring Funds, the aggregate net asset value (“NAV”) of which is equal to the aggregate NAV of the common shares of the Target Funds held immediately prior to the reorganizations (including for this purpose fractional Acquiring Funds shares to which shareholders would be entitled). Fractional shares are sold on the open market and shareholders received cash in lieu of such fractional shares. Holders of preferred shares of the Target Funds receive on a one-for-one basis newly issued preferred shares of the Acquiring Funds, in exchange for preferred shares of the Target Funds held immediately prior to the reorganizations. Details of the California Funds’ Reorganizations are further described in Note 8 – Fund Reorganizations. Significant Accounting Policies The following is a summary of significant accounting policies followed by the Funds in the preparation of their financial statements in accordance with U.S. generally accepted accounting principles (“U.S. GAAP”). Investment Transactions Investment transactions are recorded on a trade date basis. Realized gains and losses from investment transactions are determined on the specific identification method, which is the same basis used for federal income tax purposes. Investments purchased on a when-issued/delayed delivery basis may have extended settlement periods. Any investments so purchased are subject to market fluctuation during this period. The Funds have instructed the custodian to earmark securities in the Funds’ portfolios with a current value at least equal to the amount of the when-issued/delayed delivery purchase commitments. As of August 31, 2014, the Funds’ outstanding when-issued/delayed delivery purchase commitments were as follows: California California California California California California AMT-Free Dividend Dividend Dividend Value Value 2 Income Advantage Advantage 2 Advantage 3 (NCA ) (NCB ) (NKX ) (NAC ) (NVX ) (NZH ) Outstanding when-issued/delayed delivery purchase commitments $ — $ — $ — $ — $ — $ — Investment Income Investment income, which reflects the amortization of premiums and accretion of discounts for financial reporting purposes, is recorded on an accrual basis. Investment income also reflects paydown gains and losses, if any. Professional Fees Professional fees presented on the Statement of Operations consist of legal fees incurred in the normal course of operations, audit fees, tax consulting fees and, in some cases, workout expenditures. Workout expenditures are incurred in an attempt to protect or enhance an investment or to pursue other claims or legal actions on behalf of Fund shareholders. If a refund is received for workout expenditures paid in a prior reporting period, such amounts will be recognized as “Legal fee refund” on the Statement of Operations. Nuveen Investments Notes to Financial Statements (Unaudited) (continued) Dividends and Distributions to Common Shareholders Dividends from net investment income are declared monthly. Net realized capital gains and/or market discount from investment transactions, if any, are distributed to shareholders at least annually. Furthermore, capital gains are distributed only to the extent they exceed available capital loss carryforwards. Distributions to common shareholders of net investment income, net realized capital gains and/or market discount, if any, are recorded on the ex-dividend date. The amount and timing of distributions are determined in accordance with federal income tax regulations, which may differ from U.S. GAAP. Auction Rate Preferred Shares Each Fund, except California Value (NCA) and California Value 2 (NCB), is authorized to issue Auction Rate Preferred Shares (“ARPS”). During prior fiscal periods, the Funds redeemed all of their outstanding ARPS, at liquidation value. MuniFund Term Preferred Shares During the current fiscal period, California AMT-Free Income (NKX) had issued and outstanding MuniFund Term Preferred (“MTP”) Shares, with a $10 stated par value per share. The Fund’s MTP Shares were issued in one Series and trade on the NYSE. As of August 31, 2014, the details of California AMT-Free Income’s (NKX) MTP Shares outstanding were as follows: Fund Series NYSE Ticker Shares Outstanding Shares Outstanding at $10 Per Share Liquidation Value Annual Dividend Rate California AMT-Free Income (NKX) * NKX PRC $ % * MTP Shares issued in connection with the Reorganization. The Fund is obligated to redeem its MTP Shares by the date as specified in its offering document (“Term Redemption Date”), unless earlier redeemed or repurchased by the Fund. MTP Shares are subject to optional and mandatory redemption in certain circumstances. MTP Shares were subject to redemption at the option of the Fund (“Optional Redemption Date”), subject to a payment of premium for one year following the Optional Redemption Date (“Premium Expiration Date”), and at par thereafter. MTP Shares also will be subject to redemption, at the option of the Fund, at par in the event of certain changes in the credit rating of the MTP Shares. The Fund may be obligated to redeem certain of the MTP Shares if the Fund fails to maintain certain asset coverage and leverage ratio requirements and such failures are not cured by the applicable cure date. The redemption price per share is equal to the sum of the liquidation value per share plus any accumulated but unpaid dividends. The Term Redemption Date, Optional Redemption Date and Premium Expiration Date for the Fund’s series of MTP Shares are as follows: Fund Series NYSE Ticker Term Redemption Date Optional Redemption Date Premium Expiration Date California AMT-Free Income (NKX) * NKX PRC October 1, 2015 October 1, 2011 September 30, 2012 * MTP Shares issued in connection with the Reorganization. The average liquidation value of MTP Shares outstanding for the Fund during the six months ended August 31, 2014, was as follows: California AMT-Free Income (NKX )** Average liquidation value of MTP Shares outstanding $ ** MTP Shares issued in connection with its Reorganization for the period June 9, 2014 through August 31, 2014. For financial reporting purposes only, the liquidation value of MTP Shares is recorded as a liability and recognized as “MuniFund Term Preferred (“MTP”) Shares, at liquidation value” on the Statement of Assets and Liabilities. Dividends on MTP Shares, which are recognized as interest expense for financial reporting purposes, are paid monthly at a fixed annual rate, subject to adjustments in certain circumstances. Unpaid dividends on MTP Shares are recognized as a component of “Interest payable” on the Statement of Assets and Liabilities. Dividends accrued on MTP Shares are recognized as a component of “Interest expense and amortization of offering costs” on the Statement of Operations. Costs incurred by the Funds in connection with their offerings of MTP Shares were recorded as a deferred charge, which are amortized over the life of the shares and are recognized as components of “Deferred offering costs” on the Statement of Assets and Liabilities and “Interest expense and amortization of offering costs” on the Statement of Operations. Variable Rate Demand Preferred Shares The following Funds have issued and outstanding Variable Rate Demand Preferred (“VRDP”) Shares, with a $100,000 liquidation value per share. VRDP Shares are issued via private placement and are not publicly available. Nuveen Investments As of August 31, 2014, details of the Funds’ VRDP Shares outstanding are as follows: Shares Outstanding Shares at $100,000 Per Share Series Outstanding Liquidation Value Maturity California AMT-Free Income (NKX) 2 $ June 1, 2040 3 March 1, 2040 4 December 1, 2040 5 June 1, 2041 California Dividend Advantage (NAC) 1 $ June 1, 2041 2* December 1, 2040 3* March 1, 2040 4* December 1, 2042 5* August 1, 2040 6* August 1, 2040 California Dividend Advantage 2 (NVX) 1 $ August 3, 2043 California Dividend Advantage 3 (NZH) 1 $ September 1, 2043 * VRPP Shares issued in connection with the Reorganization. VRDP Shares include a liquidity feature that allows VRDP shareholders to have their shares purchased by a liquidity provider with whom each Fund has contracted in the event that purchase orders for VRDP Shares in a remarketing are not sufficient in number to be matched with the sale orders in that remarketing. Each Fund is required to redeem any VRDP Shares that are still owned by the liquidity provider after six months of continuous, unsuccessful remarketing. Each Fund pays an annual remarketing fee of .10% on the aggregate principal amount of all VRDP Shares outstanding. Each Fund’s VRDP Shares have successfully remarketed since issuance. Dividends on the VRDP Shares (which are treated as interest payments for financial reporting purposes) are set weekly at a rate established by a remarketing agent; therefore, the market value of the VRDP Shares is expected to approximate its liquidation value. If remarketings for VRDP Shares are continuously unsuccessful for six months, the maximum rate is designed to escalate according to a specified schedule in order to enhance the remarketing agent’s ability to successfully remarket the VRDP Shares. Subject to certain conditions, VRDP Shares may be redeemed, in whole or in part, at any time at the option of each Fund. Each Fund may also redeem certain of the VRDP Shares if the Fund fails to maintain certain asset coverage requirements and such failures are not cured by the applicable cure date. The redemption price per share is equal to the sum of the liquidation value per share plus any accumulated but unpaid dividends. The average liquidation value of VRDP Shares outstanding and annualized dividend rate for each Fund during the six months ended August 31, 2014, were as follows: California California California California AMT-Free Dividend Dividend Dividend Income Advantage Advantage 2 Advantage 3 (NKX ) (NAC )* (NVX ) (NZH ) Average liquidation value of VRDP Shares outstanding $ Annualized dividend rate % * Includes VRDP Shares issued in connection with its Reorganization. For financial reporting purposes, the liquidation value of VRDP Shares is a liability and is recognized as “Variable Rate Demand Preferred (“VRDP”) Shares, at liquidation value” on the Statement of Assets and Liabilities. Unpaid dividends on VRDP Shares are recognized as a component of “Interest payable” on the Statement of Assets and Liabilities, when applicable. Dividends accrued on the VRDP Shares are recognized as a component of “Interest expense and amortization of offering costs” on the Statement of Operations. Costs incurred by the Funds in connection with their offerings of VRDP Shares were recorded as a deferred charge, which are amortized over the life of the shares and are recognized as a component of “Deferred offering costs” on the Statement of Assets and Liabilities and “Interest expense and amortization of offerings costs” on the Statement of Operations. In addition to interest expense, each Fund also pays a per annum liquidity fee to the liquidity provider, as well as a remarketing fee, which are recognized as “Liquidity fees” and “Remarketing fees”, respectively, on the Statement of Operations. Nuveen Investments Notes to Financial Statements (Unaudited) (continued) Common Shares Equity Shelf Programs and Offering Costs The following Funds have each filed registration statements with the Securities and Exchange Commission (“SEC”) authorizing the Funds to issue additional common shares through an equity shelf program (“Shelf Offering”), which became effective with the SEC during prior fiscal periods. Under these Shelf Offerings, the Funds, subject to market conditions, may raise additional equity capital from time to time in varying amounts and offering methods at a net price at or above each Fund’s NAV per common share. California Value (NCA) California AMT-Free Income (NKX) California Dividend Advantage (NAC) Six Months Year Six Months Year Six Months Year Ended Ended Ended Ended Ended Ended 8/31/14 2/28/14 8/31/14 2/28/14 8/31/14 2/28/14 Authorized common shares Common shares issued — Offering proceeds, net of offering costs $
